                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 1 of 107


               1    DONALD SPECTER – 083925                 MICHAEL W. BIEN – 096891
                    STEVEN FAMA – 099641                    JEFFREY L. BORNSTEIN – 099358
               2    MARGOT MENDELSON – 268583               ERNEST GALVAN – 196065
                    PRISON LAW OFFICE                       THOMAS NOLAN – 169692
               3    1917 Fifth Street                       LISA ELLS – 243657
                    Berkeley, California 94710-1916         JENNY S. YELIN – 273601
               4    Telephone: (510) 280-2621               MICHAEL S. NUNEZ – 280535
                                                            JESSICA WINTER – 294237
               5    CLAUDIA CENTER – 158255                 MARC J. SHINN-KRANTZ – 312968
                    DISABILITY RIGHTS EDUCATION             CARA E. TRAPANI – 313411
               6    AND DEFENSE FUND, INC.                  ALEXANDER GOURSE – 321631
                    Ed Roberts Campus                       AMY XU – 330707
               7    3075 Adeline Street, Suite 210          ROSEN BIEN
                    Berkeley, California 94703-2578         GALVAN & GRUNFELD LLP
               8    Telephone: (510) 644-2555               101 Mission Street, Sixth Floor
                                                            San Francisco, California 94105-1738
               9                                            Telephone: (415) 433-6830
              10 Attorneys for Plaintiffs
              11
              12                             UNITED STATES DISTRICT COURT
              13                             EASTERN DISTRICT OF CALIFORNIA
              14
              15 RALPH COLEMAN, et al.,                     Case No. 2:90-CV-00520-KJM-DB
              16               Plaintiffs,                  SEPTEMBER 15, 2020 JOINT
                                                            REPORT ADDRESSING CURRENT
              17         v.                                 COVID-19-RELATED DEPARTURES
                                                            FROM PROGRAM GUIDE
              18 GAVIN NEWSOM, et al.,                      REQUIREMENTS
              19               Defendants.                  Judge: Hon. Kimberly J. Mueller
              20
              21
              22
              23
              24
              25
              26
              27
              28

                     SEPTEMBER 15, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES
[3615234.2]                                  FROM PROGRAM GUIDE REQUIREMENTS
                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 2 of 107


               1         On April 17, 2020, the Court ordered the parties to file a stipulation identifying
               2 “temporary departures from certain Program Guide requirements” for the provision of
               3 mental health care arising from Defendants’ efforts to respond to the COVID-19
               4 pandemic. ECF No. 6622 at 2-3 (Apr. 17, 2020). On May 20, 2020, the parties submitted
               5 a stipulation and proposed order as the Court directed. See ECF No. 6679 (May 20, 2020).
               6 That stipulation set forth a process whereby the parties, on a monthly basis, would meet
               7 and confer, under the supervision of the Special Master, and report to the Court on updated
               8 changes to the stipulation and its attachment, Appendix A. See id. at 4-5. The parties filed
               9 updates to Appendix A, along with stipulations, on June 15, 2020, see ECF No. 6718, and
              10 July 15, 2020, see ECF No. 6761.
              11         The Court disposed of the parties’ May 20 stipulation without adopting it in the July
              12 28, 2020 Order, ECF No. 6791 (“July 28 Order”). By minute order, the Court required the
              13 parties to continue to provide monthly updates regarding changes to Appendix A on the
              14 fifteenth of every month except for August 2020. See Minute Order, ECF No. 6814 (Aug.
              15 14, 2020). On August 21, 2020, the parties submitted their August monthly update, along
              16 with “their positions on the path to full resumption of Program Guide level mental health
              17 care assuming the COVID-19 pandemic has not abated and will not abate for some time,”
              18 July 28 Order at 3, and their agreement that the monthly update process should continue,
              19 see Jt. Report Addressing Current COVID-19-Related Departures from Program Guide
              20 Requirements & Resumption of Program Guide Mental Health Care, ECF No. 6831 (Aug.
              21 21, 2020) (“August Joint Report”).
              22         The parties hereby submit the attached updated version of Appendix A, which
              23 captures as of the date of this filing the status of COVID-19-related departures from
              24 requirements set forth in the Program Guide and/or policies listed in the “Compendium of
              25 Custody Related Measures,” see ECF No. 6661 at 2, jointly filed by the parties on
              26 December 19, 2019, ECF No. 6431 (“Compendium policies”).
              27 / / /
              28 / / /
                                                                 1
                     SEPTEMBER 15, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES
[3615234.2]                                  FROM PROGRAM GUIDE REQUIREMENTS
                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 3 of 107


               1         1.     The chart attached hereto as Appendix A identifies a further two temporary
               2 policies and procedures implemented due to the COVID-19 pandemic that permit or
               3 effectuate departures from Program Guide requirements for mental health care. Appendix
               4 A includes policies that depart from the Program Guide and/or Compendium policies in
               5 Defendants’ efforts to manage the delivery of mental health care during COVID-19. Some
               6 of these policies require care that exceeds the requirements set forth in the Program Guide.
               7 True and correct copies of the two new temporary policies and procedures are attached
               8 hereto as part of Appendix A.
               9         2.     The two Appendix A policies added to this update—the August 14, 2020
              10 Institutional Roadmap to Reopening and the August 19, 2020 revised Movement Matrix—
              11 address the quantity and modalities of mental health treatment provided within CDCR,
              12 along with intra- and inter-institution transfers for higher levels of mental health care
              13 (including to DSH), from desert institutions and reception centers, and to and from
              14 restricted housing settings. The parties have discussed the Movement Matrix substantively
              15 at one Taskforce meeting, but have not discussed the substance of the Roadmap to
              16 Reopening. Plaintiffs sent a letter to Defendants on September 10, 2020, expressing major
              17 concerns with these policies, and continue to have serious concerns regarding the impact of
              18 these policies on class members’ access to, and the provision of, mental health treatment in
              19 Defendants’ institutions. Defendants have indicated that, as a result of these two policies,
              20 revisions to some existing COVID-19 policies will be necessary and some are now
              21 superseded. The former Appendix A policies Defendants have determined are superseded
              22 in full by the revised Matrix and/or Roadmap are:
              23         (1) COVID-19 Screening Prior to Mental Health Transfers (Apr. 5, 2020);
              24         (2) Resumption of Mental Health Crisis Bed Transfers During COVID-19
              25         Pandemic (June 2, 2020);
              26         (3) DAI Update Email re: MH Movement Adjustments (June 26, 2020); and
              27         (4) COVID-19 Pandemic – Roadmap to Reopening & COVID Screening and
              28         Testing Matrix for Patient Movement (May 22, 2020).
                                                              2
                     SEPTEMBER 15, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES
[3615234.2]                                  FROM PROGRAM GUIDE REQUIREMENTS
                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 4 of 107


               1 Defendants have also identified the April 10 and 17 policies impacting mental health
               2 transfers and the March 25, 2020 Memo “COVID-19 Mental Health Delivery of Care
               3 Guidance & Tier Document” as requiring modification as a result of the revisions to the
               4 Roadmap and Matrix. Defendants have also indicated that they are in the process of
               5 reviewing all policies in Appendix A to ensure they are up to date and consistent with each
               6 other, and that a memo to the field will be necessary to clarify the status of these policies,
               7 once the review is complete. Plaintiffs have asked Defendants to report on institutions’
               8 movements in and out of the Roadmap’s “phases.” See Appendix A at A-24 to 25. The
               9 parties will continue to meet and confer regarding these policies to clarify terms and intent,
              10 to work out implementation of the policies with regard to Coleman class members, and to
              11 address Defendants’ reporting on the impacts of the memos.
              12         3.     In their May 20, 2020, stipulation, Defendants agreed to provide certain
              13 reports to the Special Master and Plaintiffs. See ECF No. 6679 at 3-5, ¶ 2. Defendants
              14 began producing reports the week of May 25, 2020. Redacted copies of those reports are
              15 appended hereto:
              16                a. Tier Report, August 10 – 14, 2020; August 17 – 21, 2020; August 24 –
              17                    28, 2020; August 31 – September 4, 2020, Exhibit 1;
              18                b. Temporary Mental Health Unit (TMHU) and Treat In Place List, August
              19                    10 – 14, 2020; August 17 – 21, 2020; August 24 – 28, 2020; August 31 –
              20                    September 4, 2020, Exhibit 2;
              21                c. Shower and Yard in Segregation Compliance Report for August 2020,
              22                    Exhibit 3;
              23                d. TMHU 114-A Tracking Log Report for August 2020, Exhibit 4. This
              24                    report also integrates the report on the custody reviews of Max Custody
              25                    patients referred to a TMHU. See ECF No. 6679 at 3-4, ¶ 2(c); and
              26                e. On Demand TMHU Patient Registry (“TMHU Registry”), accessed
              27                    September 15, 2020, Exhibit 5.
              28
                                                                 3
                     SEPTEMBER 15, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES
[3615234.2]                                  FROM PROGRAM GUIDE REQUIREMENTS
                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 5 of 107


               1                f. COVID-19 Mental Health Dashboard, accessed September 15, 2020,
               2                    Exhibit 6.
               3         The parties have agreed on the form of the Tier Reports, ECF No. 6679 at 3, ¶ 2(a),
               4 and the TMHU and Treat in Place List, id. at ¶ 2(b), although Plaintiffs have identified
               5 many discrepancies, omissions, and apparent errors in the latter report and have repeatedly
               6 asked Defendants to provide this information—either in the List itself or via the TMHU
               7 Registry. Currently, Defendants’ reporting systems do not identify systematically all class
               8 members referred for inpatient-level care (including MHCB, acute, and intermediate
               9 inpatient care) and Plaintiffs believe that dozens, if not hundreds, of class members in this
              10 category are not being reported, tracked, or monitored. In addition, Plaintiffs believe that a
              11 significant proportion of class members referred to inpatient-level care have not been
              12 placed in a TMHU or formally designated “Treat in Place,” and hence are not captured on
              13 the TMHU and Treat in Place List report as intended. Defendants have stated that they
              14 intend to modify the TMHU Registry to include all class members referred to an MHCB,
              15 acute, or intermediate care bed. Defendants have represented that the revision should be
              16 complete by the end of September 2020. On September 10, 2020, Plaintiffs requested that
              17 Defendants correct problems with the TMHU and Treat In Place List Report to ensure
              18 appropriate oversight and monitoring of this critically ill group until the TMHU Registry
              19 changes can be completed, but Defendants declined the same day. Defendants continue to
              20 believe that once the TMHU Registry is improved to capture all patients in TMHUs and
              21 classified as “Treat in Place,” the TMHU and Treat in Place List, currently a manually
              22 generated report, should be discontinued. The parties will continue to meet and confer
              23 regarding Defendants’ reporting systems for class members referred to inpatient care who
              24 are not able to transfer due to pandemic-related restrictions.
              25         On July 22, 2020, Plaintiffs provided written comments to Defendants on the
              26 Shower and Yard in Segregation Compliance Report, id. at 4, ¶ 2(d), and the TMHU 114-
              27 A Tracking Log Report, id. at 3, 4 ¶¶ 2(c), (e). See ECF No 6761 at 3 (July 15, 2020).
              28 Defendants responded to Plaintiffs’ comments by letter on August 5, 2020. Defendants
                                                            4
                     SEPTEMBER 15, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES
[3615234.2]                                  FROM PROGRAM GUIDE REQUIREMENTS
                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 6 of 107


               1 have also discussed the reports with the Special Master team in the small workgroup
               2 setting and are working on modifications to the reports as a result. The parties agree to
               3 meet and confer the week of September 14, 2020 to continue discussing the content of and
               4 methodology used to develop these reports as well as the modifications being considered
               5 as a result of the small workgroup. Plaintiffs continue to have significant concerns
               6 regarding the content and utility of the Shower and Yard in Segregation Compliance
               7 Report, and have a few remaining questions regarding the TMHU 114-A Tracking Log
               8 Report.
               9           On July 31, 2020, Plaintiffs provided Defendants written comments on the TMHU
              10 Registry, see ECF No. 6679 at 5, ¶ 2(f)(i). Plaintiffs’ letter identified, among other
              11 concerns, that the TMHU Registry does not provide information regarding class members
              12 being treated in place, as required by the parties’ May 20, 2020 stipulation. See id. (“This
              13 registry will provide demographic information for each inmate referred to a crisis bed or
              14 inpatient program, but still in outpatient housing.”). Defendants stated on August 17, 2020
              15 that they are working towards modifying the TMHU Registry to also gather information
              16 for patients referred to inpatient care who are not in a TMHU bed. As noted above, once
              17 the TMHU Registry is updated and validated, Defendants plan to discontinue the TMHU
              18 and Treat in Place List. Plaintiffs do not agree that Defendants’ current reporting on
              19 patients referred for inpatient-level care is sufficient or accurate. The parties will continue
              20 to meet and confer regarding the TMHU Registry.
              21           Defendants continue to develop the COVID-19 Mental Health Dashboard,
              22 id. at 5, ¶ 2(f)(ii), in consultation with the Special Master. With limited exceptions, 1
              23 Plaintiffs and the Special Master team now have access to the full COVID-19 Dashboard.
              24 Defendants provided a second COVID-19 Dashboard training on Wednesday,
              25
              26  Plaintiffs are not currently able to access the Glossary document linked to the COVID-19
                   1
                 Dashboard, along with other less critical links. The Glossary provides the business rules
              27 and other information regarding the data reported on the COVID-19 Dashboard. Although
                 Defendants provided Plaintiffs a pdf version of the Glossary, that document does not
              28 contain updates implemented since it was sent.
                                                                 5
                       SEPTEMBER 15, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES
[3615234.2]                                    FROM PROGRAM GUIDE REQUIREMENTS
                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 7 of 107


               1 September 2, 2020.
               2         4.     On May 20, 2020, the parties reported that they were still negotiating the
               3 data Defendants can provide regarding the average number of hours of out-of-cell
               4 treatment, including yard and recreation time, offered per week, as well as the status of
               5 available entertainment devices and other in-cell activities for all class members in mental
               6 health segregation units. In meet and confer discussions, Defendants reported that they do
               7 not have the capability to report on this information because none of this data is currently
               8 automated and they lack a single source of tracking information that could be used to
               9 provide a report on these issues. Defendants reported that, in lieu of a headquarters-level
              10 automated tracking report, their typical practice is to regularly audit many of these items
              11 via on-site audits by Mental Health Regional Administrators, but on-site audits were
              12 paused due to the COVID-19 pandemic. On-site audits of open institutions resumed in
              13 mid-July 2020. Since that time, Defendants have inspected seven institutions and collected
              14 data on the operation of mental health segregation units at those institutions. Defendants
              15 did not provide the compiled data, along with methodology, to Plaintiffs on August 26,
              16 2020 as promised. See August Joint Report at 5, ¶ 3. On September 12, 2020, Defendants
              17 provided data collected from six institutions on inmate access to entertainment appliances
              18 in mental health segregation units. Additionally, Defendants provided the methodology of
              19 the segregation unit audit and a copy of the standard audit form completed by its auditors.
              20 Plaintiffs await further data gathered during these audits. Plaintiffs remain concerned
              21 about Defendants’ inability to effectively track and report on these requirements at the
              22 headquarters level, and about Defendants’ reliance on on-site audits as a general matter
              23 given Plaintiffs’ concerns about the PSU and EOP ASU hub certification process. The
              24 parties nonetheless agree to continue to meet and confer about these issues under the
              25 supervision of the Special Master.
              26 / / /
              27 / / /
              28 / / /
                                                                6
                     SEPTEMBER 15, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES
[3615234.2]                                  FROM PROGRAM GUIDE REQUIREMENTS
                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 8 of 107


               1         5.     On August 19, 2020, Defendants’ Department Operations Center issued the
               2 COVID-19 Surge Mitigation and Management Plan (dated August 17, 2020). The
               3 document is attached as Exhibit 7. The parties could not agree on its inclusion in
               4 Appendix A.
               5         Defendants do not agree that the document is a policy. The document provides
               6 guidance and recommendations from the California Department of Public Health (CDPH)
               7 learned following the San Quentin outbreak. The document provides guidance to
               8 institutions to mitigate COVID-19 and is not a directive to the field. According to the
               9 document, the “guidelines are provided in the broadest form and, at any time, can be
              10 increased or relaxed depending upon the current infection rate, ability to isolate, and
              11 mitigate the illness.” Because the document is relaying recommendations from CDPH,
              12 and not a policy direction, it is superseded by existing policy, the Healthcare Department
              13 Operations Manual, and other memoranda, including the Movement Matrix.
              14 / / /
              15 / / /
              16 / / /
              17 / / /
              18 / / /
              19 / / /
              20 / / /
              21 / / /
              22 / / /
              23 / / /
              24 / / /
              25 / / /
              26 / / /
              27 / / /
              28 / / /
                                                                 7
                     SEPTEMBER 15, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES
[3615234.2]                                  FROM PROGRAM GUIDE REQUIREMENTS
                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 9 of 107


              1          Plaintiffs are concerned that the COVID-19 Surge Mitigation and Management Plan
              2 contains strong language potentially severely limiting non-essential movement and yard
              3 and other group programming activities. Without an affirmative retraction of this
              4 document, or statement to the institutions that other policies supersede it, we are concerned
              5 that institutional leadership and staff may apply it, or continue to apply it, in a manner that
              6 further restricts programming and movement. At the very least, without an affirmative
              7 retraction, it may be confusing to staff.
              8
              9 DATED: September 15, 2020                   Respectfully submitted,
              10                                            ROSEN BIEN GALVAN & GRUNFELD LLP
              11
                                                            By: /s/ Jessica Winter
              12                                                Jessica Winter
              13
                                                            Attorneys for Plaintiffs
              14
              15
                   DATED: September 15, 2020                XAVIER BECERRA
              16                                            Attorney General of California
              17                                            By: /s/ Kyle Lewis
              18                                                Kyle Lewis
                                                                Deputy Attorney General
              19
              20                                            Attorneys for Defendants

              21
              22
              23
              24
              25
              26
              27
              28
                                                                   8
                     SEPTEMBER 15, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES
[3615234.2]                                  FROM PROGRAM GUIDE REQUIREMENTS
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 10 of 107




                APPENDIX A
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 11 of 107


                                     Appendix A

  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                Summary of Departure

  *COVID-19 Mental      Stipulation and Order    •    Permits telepsychiatry broadly,
  Health Delivery of    Approving CDCR’s              including in PIPs and MHCBs,
  Care Guidance &       Telepsychiatry Policy,        without a finding of emergency
  Tier Document         ECF No. 6539 (Mar.
                                                 •    Telepsychiatry not treated as a
  (Mar. 25, 2020)       27, 2020)
                                                      supplement, but rather a
                        Program Guide 12-1-           substitute, for in-person
                        12 & Attachment A             psychiatry at EOP and higher
                        (confidentiality)             levels of care
                                                 •    Permits use of tele-psychology
                                                 •    Approval for use of
                                                      telepsychiatry is made by the
                                                      hiring authority, and may be
                                                      preferred modality of providing
                                                      psychiatry services
                                                 •    Telepsychiatrists may provide
                                                      telepsychiatry services from
                                                      their homes during regular work
                                                      hours, rather than from
                                                      telepsychiatry hubs
                                                 •    Each institution can decide
                                                      which telepresenters can be
                                                      used, including: MA or CNA,
                                                      and any healthy staff unable to
                                                      perform their assigned duties
                                                      during the crisis (with training).
                                                 •    Telepsychiatry providers not
                                                      required to conduct site-visits at
                                                      any particular frequency
                                                 •    Registry telepsychiatrists may
                                                      be used without limitation
                                                 •    Patients may not have an option
                                                      to refuse telepsychiatry as a
                                                      treatment modality


[3615198.4]                               A-1
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 12 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                                                   •      On-site psychiatrists may not be
                                                          available if a clinical emergency
                                                          occurs during a telepsychiatry
                                                          session
                                                   •      Confidential space for
                                                          telepsychiatry contacts may not
                                                          be available
                                                   •      Nurse practitioners may provide
                                                          telepsychiatry services
                                                   •      Requires telepresenters for
                                                          telepsychiatry, but clinical and
                                                          other telepsychiatry support-
                                                          staff may not be available

                        Mental Health              Decisions on admission and discharge
                        Services Delivery          subject to day-to-day analysis of
                        System Program             staffing, individual patient needs,
                        Guide, 2020 Revision       space availability, social distancing,
                        (“Program Guide”) at       restrictions on movement, quarantine
                        12-1-16 (timelines for     and isolation status, and the degrees of
                        level of care transfers)   risk when making these decisions.
                        Program Guide at 12-
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-6 to
                        8, 12-4-13, 12-4-16,
                        12-4-20 to 21, 12-5-1,
                        12-5-3 to 10, 12-5-15,
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,
                        12-8-9, 12-8-11 to 12,
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to
                        14, 12-10-12 to 13,
                        12-10-19 to 21 (access



[3615198.4]                                 A-2
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 13 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                   Summary of Departure
                        to higher levels of
                        care)

                        Program Guide at 12-        Groups may not be offered, depending
                        3-2 to 4, 12-3-11, 12-      on space, staffing, and quarantine or
                        4-1 to 2, 12-4-8 to 12,     isolation status. Groups that do
                        12-4-18 to 21; 12-5-        continue may be reduced in size in
                        14, 12-5-33 to 34, 12-      order to adhere to social distancing
                        7-7, 12-7-10, 12-8-4,       requirements.
                        12-8-10, 12-9-7 to 9,       Larger classrooms or vocational space
                        12-10-14 (availability      could be used to allow for smaller
                        of treatment                groups.
                        modalities)
                                                    Patients in isolation and/or quarantine
                                                    will not attend groups but shall be
                                                    provided with activities and receive
                                                    daily rounding.

                        Program Guide 12-1-         Groups may not be confidential if
                        12 & Attachment A           placed in an alternative location (e.g.
                        (confidentiality            day room, class rooms) or due to social
                        requirements)               distancing purposes.

                        Program Guide 12-1-         Contacts with IDTT may be cell front
                        12 & Attachment A           and non-confidential
                        (confidentiality
                        requirements)

                        Program Guide at 12-        Patients may be limited to in-cell
                        3-2 to 4, 12-3-11, 12-      activities only
                        4-1 to 2, 12-4-8 to 12,     Patients housed in an MHCB awaiting
                        12-4-18 to 21; 12-5-        transfer to a higher level of care and
                        14, 12-5-33 to 34, 12-      patients in alternative housing awaiting
                        7-7, 12-7-10, 12-8-4,       transfer to an MHCB will be provided
                        12-8-10, 12-9-7 to 9,       enhanced out-of-cell time and
                        12-10-14 (availability      therapeutic activities as well as daily
                        of treatment                rounds, as operations allow.
                        modalities)




[3615198.4]                                   A-3
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 14 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

                        Program Guide at 12-      Patients may not receive SRASHEs if
                        5-7 to 8, 12-5-10, 12-    suicidal, but may instead be screened
                        5-31, 12-10-7 to 12       using the Columbia screening tool

                        Program Guide at 12- Depending on the institution’s Tier
                        1-6, 12-1-16, 12-3-1 to level, patients may be placed in
                        2, 12-5-4               alternative housing for longer than 24
                        Order, ECF No. 5710 hours. Within 24 hours of placement
                        (Oct. 10, 2017)         or if patient remains longer than 24
                                                hours, a full SRASHE must be
                        CCHCS Policy            completed
                        12.05.301: Housing of
                        Patients Pending
                        Mental Health Crisis
                        Bed Transfers

                        Program Guide at 12-      As patients wait for inpatient referrals
                        3-2 to 4, 12-3-11, 12-    to process, they may not receive
                        4-1 to 2, 12-4-8 to 13,   treatment commensurate with their
                        12-4-18 to 21, 12-5-      level of care.
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide
                        Chapters 5, 6

                        Program Guide 12-1-       Symptomatic patients shall be isolated
                        16 (timelines for level   from other patients in the general
                        of care transfers)        population and will not transfer absent
                        Program Guide at 12-      showing of legal or medical necessity
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-4-20 to
                        21, 12-5-2, 12-5-3 to
                        10, 12-5-15, 12-5-26


[3615198.4]                                A-4
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 15 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                        to 29, 12-5-32,
                        Chapter 6, 12-7-2 to 8,
                        12-7-11, 12, 12-8-1, 5
                        to 7, 9, 11 to 12, 12-9-
                        2 to 3, 4 to 5, 6, 12 to
                        14, 12-10-12 to 13, 19
                        to 21 (access to higher
                        levels of care)
                        Program Guide at 12-
                        3-2 to 4, 12-3-11, 12-
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 10, 12-8-4, 10,
                        12-9-7 to 9, 12-10-14
                        (availability of
                        treatment modalities)

                        Program Guide at 12-       Pre-release planning activities may be
                        1-4, 12-3-3 to 4, 12-4-    limited to varying degrees.
                        10 to 11, 12-4-13          All required activities to occur when
                        Memo: Release              social distancing can be followed.
                        Planning for Inmates
                        Participating in the
                        Institution’s Mental
                        Health Services
                        Delivery System (Mar.
                        11, 2010), Program
                        Guide, Appendix C,
                        see ECF No. 5864-1 at
                        276-82.

                        Program Guide at 12-       1:1 contacts with psychiatrists may not
                        3-2 to 4, 12-3-11, 12-     occur within timeframes.
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,


[3615198.4]                                A-5
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 16 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      1:1 contacts with psychologists or
                        3-2 to 4, 12-3-11, 12-    social workers may not occur within
                        4-1 to 2, 12-4-8 to 12,   timeframes.
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15,12-4-19,
                        20, 12-5-14, 12-5-
                        33,12-7-4, 12-7-6, 12-
                        7-7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      1:1 suicide watch may not occur where
                        3-2 to 4, 12-3-11, 12-    clinically indicated
                        4-1 to 2, 12-10-15 to




[3615198.4]                                A-6
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 17 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        19 (availability of
                        treatment modalities)

                        Program Guide 12-3-2      Any physician, nurse practitioner, or
                        (psychiatrists as         physician assistant can serve as
                        primary clinicians)       psychiatrist
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      Psychiatrist duties may be triaged only
                        3-2 to 4, 12-3-11, 12-    to serve urgent or emergent needs
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)




[3615198.4]                                A-7
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 18 of 107



  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure

  COVID-19               Program Guide at 12-      Not congregating in groups of 10 or
  Pandemic –             3-2 to 4, 12-3-11, 12-    more individuals and suspending
  Guidance               4-1 to 2, 12-4-8 to 12,   group programs where participants are
  Regarding Field        12-4-18 to 21, 12-5-      likely to be in close contact
  Operations (Mar.       15, 12-5-33 to 34, 12-
  18, 2019, revised      7-7, 10, 12-8-10, 12-9-
  Mar. 20, 2020)         7 to 9, 12-10-14
                         (availability of
                         treatment modalities)
                         February 14, 2017
                         memorandum titled
                         Mental Health Crisis
                         Bed Privileges
                         Revision, Program
                         Guide, Appendix C,
                         see ECF No. 5864-1 at
                         349.

  Restricted housing,    September 22, 2016,       Extends phone call privileges for those
  Reception Centers,     memorandum                in segregated housing, reception
  PIP Phone Calls        regarding Reception       centers, and PIPs beyond what is
  (Apr. 8, 2020)         Center Privileges for     permitted by privilege group.
                         EOPs, see ECF No.
                         6431 at 4.

  *COVID-19              Program Guide at 12-      Implementation of third watch
  Programming            3-2 to 4, 12-3-11, 12-    programming opportunities within
  Opportunities for      4-1 to 2, 12-4-8 to 12,   restricted housing. If mental health
  Inmates                12-4-18 to 21, 12-5-      groups and 1:1 clinical contacts cannot
  Participating in the   14, 12-5-33 to 34, 12-    occur in the restricted housing units,
  MHSDS in               7-7, 12-7-10, 12-8-4,     wardens will ensure PM yard is
  Restricted Housing     12-8-10, 12-9-7 to 9,     offered to those in the MHSDS.
  (Apr. 1, 2020)         12-10-14 (availability
                         of treatment
                         modalities)
                         Program Guide at 12-
                         3-14 to 15, 12-4-9, 12-
                         4-14 to 15, 12-4-19,


[3615198.4]                                 A-8
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 19 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

  COVID-19              January 22, 2014       Increase patient access to loaner
  Electronic            Memo – Multi-          electronic appliances
  Appliance Loaner      Powered Radio
  Program (Apr. 1,      Loaner Program in
  2020)                 Administrative
                        Segregation Units; and
                        March 12, 2007
                        Memo – Televisions
                        in Segregation Units,
                        see ECF No. 6431 at
                        4.

  *COVID                Program Guide 12-1-8      Creation of TMHUs
  Emergency Mental      to 9, 12-5-1, 12-5-32
                                                  •    Replaces in many
  Health Treatment      to 34 (MHCB care
                                                       circumstances transfers to
  Guidance and          provided in licensed
                                                       hospitals and MHCBs to
  COVID Temporary       settings)
                                                       provide inpatient mental health
  Transfer              Program Guide 12-1-            care
  Guidelines and        12 & Attachment A
  Workflow (Apr. 10,                              •    Group Therapy may be reduced
                        (confidentiality)
  2020)                                                to 3-4 people and may be
                        Program Guide 12-1-            eliminated. If no groups can be
                        16 (timelines for level        run, then yard time in the
                        of care transfers)             evening should be considered.
                        Program Guide at 12- •         Decisions on admission and
                        3-1 to 2, 12-3-12 to           discharge subject to day-to-day
                        14, 12-4-1, 12-4-13,           analysis by Clinical Leadership
                        12-4-16, 12-4-20 to            regarding the available
                        21, 12-5-2, 12-5-15,           workforce, space availability,
                        12-5-26 to 29, 12-5-           social distancing, restrictions on
                        32, Chapter 6, 12-7-2          movement, individual patient
                        to 8, 12-7-11, 12-7-12,        needs, facility-system flows,


[3615198.4]                                A-9
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 20 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        12-8-1, 12-8-5 to 7,           and quarantine and isolation
                        12-8-9, 12-8-11 to 12,         status
                        12-9-2 to 3, 12-9-4 to
                                                  •    IDTTs may occur by
                        5, 12-9-6, 12-9-12 to
                                                       teleconference
                        14, 12-10-12 to 13,
                        12-9-19 to 21 (access     •    IDTT staffing level varies based
                        to higher levels of            on availability of staff
                        care)                   •      Content and delivery of
                        Program Guide at 12-           treatment will be based on a
                        3-2 to 4, 12-3-11, 12-         daily evaluation of the
                        4-1 to 2, 12-4-8 to 12,        proportion of staff available for
                        12-4-18 to 21,12-5-14,         patient care and direct activities
                        12-5-33 to 34, 12-7-7,
                                                •      Huddles may be telephonic, but
                        12-7-10, 12-8-4, 12-8-
                                                       only if in-person huddles cannot
                        10, 12-9-7 to 9, 12-10-
                                                       be conducted safely
                        14 (availability of
                        treatment modalities)   •      Daily out-of-cell individual
                                                       treatment offerings with
                        Program Guide 12-3-
                                                       psychiatrist or primary clinician
                        9, 12-4-6, 12-5-11 to
                                                       will occur whenever possible
                        12, 12-7-12 to 13, 12-
                        8-8, 12-9-5 (required     •    When possible, all PC and
                        IDTT staffing)                 Psychiatrist contacts shall be
                        Program Guide at 12-           conducted in a confidential
                        3-14 to 15, 12-4-9, 12-        space. Where necessary due to
                        4-14 to 15, 12-4-19,           staffing, available treatment
                        20, 12-5-14, 12-5-33,          team members may engage in
                        12-7-4, 12-7-6, 12-7-          collaborative cell front tele-
                        7, 12-7-10, 12-7-13,           heath treatment sessions using
                        12-8-4, 12-8-9 to 11,          portable equipment. It is
                        12-9-6 to 8 (primary           preferable for cell doors to be
                        clinician contacts)            open when conducting this cell
                                                       side treatment modality.
                        CDCR-DSH MOU
                        and PIP Policy            •    Permits cell-front tele-mental
                        12.11.2101(A) –                health
                        Referrals and             •    Each institution can decide
                        Admissions                     which telepresenters can be
                                                       used, including: MA or CNA,


[3615198.4]                               A-10
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 21 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                                                        and any healthy staff unable to
                                                        perform their assigned duties
                                                        during the crisis (with training).
                                                  •     Upon discharge from TMHU
                                                        and the IDTT determines the
                                                        patient no longer requires
                                                        inpatient mental health
                                                        treatment, then referral to
                                                        higher level of care shall be
                                                        rescinded
                                                  •     If an inpatient bed opens, only
                                                        the patient that the institution
                                                        triaged as the most acutely
                                                        mentally ill will be assigned to
                                                        the bed

                        Program Guide 12-1-       Enhanced Treatment-in-Place
                        12 & Attachment A
                                                  •     When a patient is referred to an
                        (confidentiality)
                                                        inpatient level of care and is
                        Program Guide 12-1-             unable to transfer to an inpatient
                        16 (timelines for level         bed, a TMHU, or is not already
                        of care transfers)              in an inpatient setting, treatment
                        Program Guide at 12-            will be provided in the patient’s
                        3-1 to 2, 12-3-12 to            housing unit until transfer can
                        14, 12-4-1, 12-4-13,            occur (“treatment-in-place”)
                        12-4-16, 12-4-20 to     •       Decisions on admission and
                        21, 12-5-2, 12-5-15,            discharge subject to day-to-day
                        12-5-26 to 29, 12-5-            analysis by Clinical Leadership
                        32, Chapter 6, 12-7-2           regarding the available
                        to 8, 12-7-11, 12-7-12,         workforce, space availability,
                        12-8-1, 12-8-5 to 7,            social distancing, restrictions on
                        12-8-9, 12-8-11 to 12,          movement, individual patient
                        12-9-2 to 3, 12-9-4 to          needs, facility-system flows,
                        5, 12-9-6, 12-9-12 to           and quarantine and isolation
                        14, 12-10-12 to 13,             status
                        12-10-19 to 21 (access
                                                •       When possible, all treatment,
                                                        including groups and clinical


[3615198.4]                               A-11
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 22 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        to higher levels of            contacts, shall be provided in
                        care)                          confidential setting, however
                        Program Guide at 12-           that may not always be possible
                        3-2 to 4, 12-3-11, 12-    •    Primary clinical contacts may
                        4-1 to 2, 12-4-8 to 12,        not occur on a daily basis
                        12-4-18 to 21, 12-5-
                                                  •    Group Therapy may be reduced
                        14, 12-5-33 to 34, 12-
                                                       to 3-4 people and may be
                        7-7, 12-7-10, 12-8-4,
                                                       eliminated. If no groups can be
                        12-8-10, 12-9-7 to 9,
                                                       run, then yard time in the
                        12-10-14 (availability
                                                       evening should be considered.
                        of treatment
                        modalities)               •    If in-person Huddles cannot be
                        Program Guide at 12-           conducted safely, then huddles
                        3-14 to 15, 12-4-9, 12-        should but are not required to
                        4-14 to 15,12-4-19,            occur telephonically
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)
                        Orders, ECF Nos.
                        6095, 6314 (Feb. 20,
                        2019, Oct. 8, 2019)
                        (requirement
                        implementation of
                        Custody and Mental
                        Health Partnership
                        Plan, including inter-
                        disciplinary huddles)
                        CDCR-DSH MOU
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions




[3615198.4]                               A-12
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 23 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

                        Program Guide 12-1-       Transfer Guidelines and Workflow
                        16 (timelines for level
                                                  •     In an attempt to limit the
                        of care transfers)
                                                        transmission of COVID-19,
                        Program Guide at 12-            transfers to external inpatient
                        3-1 to 2, 12-3-12 to            hospitalization, including PIPs
                        14, 12-4-1, 12-4-13,            and MHCBs, will occur only
                        12-4-16, 12-5-2,12-5-           where necessitated by an
                        15, 12-5-26 to 29, 12-          imminent, life-threatening
                        5-32, Chapter 6, 12-7-          emergency, or serious mental
                        2 to 8, 12-7-11, 12-7-          health decompensation, and the
                        12, 12-8-1, 12-8-5 to           life-threatening condition or
                        7, 12-8-9, 12-8-11 to           serious decompensation cannot
                        12, 12-9-2 to 3, 12-9-4         be treated at the same institution
                        to 5, 12-9-6, 12-9-12
                                                •       External transfers to an MHCB
                        to 14, 12-10-12 to 13,
                                                        or inpatient hospital require an
                        12-10-19 to 21 (access
                                                        additional layer of review by
                        to higher levels of
                                                        regional and headquarters
                        care)
                                                        inpatient referral unit (IRU)
                        CDCR-DSH MOU                    staff
                        and PIP Policy
                        12.11.2101(A) –           •     Medical risk for COVID-19
                        Referrals and                   will factor into an evaluation as
                        Admissions                      to whether an external transfer
                                                        will occur
                                                  •     Plaintiffs will not seek
                                                        contempt sanctions for failures
                                                        to transfer patients in a timely
                                                        manner when the failure
                                                        resulted from COVID-19
                                                  •     Patients will be discharged to
                                                        the same facility unless
                                                        irreconcilable custodial
                                                        considerations prevent doing so,
                                                        in which case an additional
                                                        screening step will occur




[3615198.4]                               A-13
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 24 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure

  Department of         Program Guide 12-1-9       Coleman admissions to DSH resumed
  State Hospitals       Program Guide 12-1-        after a 30-day suspension with
  Directive on          16 (timelines for level    additional guidelines and protocols
  Suspension of         of care transfers)         required to effectuate transfers from
  Admissions from                                  CDCR to DSH.
  CDCR to DSH           Program Guide at 12-
  (Apr. 15, 2020)       3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-5-15, 12-
                        5-26 to 29, 12-5-32,
                        Chapter 6, 12-7-2 to 8,
                        12-7-11, 12-7-12, 12-
                        8-1, 12-8-5 to 7, 12-8-
                        9, 12-8-11 to 12, 12-9-
                        2 to 3, 12-9-4 to 5, 12-
                        9-6, 12-9-12 to 14, 12-
                        10-12 to 13, 12-10-19
                        to 21 (access to higher
                        levels of care)
                        CDCR-DSH MOU
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions

  *COVID                Program Guide 12-1-        •     When referred to an inpatient
  Emergency Mental      12 & Attachment A                bed, MAX custody patients
  Health Treatment      (confidentiality)                shall be placed in an inpatient
  Guidance for MAX      Program Guide 12-1-              bed, if one is available within
  Custody Patients      16 (timelines for level          the institution, by Health Care
  and COVID EOP         of care transfers)               Placement Oversight Program
  Temporary                                              (HCPOP). If no inpatient bed is
  Transfer              Program Guide at 12-             available within the institution,
  Guidelines and        3-1 to 2, 12-3-12 to             then the patient is placed under
  Workflow (Apr. 17,    14, 12-4-1, 12-4-13,             observation as clinically
  2020)                 12-4-16, 12-4-20 to              appropriate until a MAX
                        21, 12-5-2, 12-5-15,             custody review is completed
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2


[3615198.4]                                A-14
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 25 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        to 8, 12-7-11, 12-7-12,        within the next 24 hours of
                        12-8-1, 12-8-5 to 7,           referral.
                        12-8-9, 12-8-11 to 12,
                                                •      Patients referred to an inpatient
                        12-9-2 to 3, 12-9-4 to
                                                       bed for whom MAX custody
                        5, 12-9-6, 12-9-12 to
                                                       status is lifted will proceed
                        14, 12-10-12 to 13,
                                                       through the standard COVID
                        12-10-19 to 21 (access
                                                       Emergency Mental Health
                        to higher levels of
                                                       Treatment Guidance and
                        care)
                                                       COVID Temporary Transfer
                        Program Guide at 12-           Guidelines and Workflow (Apr.
                        3-2 to 4, 12-3-11, 12-         10, 2020)
                        4-1 to 2, 12-4-8 to 12,
                                                  •    Patients referred to an inpatient
                        12-4-18 to 21, 12-5-
                                                       bed who remain on MAX
                        14, 12-5-33 to 34, 12-
                                                       custody status following review
                        7-7, 12-7-10, 12-8-4,
                                                       can be sent to a MAX TMHU
                        12-8-10, 12-9-7 to 9,
                                                       for a maximum of 10 days
                        12-10-14 (availability
                        of treatment              •    Permits the creation of TMHUs
                        modalities)                    specific to MAX patients.
                        Program Guide at 12-           MAX Custody TMHUs will be
                        3-14 to 15, 12-4-9, 12-        located in a segregation setting,
                        4-14 to 15, 12-4-19,           according to the following
                        20, 12-5-14, 12-5-33,          priority: EOP ASU Hub/PSU;
                        12-7-4, 12-7-6, 12-7-          STRH/LTRH; ASU.
                        7, 12-7-10, 12-7-13,    •      Patients offered 5 hours weekly
                        12-8-4, 12-8-9 to 11,          of structured treatment and 15
                        12-9-6 to 8 (primary           hours weekly of unstructured
                        clinician contacts)            out of cell time
                        Memo: Creation of         •    Group therapy occurs only
                        Correctional Clinical          where done safely
                        Case Management
                        System Short Term         •    IDTT held within 72 hours of
                        and Long Term                  placement in MAX TMHU and
                        Restricted Housing             again at 7 days from date of
                        (Jan. 15, 2015),               placement
                        Program Guide,            •    At 7-day IDTT, if the patient is
                                                       not stabilizing or improving,
                                                       they are referred to MHCB and


[3615198.4]                               A-15
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 26 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                        Appendix C, see ECF          transferred to an inpatient
                        No. 5864-1 at 420-24.        setting, potentially at another
                        CDCR-DSH MOU                 institution, within 10 days from
                        and PIP Policy               date of placement following
                        12.11.2101(A) –              procedures described in the
                        Referrals and                COVID-19 Temporary
                        Admissions                   Emergency Transfer
                                                     Guidelines.
                                                •    Decisions on admission and
                                                     discharge subject to day-to-day
                                                     analysis by Clinical Leadership
                                                     regarding the available
                                                     workforce, space availability,
                                                     social distancing, restrictions on
                                                     movement, individual patient
                                                     needs, facility-system flows,
                                                     and quarantine and isolation
                                                     status
                                                •    Content and delivery of
                                                     treatment will be based on a
                                                     daily evaluation of the
                                                     proportion of staff available for
                                                     patient care and direct activities
                                                •    If the inpatient referral is based
                                                     on acute suicidality, the patient
                                                     will be placed on 1:1 watch
                                                     until the Treatment Team
                                                     determines what level of
                                                     observation is clinically
                                                     necessary
                                                •    If in-person huddles cannot be
                                                     accomplished safely then
                                                     huddles shall occur
                                                     telephonically
                                                •    Individual out-of-cell treatment
                                                     by psychiatrist or primary



[3615198.4]                              A-16
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 27 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision             Summary of Departure
                                                   clinician shall occur daily
                                                   whenever possible
                                              •    Group Therapy may be reduced
                                                   to 3-4 people and should only
                                                   be performed where it can
                                                   safely be done. It may be
                                                   eliminated entirely, in which
                                                   case only in-cell treatment
                                                   would be provided. If no
                                                   groups can be run, then yard
                                                   time in the evening should be
                                                   considered.
                                              •    Psychiatrist and primary
                                                   clinician contacts may not be
                                                   confidential
                                              •    Permits tele-mental health
                                                   treatment
                                              •    Permits the following staff
                                                   members to act as tele-
                                                   presenter: Medical Assistant;
                                                   any staff unable to perform their
                                                   assigned duties during the
                                                   crisis, provided the staff
                                                   member has been provided
                                                   adequate training; any mental
                                                   health provider; an LVN, RN,
                                                   CAN, Psych Tech; or any
                                                   medical provider
                                              •    Upon discharge from a MAX
                                                   TMHU, and the IDTT
                                                   determines the patient no longer
                                                   requires inpatient mental health
                                                   treatment, then the referral to
                                                   higher level of care shall be
                                                   rescinded




[3615198.4]                            A-17
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 28 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

                        Program Guide 12-1-       COVID EOP Temporary Transfer
                        8, 12-4-1, 12-4-4         Guidelines and Workflow
                        (EOP patients housed
                                                  •    In an attempt to limit the
                        in designated units
                                                       transmission of COVID-19 all
                        only)
                                                       non-emergency transfers shall
                        Program Guide 12-1-            be immediately curtailed. All
                        16 (timelines for level        movement within a facility can
                        of care transfers)             continue while taking into
                        Program Guide at 12-           consideration COVID status
                        3-2 to 4, 12-3-11, 12-    •    Inter-facility transfers subject to
                        4-1 to 2, 12-4-8 to 12,        review and approval by regional
                        12-4-18 to 21, 12-9-7          or headquarters staff
                        to 9 (availability of
                        treatment modalities)     •    Outpatient external transfers or
                                                       releases from segregated
                        Program Guide at 12-           housing to mainline mental
                        3-14 to 15, 12-4-14 to         health programs at other
                        15, 12-4-19, 12-4-20,          institutions, to include transfers
                        12-9-6 to 8 (primary           from desert institutions,
                        clinician contacts)            transfers from stand-alone
                        Program Guide at 12-           ASUs to STRH, CCCMS to
                        4-4 to 5 (access to            EOP, and EOP to CCCMS, will
                        EOP level of care)             only occur if the treatment team
                                                       determines, and the Regional
                                                       Clinical Leadership agrees, that
                                                       the transfer is necessitated by an
                                                       imminent, life-threatening
                                                       emergency or serious mental
                                                       health decompensation, and the
                                                       life-threatening condition or
                                                       serious decompensation cannot
                                                       be reasonably treated at current
                                                       institution
                                                  •    EOP-level treatment provided
                                                       when full staffing is available;
                                                       otherwise subject to tier status




[3615198.4]                               A-18
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 29 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                                                  •    Patients discharged from EOP
                                                       ASU who cannot transfer
                                                       internally to an EOP may be
                                                       placed on a local CCCMS yard

  COVID-19           Program Guide                •    The treatment team shall not be
  Temporary          Chapter 6                         required to complete a new
  Transfer                                             intake evaluation because the
  Restriction                                          treatment team will be the same,
  Psychiatric                                          as the patient continues to
  Inpatient Programs                                   remain in the same licensed
  FLEX Guidance                                        unit; however, an intake IDTT
  (May 14, 2020)                                       and updated treatment plan for
                                                       the new level of care will be
                                                       required.
                                                  •    While patients receiving
                                                       intermediate and acute inpatient
                                                       care typically will have
                                                       different treatment goals, there
                                                       currently is not a significant
                                                       difference in treatment
                                                       modalities provided to patients
                                                       at the intermediate and acute
                                                       inpatient levels of care

  *Tele-Mental          Stipulation and Order     •    Permits the provision of tele-
  Health                Approving CDCR’s               mental health services beyond
  Memorandum            Telepsychiatry Policy,         those permitted by the parties’
  (May 22, 2020)        ECF No. 6539 (Mar.             stipulated telepsychiatry policy,
                        27, 2020)                      including by psychologists and
                                                       social workers

  COVID-19              Program Guide at 12-      •    Goal of having patients
  Guidance for Daily    3-2 to 4, 12-3-11, 12-         maintain at least six feet apart
  Program               4-1 to 2, 12-4-8 to 12,        from each other, and attendant
  Regarding Social      12-4-18 to 21, 12-5-           impacts on programming:
  Distancing for Cell   15, 12-5-33 to 34, 12-
  or                    7-7, 12-7-10, 12-8-10,
  Alternative/Dorm      12-9-7 to 9, 12-10-14


[3615198.4]                               A-19
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 30 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
  Style housing of      (availability of          •      Requires social distancing in
  Eight Persons (May    treatment modalities)            the workplace
  11, 2020) and
  COVID-19                                        •      Reduced numbers to allow for
                        February 14, 2017
  Operational                                            increased social distancing may
                        memorandum titled
  Guidelines                                             result in no dayroom activities
                        Mental Health Crisis
  Monitoring and        Bed Privileges
  Accountability                                  •      Educational programs shall be
                        Revision, see Dkt.               provided in such a manner as to
  (May 27, 2020)        5864-1 at 349.                   allow for social distancing, once
                                                         group activities resume. Until
                                                         such time, education materials
                                                         will be provided to housing
                                                         unit/dorm/cells.

                                                  •      The May 27 memo
                                                         operationalizes and creates an
                                                         accountability procedure to
                                                         assure that the modifications to
                                                         programming directed by the
                                                         May 11 Social Distancing
                                                         Guidance are being
                                                         implemented; enforces
                                                         departures directed by the May
                                                         11 Guidance



  *COVID-19 Patient Program Guide 12-1-           •      Provides direction on transfers
  Movement for      16 (timelines for level              between DSH and CDCR that
  Mental Health     of care transfers)                   may impact timeframes
  Treatment (May
  11, 2020) 1


         Defendants issued this policy without negotiating it with Plaintiffs, and the
              1

parties agreed in their May 18, 2020 stipulation that Defendants’ current practices do not
conform with these or any other existing written guidelines. See ECF No. 6676 at 2.
Plaintiffs maintain their objection to this policy pursuant to the pending October 23, 2020


[3615198.4]                                A-20
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 31 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                Summary of Departure
                        CDCR-DSH MOU        •          Prevents certain individuals
                        and PIP Policy                 who otherwise qualify for
                        12.11.2101(A) –                transfer from CDCR to DSH
                        Referrals and                  from doing so, where the
                        Admissions &                   patient tests or screens positive
                        Exceptions Addendum            for COVID.

                    Program Guide at 12-
                    3-1 to 2, 12-3-12 to
                    14, 12-4-1, 12-4-13,
                    12-4-16, 12-4-20 to
                    21, 12-5-2, 12-5-15,
                    12-5-26 to 29, 12-5-
                    32, Chapter 6, 12-7-2
                    to 7, 12-7-11, 12-7-12,
                    12-8-5 to 7, 12-8-11 to
                    12, 12-9-4 to 5, 12-9-
                    12 to 14, 12-10-12 to
                    13, 12-10-19 to 21
                    (access to higher
                    levels of care)
  Updated Draft     Program Guide 12-1-      •         Provides direction on transfers
  COVID Temporary   16 (timelines  for level           between DSH and CDCR that
  Guidelines for    of care transfers)                 may impact timeframes
  Transfer to DSH
                    CDCR-DSH MOU             •         Provides direction that when the
  Inpatient Care
                    and PIP Policy                     psychiatric benefit of transfer
  (July 16, 2020,
                    12.11.2101(A) –                    outweighs the medical risk of
  superseding April
                    Referrals and                      COVID-19 transmission, a
  15, 2020, May 15,
                    Admissions &                       patient will be cleared for
  2020, June 12,
                    Exceptions Addendum                referral.
  2020, and June 19
  versions) 2


evidentiary hearing, but have agreed to include it here because Defendants have
confirmed that it was issued and has not been rescinded.
        Although Plaintiffs agreed to Defendants’ implementation of this policy, subject
              2

to monitoring by the Special Master and evidence that the standard is being implemented


[3615198.4]                               A-21
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 32 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                Summary of Departure
                        Program Guide at 12- •          Delays certain individuals who
                        3-1 to 2, 12-3-12 to            otherwise qualify for transfer
                        14, 12-4-1, 12-4-13,            from CDCR to DSH from doing
                        12-4-16, 12-4-20 to             so, where the patient tests or
                        21, 12-5-2, 12-5-15,            screens positive for COVID.
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2 •         For referrals to DSH from a
                        to 8, 12-7-11, 12-7-12,         CDCR institution closed due to
                        12-8-1, 12-8-5 to 7,            a COVID-19 outbreak, patient
                        12-8-9, 12-8-11 to 12,          transfers to DSH will occur on a
                        12-9-2 to 3, 12-9-4 to          rare, case-by-case basis. CDCR
                        5, 12-9-6, 12-9-12 to           and DSH leadership will
                        14, 12-10-12 to 13,             discuss the details of such
                        12-10-19 to 21 (access          referrals, including exposure
                        to higher levels of             risk, availability and use of
                        care)                           PPE, testing and results, and the
                                                        extent of staff crossover
                                                        between units with active cases
                                                        and those without cases to
                                                        evaluate the possibility of
                                                        transfer. Patients considered for
                                                        transfer pursuant to this process
                                                        will be quarantined for 14 days,
                                                        and tested for COVID-19 twice,
                                                        followed by a further discussion
                                                        between CDCR and DSH
                                                        leadership regarding any
                                                        interim exposure risks that
                                                        occurred during the quarantine
                                                        period.

                                                 •      The Special Master continues to
                                                        closely monitor all referrals,
                                                        rejections and completed

appropriately, Plaintiffs learned on July 29, 2020 that this policy had not been issued to
the field. Defendants represent that both CDCR and DSH have been following the policy
since July 14, 2020 even though the document has not been routed for finalization or
issued to the field. Plaintiffs cannot confirm that representation.


[3615198.4]                               A-22
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 33 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                                                     transfers to and from the DSH
                                                     inpatient programs. See ECF
                                                     No. 6622 at 3. DSH and CDCR
                                                     have collaborated to refine the
                                                     risk analysis of balancing the
                                                     patients’ psychiatric medical
                                                     needs with the COVID-19 risk
                                                     factors with the advent of new
                                                     testing capabilities, under the
                                                     supervision of the Special
                                                     Master and within the limits
                                                     outlined in the Court’s April 24,
                                                     2020 Order (ECF No. 6639).
                                                     DSH is working with the
                                                     Special Master’s experts and
                                                     CDCR to update and revise
                                                     these transfer protocols to
                                                     capture accurately the COVID-
                                                     19 risk analysis that is occurring
                                                     in practice.



  Memo re 90-Day        Program Guide 12-3-
                                                •    Permits the provision of a 90-
  Supply of             14 (prescribed
                                                     day supply of certain
  Medications for       medication supply for
                                                     medications for individuals
  Expedited Releases    CCCMS patients who
                                                     subject to expedited release due
  (July 7, 2020)        parole)
                                                     to COVID-19 population
                                                     density reduction measures.
                        Memorandum:
                        Release Planning for    •    Psychiatric providers are
                        Inmates Participating        directed to write medication
                        in the Institution’s         orders, as clinically appropriate
                        Mental Health                and within legal confines, for a
                        Services Delivery            90-day, rather than 30-day,
                        System (Mar. 11,             duration for those subject to
                        2010) at 4-5, 6              expedited release.




[3615198.4]                              A-23
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 34 of 107



  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure

  Memo re Cell-          Program Guide 12-5-
                                                   •     Permits IDTTs to recommend
  Front Nursing          32, 12-10-4, 12-10-15
                                                         that nursing staff provide cell-
  Activities (June 26,   to 19 (describing
                                                         front activities to patients
  2020)                  suicide watch and
                         observation               •     Requires these activities to be
                         procedures)                     performed while designated
                                                         nursing staff are performing 1:1
                         Memorandum: Level               observations of patients; in the
                         of Observation and              past, nursing staff had only one
                         Property for Patients           primary task during 1:1
                         in Mental Health                observation—observing the
                         Crisis Beds (Mar. 15,           patient
                         2016) at 2 (describing    •     Provides a library of cell-front
                         suicide watch as                nursing activities for patients
                         primarily observation)

  *Institutional         Program Guide at 12-      Based on several factors, including
  Roadmap to             3-2 to 4, 12-3-11, 12-    the number of new COVID-19 cases,
  Reopening (August      4-1 to 2, 12-4-8 to 12,   the availability of adequate testing,
  14, 2020)              12-4-18 to 21, 12-5-      nursing and custody staff, and PPE,
                         15, 12-5-33 to 34, 12-    adequacy of physical distancing
                         7-7, 12-7-10, 12-8-10,    practices, and status of employee
                         12-9-7 to 9, 12-10-14     testing and contract tracing, each
                         (availability of          institution may be placed, at the
                         treatment modalities)     discretion of its Warden and Chief
                                                   Executive Officer, in one of four
                         Program Guide 12-1-       “phases.” The phases range from most
                         16 (timelines for level   to least restrictive on the institution’s
                         of care transfers)        general operation, healthcare services,
                                                   and inmate programs. Depending on
                         Program Guide at 12-      an institution’s phase, restrictions may
                         3-1 to 2, 12-2-8 to 10,   be placed on:
                         12-3-12 to 14, 12-4-1,
                         12-4-13, 12-4-16, 12- •         Mental health treatment
                         4-20 to 21, 12-5-2, 12-         modalities and quantities that
                         5-15, 12-5-26 to 29,            can be provided
                         12-5-32, Chapter 6,     •       Movement between or within
                         12-7-2 to 8, 12-7-11,           institutions or facilities,
                         12-7-12, 12-8-1, 12-8-          including movement to and

[3615198.4]                                A-24
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 35 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                Summary of Departure
                        5 to 7, 12-8-9, 12-8-11       from restricted housing, to and
                        to 12, 12-9-2 to 3, 12-       from desert institutions, and
                        9-4 to 5, 12-9-6, 12-9-       between levels of care, which
                        12 to 14, 12-10-12 to         may result in class members
                        13, 12-10-19 to 21            remaining in settings not
                        (access to higher             designed to provide the level of
                        levels of care)               treatment and programming
                        Memorandum:                   contemplated by the Program
                        Transfer of                   Guide and other negotiated
                        Correctional Clinical         policies for their level of care.
                        Case Management
                                                •     Out of cell and other yard time
                        System Inmate-
                        Patients to Male Short
                        Term Restricted
                        Housing Units (Mar.
                        3, 2016)

                        Memorandum:
                        Creation of
                        Correctional Clinical
                        Case Management
                        System Short Term
                        and Long Term
                        Restricted Housing
                        (Jan. 15, 2015)

                        Memorandum: Short-
                        Term Restricted
                        Housing Mental
                        Health Requirements
                        (Feb. 8, 2016)
                        (mandates movement
                        of CCCMS class
                        members with an ASU
                        term to STRH)




[3615198.4]                               A-25
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 36 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        Memorandum: Long
                        Term Restricted
                        Housing Mental
                        Health Requirements
                        (Feb. 8, 2016)
                        (mandates movement
                        of CCCMS class
                        members with a SHU
                        term to LTRH)

                        Memorandum: Short-
                        Term and Long-Term
                        Restricted Housing
                        Policies (Feb. 4, 2016)
                        (mandates movement
                        of CCCMS class
                        members with ASU
                        and SHU terms to
                        STRH and LTRH,
                        respectively)

                        Stipulation & Order,
                        ECF No. 6296 (Sept.
                        27, 2019) (approving
                        and attaching policy
                        for reducing transfer
                        timeframes from
                        desert institutions)

  *Movement Matrix      Program Guide 12-1-       For each type of movement between
  (revised Aug. 19,     16 (timelines for level   and within institutions that are not
  2020)                 of care transfers)        closed to movement, sets the COVID
                                                  testing strategy, required type of
                        Program Guide at 12-      quarantine housing, and process for
                        3-1 to 2, 12-2-8 to 10,   moving an inmate who refuses a
                        12-3-12 to 14, 12-4-1,    COVID test.
                        12-4-13, 12-4-16, 12-
                        4-20 to 21, 12-5-2, 12- •       Testing and quarantine
                        5-15, 12-5-26 to 29,            procedures in some cases may


[3615198.4]                               A-26
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 37 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        12-5-32, Chapter 6,            impact timeframes for transfers
                        12-7-2 to 8, 12-7-11,          to higher levels of care, from
                        12-7-12, 12-8-1, 12-8-         desert institutions and reception
                        5 to 7, 12-8-9, 12-8-11        centers, and to and from
                        to 12, 12-9-2 to 3, 12-        restricted housing units, which
                        9-4 to 5, 12-9-6, 12-9-        may result in class members
                        12 to 14, 12-10-12 to          remaining in settings not
                        13, 12-10-19 to 21             designed to provide the level of
                        (access to higher              treatment and programming
                        levels of care).               contemplated by the Program
                                                       Guide and other negotiated
                        CDCR-DSH MOU                   policies for their level of care.
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions

                        Memorandum:
                        Transfer of
                        Correctional Clinical
                        Case Management
                        System Inmate-
                        Patients to Male Short
                        Term Restricted
                        Housing Units (Mar.
                        3, 2016)

                        Memorandum:
                        Creation of
                        Correctional Clinical
                        Case Management
                        System Short Term
                        and Long Term
                        Restricted Housing
                        (Jan. 15, 2015)

                        Stipulation & Order,
                        ECF No. 6296 (Sept.
                        27, 2019) (approving


[3615198.4]                               A-27
       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 38 of 107



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                Summary of Departure
                        and attaching policy
                        for reducing transfer
                        timeframes from
                        desert institutions)




[3615198.4]                               A-28
   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 39 of 107




    Policies and Procedures for
September 15, 2020 Program Guide
Departures Stipulation and Update
     Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 40 of 107
 Institutional Roadmap to Reopening-August 14, 2020

Introduction
This document outlines, at a high-level, the Roadmap to Reopening major programs within the California
Department of Corrections Rehabilitation (CDCR) and California Correctional Health Care Services
(CCHCS). In an effort to mitigate the spread of COVID-19, the Departmental Operations Center (DOC) was
established to provide statewide oversight and direction for COVID-19 efforts. The following are examples
of actions taken to decrease exposure and increase physical distancing in California’s prisons:

 −   Expedited release of inmates.                         −   Provided hand sanitizer to staff/inmates.
 −   Suspended normal visiting.                            −   Provide face coverings to staff/inmates
 −   Suspended intake from county jails.                   −   Modified programming at all institutions
 −   Modified housing assignments in dorm                      to increase physical distancing and
     settings to facilitate physical distancing.               implemented enhanced cleaning.
 −   Screening to include both a verbal                    −   Implemented a screening process for all
     questionnaire and temperature checks for all              inmate workers.
     individuals entering state prisons.                   −   Provided daily updates on the CDCR
 −   Conducted Board of Parole Hearings via                    website to ensure transparent
     videoconference.                                          communications with staff, families,
 −   Continued to reinforce the importance of                  stakeholders, and the public.
     hand-washing and frequent cleaning.                   −   Continued communication with local and
 −   Provided and mandated the use of reusable                 state authorities to determine current
     cloth barrier masks                                       mitigation levels in the community.

The CDCR-CCHCS Roadmap to Reopening incorporates a multi-phased approach to reopen statewide
operations, relying on the recommended guidelines set forth by the Centers for Disease Control and
Prevention (CDC), the California Department of Public Health (CDPH), and other stakeholders. It is
important to note that multiple considerations may affect the speed at which institutions and various
program areas reopen. Institutions will continuously evaluate and monitor positive COVID cases and will
reinstate precautionary measures, as needed, to protect all of those who live and work in California’s
prisons. This document is not intended to replace other COVID-related policies, but to work in concert
with companion policies. As such, and as an example, specific questions related to transferring of inmates
between institutions would be detailed via the CDCR/CCHCS test-and-transfer policy.

Phases Defined
        Phase 1: Most restrictive modifications
        Phase 2: Ease Phase 1 restrictions
        Phase 3: Expand opportunities outside housing units
        Phase 4: Return to “new” normal program for all staff and the population

Movement between the phases will be at the discretion of the Warden and Chief Executive Officer who
shall report daily to the Department Operations Center (DOC) their current phase, and any plans to move
to different phases in subsequent days. Depending on institutional design, movement between phases
may apply to the entire institution or individual facilities within an institution, at the discretion of the
Warden and CEO. This is to recognize significant differences related to design, dorm/cell housing, and
intermixing of inmates and staff in various facilities. Throughout the phases, the Department is committed
to ensuring the safety, security, and well-being of all staff and inmates by continuing to perform the
precautionary measures listed above.


                                                      CDCR-CCHCS Institutional Roadmap to Reopening, 1
    Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 41 of 107
Factors for Determining Movement from One Phase to the Next
When assessing an institution’s readiness to move from one phase to the next, whether loosening or
tightening restrictions, the following factors will be considered:
    1. Is the institution experiencing a stabilizing or decreasing disease burden for the inmate
        population? Case Rate:
             Phase I to II: No new cases on a rolling 14-day cumulative new case rate.
             Phase II to III: No new cases on a rolling 60-day cumulative new case rate.
             Phase III to IV: No positive or new cases for a 90-day period.
             Phase IV: Reopening to new normal operations. Note that this may include continuing
                precautionary measures such as face coverings, more frequent cleanings, etc.
    2. Is the institution able to sustain adequate testing levels to monitor the ongoing health of the
        institution? If inadequate, remain in Phase 1.
    3. Is the institution able to sustain adequate staffing coverage for both custody and nursing posts?
        If inadequate, remain in Phase 1.
    4. Does the institution have access to an adequate supply of personal protective equipment (PPE)
        and hand sanitizer should an outbreak occur? If inadequate, remain in Phase 1.
    5. Has the institution instituted Physical Distancing with the ability to monitor, sustain, and enforce
        the measures successfully? If inadequate, remain in Phase 1.
    6. Ongoing employee testing and contact tracing program in place.

General Operation Provisions
    Phase 1
    −   The institution has a current outbreak – three or more COVID-19 positive patients
    −   Movement and programming access severely restricted within the individual facility or institution

    Phase 2
    −   The institution has outbreak contained
    −   Movement and program-area access within the facility or institution eased based on location and
        COVID status of the inmate population

    Phase 3
    −   No current positive inmates
    −   Increased movement and program access

    Phase 4
    −   Resumption of pre-COVID-19 programming. Note that this may include continuing precautionary
        measures such as face coverings, more frequent cleanings, etc.

Health Care Operations
    Phase 1
    −   Essential and critical health care appointments only.

    Phase 2
    −   Careful resumption of routine clinical operations:
            Episodic non-essential
            High-risk and chronic care patients
            Telemedicine (including ISUDT)
            On-site specialty services


                                                                   Institutional Roadmap to Reopening, 2
    Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 42 of 107
              Allow Mental Health services where physical distancing can be maintained
              Resume Dental

    Phase 3
    −   Resume all clinical operations

Institutional Operations
    Phase 1
    −   The institution is closed to visitors, volunteers, and activities involving outside groups.
    −   No outside vendors, non-essential contractors, or non-employees permitted on institutional
        grounds, other than those who are essential for supplying the institution with needed goods.
            ISUDT Program Providers, including Alcohol And Other Drug (AOD) Counselors; are
               essential contractors
    −   Inmate workforce limited to essential functions.
    −   Yard/feeding with the same population within the same housing unit.
    −   Limited dayroom access to the same rotating groups. Physical distancing to be maintained.
    −   No family visiting (overnight visits).
    −   Limited recreational dayroom access to allow physical distancing.

    Phase 2
    −   Visitation limited to one visitor for one hour, per inmate per month. Tables in visiting rooms must
        be six feet apart, staggered schedule, mandatory masks, and tables disinfected between visits.
    −   Outside vendors, non-essential contractors, or non-employees may be permitted.
    −   Inmate workforce limited to essential functions.
    −   Continue yard/feeding access with the same population groups cohort.
    −   Continue limited dayroom access to the same rotating groups. Physical distancing to be
        maintained.
    −   Family visiting still prohibited.

    Phase 3
    −   Expand visitation to allow two visitors to visit for one hour per inmate, twice per month. Tables
        set six feet apart, staggered schedule, mandatory masks, and tables disinfected between visits.
    −   Inmate workforce may be expanded beyond essential functions.
    −   Expand yard access to up to two housing units at a time or by isolated/quarantined, orientation
        status, or general population status cohorts.
    −   Expand dayroom access to allow for more inmates while ensuring they maintain physical distance.
    −   Re-open family visiting to allow for one family visit per week, per family visiting unit.


Inmate Programs
Rather than prescribing a particular response to apply to all, individual institutions shall adapt to their
local, changing needs. To that end, the roadmap conceptualizes many potential programming options as
a “menu” from which institutions may select the program delivery methods which meet current
operational and safety needs within the phased guidelines. These options include reduced group sizes,
staggered schedules, outdoor, or programming in other non-traditional spaces to allow for physical
distancing, tents, canopies, or modified hours. Best practices and solutions will be collected and shared
with all institutions to add to the operations menu. The Division of Rehabilitative Programs (DRP) will



                                                                   Institutional Roadmap to Reopening, 3
    Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 43 of 107
work with the In-Prison DRP CCIII to collect data on the conditions, and rationale leading to each
institutional program decision and modification for historical and reporting purposes.

    Phase 1
    −   All students receive independent study packets and teachers telework 2-4 days per week.
    −   Active Integrated Substance Use Disorder Treatment (ISUDT) participants receive Program
        Engagement Packets from ISUDT AOD Counselors.
    −   Inmates with legal deadlines may go to the law library so long as physical distancing is maintained.
        All others may request books, forms, and paging for library and law library access.
    −   Students may be administered educational assessments with approval from the Warden.
    −   The following programs remain closed: Offender Mentor Certification Program and Innovative
        Grants Program/Arts in Corrections.

    Phase 2
    −   Law library limited to paging and where physical distancing can be achieved.
    −   Blended instruction: The number of students in class will be dependent on appropriate physical
        distancing. The remainder of students will receive independent study while not in class.
    −   Students shall be administered educational assessments if physical distancing permits.
    −   ISUDT Allow for Integrated/ Offender Mentor Certification Program services to resume in a group
        setting, but not to exceed a 1:6 ratio. Institutions may exceed these ratios if reasonable
        alternatives such as outdoor programming are available.
    −   Arts in Corrections/Innovative Grants Program/Inmate Self Help Groups where appropriate
        capacity exists to allow physical distancing.

    Phase 3
    −   Continue blended instruction: Number of students in class will depend on appropriate physical
        distancing. The remainder of students will receive independent study while not in class.
    −   Inmates may use the library and law library, physical distancing permitting.
    −   Inmates are administered educational assessments, physical distancing permitting.
    −   ISUDT continues as in Phase 2. Integrated/Interventions for Sexual Offenders Program/Offender
        Mentor Certification Program services in a group setting using program option ‘menu’.
    −   Expand reopening of Arts in Corrections/Innovative Grants Program/Inmate Self Help Groups by
        allowing the institution discretion to allow volunteers to return. Continue physical distancing.




                                                                    Institutional Roadmap to Reopening, 4
                           Case 2:90-cv-00520-KJM-DB
                                 COVID-19 SCREENING ANDDocument  6866 Filed
                                                        TESTING MATRIX      09/15/20
                                                                       FOR PATIENT   Page 44 of 107
                                                                                   MOVEMENT
                                                                       August 19, 2020

   1. To reduce the likelihood of COVID-19 spreading from one location to another, movement shall be limited to that which is
      necessary for clinical care, medical isolation or quarantine, reduction of overcrowding, and serious custody concerns.
   2. If transfer from one institution to another must take place, pre and post transfer quarantine and COVID-19 testing shall be
      performed.
   3. Inmates and transportation staff shall wear N95 masks during transfer. Transportation vehicles shall be disinfected after
      each trip. Transportation staff shall be tested as per the staff testing policy.
   4. Every effort shall be made to avoid layovers during transportation.
   5. Inmates who were previously infected with COVID and have been moved to the resolved status are considered to be
      immune from re-infection for at least twelve weeks, and shall not be required to re-test for movement purposes during
      that time frame.
   6. Inmates moving into higher level of care (HLOC) beds (medical CTC, OHU, MHCB, PIP) shall be quarantined in the HLOC

   TYPE OF MOVEMENT                              COVID TESTING STRATEGY                                       HOUSING                     WHAT TO DO IF PATIENT
                                                                                                                                           REFUSES COVID TEST
From jail to reception          All inmates and transportation staff shall wear an N 95            Quarantine in cell based housing.   Inmate to remain in pre-transfer
center                          respirator during transfer                                                                             quarantine for at least 21 days
                                Quarantine all new arrivals for 14 days after arrival in cell                                          and receive daily symptom
                                based housing.                                                                                         screening.
                                Screen all new arrivals for COVID-19 symptoms upon arrival                                             Disposition to be determined in
                                and then daily while in quarantine.                                                                    consultation with CME and
                                Test all new arrivals for COVID-19 within 24 hours, again on day                                       public health.
                                7 and again prior to release from quarantine (no sooner than
                                day 12).
                                Place any inmate who tests positive in isolation.
                                May release inmates from quarantine after 14 days if
                                asymptomatic and all COVID-19 tests are negative.
From jail directly to           Advance authorization required by the Director, Health Care                                            Inmate to remain in pre-transfer
Specialized Medical Beds        Services and Director, Health Care Operations.                                                         quarantine for at least 21 days
(SMB)                           All inmates and transportation staff shall wear an N 95                                                and receive daily symptom
                                respirator during transfer.                                                                            screening.
                                Quarantine all new arrivals for 14 days after arrival in cell                                          Disposition to be determined in
                                based housing.                                                                                         consultation with CME and
                                Screen all new arrivals for COVID-19 symptoms upon arrival                                             public health.
                                and then daily while in quarantine.                                                                    .
                                Test all new arrivals for COVID-19 within 24 hours, again on day
                                7 and again prior to release from quarantine (no sooner than
                                day 12).
                                Place any inmate who tests positive in isolation.
                           Case 2:90-cv-00520-KJM-DB
                                 COVID-19 SCREENING ANDDocument  6866 Filed
                                                        TESTING MATRIX      09/15/20
                                                                       FOR PATIENT   Page 45 of 107
                                                                                   MOVEMENT
                                                                      August 19, 2020

                                May release inmates from quarantine after 14 days if
                                asymptomatic and all COVID-19 tests are negative.
From reception center to        Screen all inmates for COVID-19 symptoms and then test for                                          Inmate to remain in pre-transfer
institution                     COVID-19 just prior to transfer utilizing a methodology that                                        quarantine for at least 21 days and
                                allows for no more than 48 hours turnaround time for results.                                       receive daily symptom screening.
                                If inmate tests negative and patient is asymptomatic, transfer                                      Disposition to be determined in
                                                                                                                                    consultation with CME and public
                                as soon as possible but no more than 72 hours after test was
                                                                                                                                    health.
                                obtained. All inmates and transportation staff shall wear an N
                                95 respirator during transfer.
Institution intake from         Quarantine all new arrivals for 14 days in cell based housing.    Quarantine in celled housing,     Inmate to remain in quarantine for
reception center                Facilities which by design have no cell based housing shall       with minor exceptions as noted.   at least 21 days. Disposition to be
                                house newly arriving inmates in cohorts of no more than 10 in                                       determined in consultation with
                                a dorm or small tent solely dedicated to the cohorts who arrive                                     CME and public health.
                                on the same day.
                                Screen all new arrivals for COVID-19 symptoms upon arrival
                                and then daily while in quarantine.
                                Test all new arrivals for COVID-19 within 24 hours, on day 7
                                and prior to release from quarantine (no sooner than day 12).
                                Place any inmate who tests positive in isolation.
                                May release inmates from quarantine after 14 days if
                                asymptomatic and all COVID-19 tests are negative.
General population              Sending institution                                               Quarantine in celled housing,     Inmate to remain in quarantine for
movement from one               Quarantine all inmates prior to transfer in cell based housing.   with minor exceptions as noted.   at least 21 days.
institution to another,         Facilities which by design have no cell based housing shall                                         Disposition to be determined in
                                house inmates in cohorts of no more than 10 in a dorm or                                            consultation with CME and public
including to camp hubs
                                small tent solely dedicated to the cohorts who will depart on                                       health.
                                the same day. Screen all inmates for COVID-19 symptoms
                                initially and then daily while in quarantine.
                                Test symptomatic patients.
                                Place any inmate who tests positive in isolation.
                                Test for COVID after 14 days in quarantine utilizing a
                                methodology that allows for no more than 48 hours
                                turnaround time for results.
                                If inmate tests negative, transfer as soon as possible but no
                                more than 72 hours after test was obtained.
                                All inmates and transportation staff shall wear an N 95
                                respirator during transfer.
                                Receiving institution
                                Quarantine all new arrivals for 14 days in cell based housing.
                                Facilities which by design have no cell based housing shall
                                house newly arriving inmates in cohorts of no more than 10 in
                                a dorm or small tent solely dedicated to the cohorts who arrive
                         Case 2:90-cv-00520-KJM-DB
                               COVID-19 SCREENING ANDDocument  6866 Filed
                                                      TESTING MATRIX      09/15/20
                                                                     FOR PATIENT   Page 46 of 107
                                                                                 MOVEMENT
                                                                     August 19, 2020

                              on the same day.
                              Screen all new arrivals for COVID-19 symptoms upon arrival
                              and then daily while in quarantine. Test all new arrivals for
                              COVID-19 on day 12 of quarantine.
                              May release inmates from quarantine after 14 days if
                              asymptomatic and COVID-19 test- is negative.
                              Place any inmate who tests positive in isolation.
Movement from one             Sending institution                                                 Inmate to remain in quarantine for
institution to another for     Movement that is not considered clinically urgent or               at least 21 days.
specialized medical bed        emergent:                                                          Disposition to be determined in
                                    •    Quarantine all inmates prior to transfer in cell based   consultation with CME and public
placement
                                         housing. Screen all inmates for COVID-19 symptoms        health.
                                         initially and then daily while in quarantine.
                                    •    Test symptomatic patients.
                                    •    Place any inmate who tests positive in isolation.
                                    •    Test for COVID after 14 days in quarantine utilizing a
                                         methodology that allows for no more than 48 hours
                                         turnaround time for results.
                                    •    If inmate tests negative, transfer as soon as possible
                                         but no more than 72 hours after test was obtained.
                                    •    All inmates and transportation staff shall wear an N
                                         95 respirator during transfer.
                              Movement that is considered clinically urgent or emergent:
                                    •    Perform rapid testing for COVID-19 prior to
                                         movement.
                                    •    Communicate results to receiving facility.
                                    •    All inmates and transportation staff shall wear an N
                                         95 respirator during transfer.
                              Receiving institution
                              House appropriately at receiving institution (isolation vs
                              quarantine) depending upon the results of the rapid test.
                              New arrivals who tested positive at sending institution shall be
                              housed in isolation at receiving institution and managed per
                              CCHCS guidelines.
                              New arrivals who tested negative at sending institution shall be
                              quarantined for 14 days in cell based housing. These inmates
                              shall be screened for COVID-19 symptoms upon arrival and
                              then daily while in quarantine. Test these inmates for COVID-
                              19 on day 12 of quarantine.
                              May release inmates from quarantine after 14 days if
                              asymptomatic and all COVID-19 tests are negative.
                        Case 2:90-cv-00520-KJM-DB
                              COVID-19 SCREENING ANDDocument  6866 Filed
                                                     TESTING MATRIX      09/15/20
                                                                    FOR PATIENT   Page 47 of 107
                                                                                MOVEMENT
                                                                    August 19, 2020

                             Place any inmate who tests positive in isolation.
Movement within same         No screening or testing if remains at current institution          No COVID-19 related housing           Inmate to remain in quarantine for
institution                  UNLESS                                                             restrictions EXCEPT inmates           at least 21 days, unless placement
• Release from STRH,         Moving from a COVID-19 outbreak unit to a non-                     moving from a COVID-19 outbreak       in quarantine is impossible (e.g.:
                             outbreak unit:                                                     unit to a non-outbreak unit shall     MSF), in which case the inmate
     LTRH, ASU, SHU
                                  •    All such movement should be avoided.                     be quarantined in a cell in the new   will not be moved.
• PIP / MHCB admission                                                                          unit and tested prior to release.     Disposition to be determined in
                                  •    If movement from a COVID-19 outbreak unit
     or discharge                      to a non-outbreak unit is essential, inmate                                                    consultation with CME and public
• CTC, OHU, hospice                    shall be quarantined in new unit and                                                           health.
     admission or                      screened/tested as if coming from a different
     discharge                         institution. (See “General population
• Mental health level of               movement from one institution to another,
     care change                       including to camp hubs”).
• DPP moves                  Moving into a large dorm (50 or more residents):
• DDP moves                       •    Perform COVID-19 symptom screening and
• All other routine                    COVID-19 rapid testing of the inmate prior to
                                       this move.
     movement
Movement from one            MH Regional required to receive approval from the Deputy           Quarantine in celled housing.         Inmate to remain in quarantine for
institution to another for   Director, Health Care Services, to move patient who declines                                             at least 21 days.
MHCB or PIP placement        testing.                                                                                                 Disposition to be determined in
                             Sending institution                                                                                      consultation with CME and public
                             Perform rapid testing for COVID-19 prior to movement.                                                    health.
                             Communicate results to receiving facility.
                             All inmates and transportation staff shall wear an N 95
                             respirator during transfer.
                             Receiving institution
                             House appropriately at receiving institution (isolation vs
                             quarantine) depending upon the results of the rapid test.
                             New arrivals who tested positive at sending institution shall be
                             housed in isolation at receiving institution and managed per
                             CCHCS guidelines.
                             New arrivals who tested negative at sending institution shall be
                             quarantined for 14 days in cell based housing. These inmates
                             shall be screened for COVID-19 symptoms upon arrival and
                             then daily while in quarantine. Test these inmates for COVID-
                             19 on day 12 of quarantine.
                             May release inmates from quarantine after 14 days if
                             asymptomatic and all COVID-19 tests are negative.
                             Place any inmate who tests positive in isolation.
Admission to DSH from        Quarantine all inmates prior to transfer in cell based housing.    As per DSH protocols upon arrival     Inmate to remain in quarantine for
CDCR                         Screen all inmates for COVID-19 symptoms initially and then        to DSH                                at least 21 days.
                        Case 2:90-cv-00520-KJM-DB
                              COVID-19 SCREENING ANDDocument  6866 Filed
                                                     TESTING MATRIX      09/15/20
                                                                    FOR PATIENT   Page 48 of 107
                                                                                MOVEMENT
                                                                   August 19, 2020

                             daily while in quarantine.                                                                             Disposition to be determined in
                             Test symptomatic patients.                                                                             consultation with the Deputy
                             Place any inmate who tests positive in isolation.                                                      Director, Mental Health and public
                             Test for COVID after 14 days in quarantine utilizing a                                                 health.
                             methodology that allows for no more than 48 hours
                             turnaround time for results.
                             If inmate tests negative, transfer as soon as possible but no
                             more than 72 hours after test was obtained.
                             All inmates and transportation staff shall wear an N 95
                             respirator during transfer.
DSH discharge to CDCR        Sending DSH institution                                           Quarantine in celled housing.        Inmate to remain in quarantine for
                             Quarantine all inmates prior to transfer in cell based housing.                                        at least 21 days.
                             Screen all inmates for COVID-19 symptoms initially and then                                            Disposition to be determined in
                             daily while in quarantine.                                                                             consultation with the Deputy
                             Test for COVID after 14 days in quarantine utilizing a                                                 Director, Mental Health and public
                             methodology that allows for no more than 48 hours                                                      health.
                             turnaround time for results.
                             If inmate tests negative, transfer as soon as possible but no
                             more than 72 hours after test was obtained.
                             All inmates and transportation staff shall wear an N 95
                             respirator during transfer.
                             Receiving CDCR institution
                             Quarantine all new arrivals for 14 days in cell based housing.
                             Screen all new arrivals for COVID-19 symptoms upon arrival
                             and then daily while in quarantine.
                             Test all new arrivals for COVID-19 on day 12 of quarantine.
                             May release inmates from quarantine after 14 days if
                             asymptomatic and all COVID-19 tests are negative
                             Place any inmate who tests positive in isolation.
To MCCF, ACP, CCTRP, MCRP,   Quarantine all inmates prior to transfer in cell based housing.   Quarantine in celled housing, with   Do not transfer.
fire camp                    Facilities which by design have no cell based housing shall       minor exceptions as noted.
                             house newly arriving inmates in cohorts of no more than 10 in
                             a dorm or small tent solely dedicated to the cohorts who arrive
                             on the same day.
                             Screen all inmates for COVID-19 symptoms initially and then
                             daily while in quarantine.
                             Test symptomatic patients.
                             Place any inmate who tests positive in isolation.
                             Test for COVID after 14 days in quarantine utilizing a
                             methodology that allows for no more than 48 hours
                             turnaround time for results.
                             If inmate tests negative, transfer as soon as possible but no
                          Case 2:90-cv-00520-KJM-DB
                                COVID-19 SCREENING ANDDocument  6866 Filed
                                                       TESTING MATRIX      09/15/20
                                                                      FOR PATIENT   Page 49 of 107
                                                                                  MOVEMENT
                                                                       August 19, 2020

                                more than 72 hours after test was obtained.
                                All inmates and transportation staff shall wear an N 95
                                respirator during transfer.
From MCCF, ACP, CCTRP,          All inmates and transportation staff shall wear an N 95            Quarantine in celled housing.
MCRP, fire camp to an           respirator during transfer.
institution                     Screen all new arrivals for COVID-19 symptoms upon arrival
                                and then daily while in quarantine.
                                Test all new arrivals for COVID-19 on day 12 of quarantine.
                                May release inmates from quarantine after 14 days if
                                asymptomatic and all COVID-19 tests are negative
                                Place any inmate who tests positive in isolation.
Parole, medical parole,         All inmates shall be screened for COVID-19 symptoms and then                                       Inmates cannot be held
PRCS release                    tested for COVID one week prior to transfer.                                                       beyond their parole date
                                Results of testing shall be communicated to parole agent or                                        regardless of whether they
                                probation officer and local public health officer in county of                                     agree to test or if the test is
                                release.                                                                                           positive.
                                If inmate tests positive, immediately consult with HQ public
                                health unit re transportation and placement
                                All inmates and transportation staff shall wear an N 95
                                respirator during transfer.
Out to court, same day return   All inmates and transportation staff shall wear an N 95            No housing restrictions.         .
                                respirator during transfer.
                                Use videoconferencing to avoid out to court travel in all cases
                                unless court refuses to do so.
                                Perform daily COVID screening for 14 days upon return.
                                Place symptomatic returns in single cell quarantine while
                                awaiting testing.
Out to court, overnight stay.   Manage like an intake from jail to reception center                Quarantine in celled            Inmate to remain in quarantine for
                                All inmates and transportation staff shall wear an N 95            housing, with minor             at least 21 days.
                                respirator during transfer.                                        exceptions as noted.            Disposition to be determined in
                                Use video conferencing to avoid out to court travel in all cases                                   consultation with CME and public
                                unless court refuses to do so.                                                                     health.
                                Quarantine all new arrivals for 14 days after arrival in cell
                                based housing.
                                Facilities which by design have no cell based housing shall
                                house newly arriving inmates in cohorts of no more than 10 in
                                a dorm or small tent solely dedicated to the cohorts who arrive
                                on the same day.
                                Screen all new arrivals for COVID-19 symptoms upon arrival
                                and then daily while in quarantine.
                                Test all new arrivals for COVID-19 within 24 hours, again on day
                                7 and again prior to release from quarantine (no sooner than
                         Case 2:90-cv-00520-KJM-DB
                               COVID-19 SCREENING ANDDocument  6866 Filed
                                                      TESTING MATRIX      09/15/20
                                                                     FOR PATIENT   Page 50 of 107
                                                                                 MOVEMENT
                                                                      August 19, 2020

                                day 12).
                                Place any inmate who tests positive in isolation.
                                May release inmates from quarantine after 14 days if
                                asymptomatic and all COVID-19 tests are negative.
 Out for clinical               All inmates and transportation staff shall wear an N 95           No housing restrictions.
 appointment, same day          respirator during transfer.
 return                         Use “e-consult” and telemedicine whenever possible to avoid
                                unnecessary offsite transportation.
                                Perform daily COVID screening for 14 days upon return.
                                Place symptomatic returns in single cell quarantine while
                                awaiting testing.
 Return from outside            Manage like an intake from jail to reception center               Quarantine in celled housing, with   Inmate to remain in quarantine for
 hospitalizations and           All inmates and transportation staff shall wear an N 95           minor exceptions as noted.           at least 21 days.
 emergency department           respirator during transfer.                                                                            Disposition to be determined in
                                Quarantine all new arrivals for 14 days after arrival in cell                                          consultation with CME and public
 visits
                                based housing.                                                                                         health.
                                Facilities which by design have no cell based housing shall
                                house newly arriving inmates in cohorts of no more than 10 in
                                a dorm or small tent solely dedicated to the cohorts who arrive
                                on the same day.
                                Screen all new arrivals for COVID-19 symptoms upon arrival
                                and then daily while in quarantine.
                                Test all new arrivals for COVID-19 within 24 hours, on day 7
                                and prior to release from quarantine (no sooner than day 12).
                                Place any inmate who tests positive in isolation.
                                May release inmates from quarantine after 14 days if
                                asymptomatic and all COVID-19 tests are negative.




                                                                   DEFINITIONS
Patients placed in isolation or quarantine shall not move outside of the isolation or quarantine housing unless approved by clinical staff. Medical
care and meals shall be provided/served within the isolation/quarantine space. Isolated and quarantined patients shall shower and toilet
separately from other patients, and the showers/toilets shall be disinfected prior to use by others. All group activities shall be canceled.

    1. ISOLATION
           a. Persons who are CONFIRMED to have COVID-19:
                  i. Isolation is necessary.
                          Case 2:90-cv-00520-KJM-DB
                                COVID-19 SCREENING ANDDocument  6866 Filed
                                                       TESTING MATRIX      09/15/20
                                                                      FOR PATIENT   Page 51 of 107
                                                                                  MOVEMENT
                                                                 August 19, 2020

                    ii.   For individual cases, the preference is for isolation in a negative pressure room.
                   iii.   The second choice is isolation in a private room with a solid, closed door.
                   iv.    Multiple confirmed COVID-19 positive cases can be housed together.
                    v.    Confirmed positive patients shall not be housed in the same unit with those who are not known to have COVID-19.
                   vi.    If there are no other options and these patients must be housed in the same building with non-infected patients, they
                          must be physically separated from patients who do not have COVID-19. Physical separation requires solid walls and solid
                          doors.
                   vii.   Patients confirmed to have COVID-19 shall not be housed in dorms with those who are not confirmed to have COVID-19.
                  viii.   Daily healthcare monitoring shall be conducted for patients diagnosed with COVID-19.
                    ix.   All staff interacting with confirmed positive patients shall wear appropriate PPE including N 95 respirators.
                     x.   To the extent possible, staff who are working in housing units with COVID-19 infected patients shall be cohorted such
                          that they are not interacting with patients who are not known to be infected.
2. QUARANTINE
        a. Persons who have been exposed to COVID-19
                  i. Quarantine is necessary.
                 ii. These patients are at risk of being infected as a result of their exposure. Thus, they shall be separated from both the
                     confirmed cases and from the symptomatic but not yet confirmed cases to avoid re-exposure.
               iii. For individual cases, the preference is for quarantine in a private room with a solid, closed door.
                iv. Exposed persons shall not be housed in dorms with those who are not known to be exposed.
                 v. If private rooms are not available, exposed persons can be quarantined together as a cohort.
                vi. If cohorting is essential, quarantine cohorts shall be as small as possible (1-10 persons) to minimize spread.
               vii. Cohorts with different exposure dates shall not be housed together.
              viii. Cohorts with different types of exposures shall also be separated, including those coming in from jails.
                ix. Daily healthcare monitoring shall be conducted for patients who are under quarantine.
                 x. Serial testing and healthcare surveillance is used to identify those infected so that they can be moved to isolation.
        b. Precautionary Quarantine for persons who are not know to be exposed
                  i. Quarantine is necessary.
                 ii. Each facility shall maintain sufficient quarantine space to accommodate its historical average volume of transfers
               iii. For individual cases, the preference is for quarantine in a private room with a solid, closed door.
                iv. If private rooms are not available, exposed persons can be quarantined together as a cohort.
                 v. If cohorting is essential, quarantine cohorts shall be as small as possible (1-10 persons) to minimize spread.
                vi. Cohorts with different movement dates shall be separated. Cohorts with different types of movement shall also be
                     separated, including those coming in from jails or transferring between institutions.
               vii. Serial testing and healthcare surveillance is used to identify those infected so that they can be moved to isolation.
     Case 2:90-cv-00520-KJM-DB
           COVID-19 SCREENING ANDDocument  6866 Filed
                                  TESTING MATRIX      09/15/20
                                                 FOR PATIENT   Page 52 of 107
                                                             MOVEMENT
                                             August 19, 2020

viii. Patients arriving to an institution shall not be released from quarantine until they have completed quarantine and tested
      negative for COVID-19.
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 53 of 107




                    EXHIBIT 1
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 54 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 55 of 107
           Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 56 of 107


1
    PBSP CCCMS changed from a Tier 1 to a Tier 3 on 8/21/2020.
2
    SQ STRH, CCCMS, ASU, EOP, Acute, ICF, and MHCB changed from a Tier 4 to a Tier 3 on 8/20/20.
3
    SVSP EOP and CCCMS changed from a Tier 4 to a Tier 3 on 8/18/20.
4
    VSP EOP changed from a Tier 2 to a Tier 3 on 8/19/20.
5
    CEN TMHU was added as a Tier 3 on 8/20/20.
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 57 of 107
           Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 58 of 107
2
    FOL CCCMS changed from Tier 1 to Tier 3 on 8/28/20.
3
    LAC ASU changed from Tier 3 to Tier 2 on 8/26/20.
4
    NKSP CCCMS changed from Tier 1 to Tier 3 on 8/25/20.
5
    CEN TMHU changed from Tier 3 to Tier 1 on 8/26/20.
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 59 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 60 of 107




                    EXHIBIT 2
   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 61 of 107




 TMHU and Treat In Place List,
August 10, 2020 to August 14, 2020
                           Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 62 of 107
                                                                                                                                       Level of Care   Housing Prior to
Region   Institution   Last Name    First Name   CDCR#      Housing Location      Level of Care   Date of Arrival   Date of Release
                                                                                                                                      When Released     Release (TIP)
  III      ASP                                             Treatment in Place        MHCB           7/31/2020         8/11/2020            EOP              OHU
   I       MCSP                                                Non‐Max               MHCB           8/11/2020          Pending
   I       MCSP                                                Non‐Max               MHCB           8/10/2020          Pending
   I       MCSP                                                Non‐Max               MHCB           8/5/2020          8/13/2020           EOP
   I       MCSP                                                  Max                 MHCB           8/3/2020          8/12/2020        MCSP‐MHCB
   I       MCSP                                                Non‐Max               MHCB           8/7/2020          8/11/2020           EOP
   I       MCSP                                                Non‐Max               MHCB           8/6/2020          8/11/2020          CCCMS
   I       MCSP                                                  Max                 MHCB           8/8/2020          8/10/2020           EOP
   I       MCSP                                                  Max                 MHCB           8/7/2020          8/10/2020           EOP
   I       MCSP                                                Non‐Max               MHCB           8/7/2020          8/10/2020           EOP
   I       MCSP                                                  Max                 MHCB           8/7/2020          8/10/2020           EOP
   I       MCSP                                                Non‐Max               MHCB           8/4/2020          8/10/2020          CCCMS
  III      ASP                                             Treatment in Place        MHCB           8/8/2020          8/11/2020          CCCMS              OHU
  II        CTF                                          Max custoday in an OHU      MHCB           8/4/2020           Pending
   II       CTF                                                 Non‐Max              MHCB            8/2/2020          Pending
   II       VSP                                                 Non‐Max              MHCB            8/7/2020          Pending
   II       VSP                                                 Non‐Max              MHCB           7/29/2020         8/12/2020           EOP
   II       CTF                                                 Non‐Max              MHCB            8/4/2020         8/11/2020          CCCMS
   II       SCC                                                 Non‐Max               ICF           7/20/2020         8/12/2020            ICF
  III       CCI                                                 Non‐Max              MHCB           8/11/2020         8/13/2020          CCCMS
 IV         RJD                                                   Max                MHCB            8/6/2020          Pending
   II       VSP                                                 Non‐Max              MHCB           8/11/2020         8/12/2020          CCCMS
   II       VSP                                                 Non‐Max              MHCB           7/29/2020         8/11/2020           EOP
   II      VSP                                                  Non‐Max              MHCB            8/8/2020         8/10/2020          CCCMS
   II      VSP                                                  Non‐Max              MHCB            8/9/2020         8/10/2020          CCCMS
 IV         ISP                                            Treatment in Place        MHCB           7/13/2020          Pending                              NDPF
  III       LAC                                                   Max                MHCB           8/10/2020         8/13/2020          MHCB
  III       LAC                                                 Non‐Max              MHCB           8/10/2020         8/13/2020          CCCMS
  III       CCI                                                 Non‐Max              MHCB           8/11/2020         8/13/2020          CCCMS
  III       CCI                                                 Non‐Max              MHCB           8/12/2020         8/13/2020            GP
  III       LAC                                                   Max                MHCB            8/9/2020          Pending
  III       LAC                                                 Non‐Max              MHCB            8/7/2020         8/10/2020          MHCB
  III      PVSP                                                 Non‐Max              MHCB            8/5/2020         8/10/2020          CCCMS
 IV         RJD                                                   Max                MHCB           8/10/2020          Pending
 IV         RJD                                            Treatment in Place         ICF           7/27/2020          Pending                               ASU
 IV         RJD                                                 Non‐Max              MHCB            8/6/2020          Pending
 IV         RJD                                            Treatment in Place         ICF           7/17/2020          Pending                              MHCB
 IV         RJD                                            Treatment in Place        MHCB           3/11/2020          Pending                               EOP
 IV         RJD                                            Treatment in Place         ICF            6/8/2020          Pending                              MHCB
 IV         RJD                                                 Non‐Max              MHCB            8/9/2020          Pending
 IV         RJD                                            Treatment in Place         ICF           6/4/2020           Pending                               EOP
 IV         RJD                                                 Non‐Max              MHCB           8/12/2020          Pending
 IV         RJD                                            Treatment in Place         ICF           3/27/2020          Pending                               EOP
 IV         ISP                                                 Non‐Max              MHCB            8/5/2020          Pending
   I       CCC                                                    Max                MHCB           8/9/2020          8/10/2020            GP
  II        SCC                                                 Non‐Max              MHCB            8/8/2020          Pending
   I       MCSP                                                 Non‐Max              MHCB           8/13/2020          Pending
           Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 63 of 107
IV   CAL                                     Non‐Max          MHCB    8/8/2020    Pending
IV   RJD                                       Max            MHCB    8/4/2020   8/12/2020   CCCMS
IV   RJD                                     Non‐Max          MHCB    8/3/2020   8/12/2020   MHCB
IV   RJD                                 Treatment in Place    ICF   7/27/2020    Pending             EOP
IV   RJD                                 Treatment in Place    ICF   6/24/2020    Pending             EOP
IV   RJD                                 Treatment in Place    ICF   7/3/2020     Pending            MHCB
IV   CAL                                     Non‐Max          MHCB   8/10/2020    Pending
IV   RJD                                     Non‐Max          MHCB    8/5/2020   8/10/2020    EOP
IV   RJD                                 Treatment in Place    ICF   7/6/2020     Pending            MHCB
   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 64 of 107




 TMHU and Treat In Place List,
August 17, 2020 to August 21, 2020
                            Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 65 of 107
                                                                                                                                   Level of Care
Region   Institution   Last Name    First Name   CDCR#   Housing Location     Level of Care   Date of Arrival   Date of Release
                                                                                                                                  When Released Treat in Place Housing
   I       CCC                                               Non‐Max             MHCB           8/15/2020         8/17/2020             GP
   I       MCSP                                            Treat in Place        MHCB           8/17/2020         8/20/2020            EOP                 ASU EOP
   I       MCSP                                              Non‐Max             MHCB           8/18/2020          Pending
   I       MCSP                                                Max               MHCB           8/15/2020         8/17/2020           EOP
   I       MCSP                                              Non‐Max             MHCB           8/13/2020         8/17/2020           EOP
   I       MCSP                                              Non‐Max             MHCB           8/10/2020         8/17/2020          MHCB
  II        CTF                                                Max               MHCB           8/18/2020         8/20/2020          CCCMS
  II       SCC                                               Non‐Max             MHCB           8/19/2020          Pending
  II       SCC                                               Non‐Max             MHCB           8/8/2020          8/17/2020          CCCMS
  II       VSP                                               Non‐Max             MHCB           8/19/2020          Pending
  II       VSP                                               Non‐Max             MHCB           8/18/2020         8/19/2020           EOP
  II       VSP                                               Non‐Max             MHCB           8/15/2020         8/18/2020          CCCMS
  II        VSP                                              Non‐Max             MHCB           8/7/2020          8/19/2020           Acute
  II        VSP                                              Non‐Max             MHCB           8/20/2020          Pending
  II        VSP                                              Non‐Max             MHCB           8/20/2020          Pending
  III       ASP                                          Treatment in Place      MHCB           8/19/2020          Pending                                  OHU
  III       ASP                                          Treatment in Place      MHCB           8/17/2020         8/20/2020          CCCMS                  NDPF
  III      COR                                                Non‐Max            MHCB           8/16/2020         8/17/2020          MHCB
  III      COR                                                Non‐Max            MHCB           8/16/2020         8/17/2020
  III       LAC                                                 Max              MHCB           8/19/2020          Pending
  III       LAC                                               Non‐Max            MHCB           8/14/2020         8/17/2020           MHCB
  III       LAC                                                 Max              MHCB           8/20/2020          Pending
  III      PVSP                                               Non‐Max            MHCB           8/15/2020         8/19/2020          CCCMS
  III      PVSP                                                 Max              MHCB           8/14/2020         8/18/2020           EOP
  IV        CAL                                               Non‐Max            MHCB           8/18/2020          Pending
  IV        CAL                                               Non‐Max            MHCB           8/15/2020          Pending
  IV        CAL                                               Non‐Max            MHCB            8/8/2020         8/19/2020          CCCMS
  IV        CAL                                               Non‐Max            MHCB           8/20/2020          Pending
  IV       CEN                                                Non‐Max            MHCB           8/19/2020          Pending
  IV       CRC                                                Non‐Max            MHCB           8/14/2020         8/19/2020          CCCMS
  IV       CRC                                                Non‐Max            MHCB           8/14/2020         8/17/2020          CCCMS
  IV       CRC                                                Non‐Max            MHCB           8/20/2020          Pending
  IV        ISP                                               Non‐Max            MHCB           8/17/2020          Pending
  IV        ISP                                               Non‐Max            MHCB            8/5/2020          Pending
  IV        ISP                                          Treatment in Place      MHCB           7/13/2020          Pending                                  NDPF
  IV        RJD                                          treatment in Place      MHCB           8/13/2020          Pending                                   EOP
  IV        RJD                                          Treatment in Place       ICF           8/12/2020          Pending                                   ASU
  IV        RJD                                          Treatment in Place       ICF            8/7/2020          Pending                                  MHCB
  IV        RJD                                          Treatment in Place       ICF           8/7/2020           Pending                                  MHCB
  IV        RJD                                          Treatment in Place       ICF           7/27/2020          Pending                                   EOP
  IV        RJD                                          Treatment in Place       ICF           7/27/2020          Pending                                   EOP
  IV        RJD                                          Treatment in Place       ICF           7/6/2020           Pending                                  MHCB
  IV        RJD                                          Treatment in Place       ICF           7/3/2020           Pending                                  MHCB
  IV        RJD                                          Treatment in Place       ICF           6/24/2020          Pending                                   EOP
  IV        RJD                                          Treatment in Place       ICF           6/8/2020           Pending                                  MHCB
  IV        RJD                                          Treatment in Place       ICF           6/4/2020           Pending                                   EOP
  IV        RJD                                          Treatment in Place       ICF           3/27/2020          Pending                                   EOP
  IV        RJD                                          Treatment in Place      MHCB           3/11/2020          Pending                                   EOP
           Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 66 of 107
IV   RJD                                   Non‐Max          MHCB   8/12/2020   8/20/2020    EOP
IV   RJD                                     Max            MHCB   8/6/2020    8/17/2020   MHCB
IV   RJD                               Treatment in Place    ICF   7/17/2020    Pending           RC
   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 67 of 107




 TMHU and Treat In Place List,
August 24, 2020 to August 28, 2020
                            Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 68 of 107
                                                                                                                                   Level of Care
Region   Institution   Last Name    First Name   CDCR#   Housing Location     Level of Care   Date of Arrival   Date of Release
                                                                                                                                  When Released Treatment in Place Housing
   I        FOL                                               Non Max            MHCB           8/23/2020         8/26/2020           MHCB
  II        CTF                                               Non‐Max            MHCB           8/23/2020          Pending
  II        SCC                                               Non‐Max            MHCB           8/24/2020          Pending
  II        VSP                                               Non‐Max            MHCB           8/24/2020         8/27/2020          CCCMS
  II        VSP                                               Non‐Max            Acute          8/27/2020          Pending
  II        VSP                                               Non‐Max            MHCB           8/25/2020         8/26/2020          CCCMS
  II        VSP                                               Non‐Max            MHCB           8/20/2020         8/24/2020          CCCMS
  II        VSP                                               Non‐Max            MHCB           8/19/2020         8/25/2020          CCCMS
  III       ASP                                          Treatment in Place      MHCB           8/19/2020         8/27/2020          CCCMS                  NDPF
  III       ASP                                               Non‐Max            MHCB           8/22/2020          Pending
  III       ASP                                          Treatment in Place      MHCB           8/24/2020         8/27/2020          CCCMS                  OHU
  III       LAC                                                 Max              MHCB           8/21/2020         8/25/2020          MHCB
  III       LAC                                                 Max              MHCB           8/20/2020         8/24/2020          MHCB
  III       LAC                                               Non‐Max            MHCB           8/26/2020         8/27/2020          MHCB
 IV         CAL                                               Non‐Max            MHCB           8/20/2020          Pending
 IV         CAL                                               Non‐Max            MHCB           8/15/2020         8/24/2020          CCCMS
 IV         CAL                                               Non‐Max            MHCB           8/22/2020         8/25/2020          CCCMS
 IV         CAL                                               Non‐Max            MHCB           8/22/2020         8/24/2020          CCCMS
 IV         CAL                                               Non‐Max            MHCB           8/18/2020         8/27/2020          CCCMS
 IV         CEN                                               Non‐Max            MHCB           8/19/2020         8/26/2020          CCCMS
 IV         CRC                                               Non‐Max            MHCB           8/20/2020         8/24/2020          CCCMS
 IV         ISP                                          Treatment in Place      MHCB           7/13/2020          Pending                                  NDPF
 IV         ISP                                               Non‐Max            MHCB           8/26/2020         8/27/2020            GP
 IV         ISP                                               Non‐Max            MHCB           8/17/2020          Pending
 IV         ISP                                               Non‐Max            MHCB           8/22/2020         8/27/2020          CCCMS
 IV         ISP                                               Non‐Max            MHCB           8/25/2020          Pending
 IV         RJD                                               Non‐Max            MHCB           8/26/2020          Pending
 IV         RJD                                               Non‐Max            MHCB           8/25/2020          Pending
 IV         RJD                                               Non‐Max            MHCB           8/26/2020          Pending
 IV         RJD                                          Treatment in Place       ICF           7/27/2020          Pending                                  EOP
 IV         RJD                                                 Max              MHCB           8/21/2020         8/24/2020           MHCB
 IV         RJD                                          Treatment in Place       ICF           8/12/2020          Pending                                  EOP
 IV         RJD                                                 Max              MHCB           8/27/2020          Pending
 IV         RJD                                               Non‐Max            MHCB           8/26/2020          Pending
 IV         RJD                                                 Max              MHCB           8/26/2020          Pending
 IV         RJD                                          Treatment in Place      MHCB           3/11/2020          Pending                                  EOP
 IV         RJD                                          Treatment in Place       ICF           6/8/2020           Pending                                  MHCB
 IV         RJD                                          Treatment in Place       ICF           6/4/2020           Pending                                   EOP
 IV         RJD                                          Treatment in Place       ICF           3/27/2020          Pending                                   EOP
 IV         RJD                                          Treatment in Place       ICF           8/7/2020           Pending                                   EOP
 IV         RJD                                          Treatment in Place       ICF           7/27/2020          Pending                                   EOP
 IV         RJD                                          Treatment in Place       ICF           8/7/2020           Pending                                   EOP
 IV         RJD                                               Non‐Max            MHCB           8/22/2020         8/24/2020            EOP
 IV         RJD                                          Treatment in Place       ICF           6/24/2020          Pending                                  EOP
 IV         RJD                                          Treatment in Place       ICF           7/3/2020           Pending                                 MHCB
 IV         RJD                                          Treatment in Place       ICF           7/6/2020           Pending                                 MHCB
 IV         RJD                                          Treatment in Place       ICF           7/17/2020          Pending                                   RC
 Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 69 of 107




TMHU and Treat In Place List,
    August 31, 2020 to
    September 4, 2020
                       Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 70 of 107
Region   Institution   Last Name   First Name   CDCR#     Housing Location     Level of Care   Date of Arrival   Date of Release   Level of Care
  I          CCC                                                Max               MHCB            9/2/2020          Pending
  I          FOL                                             Non‐Max              MHCB           8/29/2020         8/31/2020         MHCB
  I        MCSP                                              Non‐Max              MHCB           8/28/2020         8/31/2020          EOP
  I        MCSP                                                 Max               MHCB           8/28/2020         8/31/2020       MCSP‐MHCB
  I        MCSP                                               Non‐Max             MHCB           8/31/2020         8/31/2020          CCCMS
   I       MCSP                                               Non‐Max             MHCB            9/3/2020          Pending
   I       MCSP                                               Non‐Max             MHCB            9/1/2020          9/2/2020         CCCMS
   I       MCSP                                               Non‐Max             MHCB           8/27/2020         8/31/2020       MCSP‐MHCB
   I       MCSP                                               Non‐Max             MHCB           8/31/2020          Pending
   I       MCSP                                               Non‐Max             MHCB            9/1/2020          9/2/2020       MCSP‐MHCB
  II        CTF                                               Non‐Max             MHCB           8/23/2020          9/2/2020         MHCB
  II        CTF                                               Non‐Max             MHCB           8/29/2020          9/1/2020          EOP
  II        SCC                                               Non‐Max             MHCB           8/24/2020          9/2/2020         CCCMS
  II        VSP                                               Non‐Max             MHCB           8/31/2020          9/2/2020           EOP
   II      VSP                                                 Non‐Max            MHCB           8/30/2020         8/31/2020           EOP
  III      ASP                                                 Non‐Max            MHCB           8/22/2020          Pending
  III       CCI                                                Non‐Max            MHCB           8/30/2020         8/31/2020          CCCMS
  III       CCI                                                Non‐Max            MHCB            9/3/2020          Pending
  III      PVSP                                                Non‐Max            MHCB            9/1/2020          Pending
 IV        CAL                                                 Non‐Max            MHCB           8/20/2020          9/4/2020          CCCMS
 IV         ISP                                                Non‐Max            MHCB           8/17/2020          Pending
 IV         RJD                                                Non‐Max            MHCB            9/2/2020          Pending
 IV         RJD                                                Non‐Max            MHCB           8/26/2020         9/4/2020            EOP
 IV         RJD                                                Non‐Max            MHCB           8/26/2020         9/4/2020            EOP
 IV         RJD                                                  Max              MHCB           8/31/2020          Pending
 IV         RJD                                           Treatment in Place       ICF           7/27/2020          Pending            EOP
 IV         RJD                                           Treatment in Place       ICF           8/12/2020          Pending            ASU
 IV         RJD                                                  Max              MHCB           8/27/2020         9/4/2020           Acute
 IV         RJD                                                Non‐Max            MHCB           8/26/2020          9/3/2020           EOP
 IV         RJD                                                  Max              MHCB           8/26/2020         8/31/2020          MHCB
 IV         RJD                                           Treatment in Place      MHCB           3/11/2020          Pending            EOP
 IV         RJD                                           Treatment in Place       ICF           6/8/2020           Pending           MHCB
 IV         RJD                                           Treatment in Place       ICF           6/4/2020           Pending            EOP
 IV         RJD                                           Treatment in Place       ICF           3/27/2020          Pending            EOP
 IV         RJD                                                  Max              MHCB            9/2/2020          Pending
 IV         RJD                                           Treatment in Place       ICF           8/7/2020           Pending           MHCB
 IV         RJD                                           Treatment in Place       ICF           7/27/2020          Pending            EOP
 IV         RJD                                           Treatment in Place       ICF           8/7/2020           Pending           MHCB
 IV         RJD                                           Treatment in Place       ICF           6/24/2020          Pending            EOP
 IV         RJD                                           Treatment in Place       ICF           7/3/2020           Pending           MHCB
 IV         RJD                                           Treatment in Place       ICF           7/6/2020           Pending           MHCB
 IV         RJD                                           Treatment in Place       ICF           7/17/2020          Pending             RC
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 71 of 107




                    EXHIBIT 3
                                  AUGUST 2020
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 72 of 107
                  Shower and Yard Compliance in Segregation Units
    Institution        Facility       3 Showers Offered/Week    10 Hours Yard Offered/Week
       CAC              ASU                    100%                        100%
        CAL             ASU                    100%                        100%
        CCC               C                    100%                        100%
        CCI             ASU                    100%                        100%
      CCWF                A                    100%                        100%
       CEN                Z                    100%                        100%
       CHCF             E-1A                   100%                        100%
       CIM                B                    100%                        100%
       CIW              ASU                    100%                        100%
       CMC              ASU                    100%                         98%
       CMF                A                    100%                        100%
       COR              ASU                    100%                        100%
        CTF             ASU                    100%                        100%
       CVSP               A                    100%                        100%
        DVI          K&L WING                   99%                         99%
        FOL             ASU                    100%                        100%
       HDSP             ASU                    100%                        100%
       KVSP             ASU                    100%                        100%
        LAC             ASU                    100%                        100%
      MCSP                C                    100%                        100%
       NKSP             ASU                    100%                        100%
       PBSP             ASU                    100%                        100%
       PVSP             STRH                   100%                        100%
        RJD            B6 & B7                 100%                        100%
        SAC             ASU                    100%                        100%
       SATF             ASU                    100%                        100%
        SCC               C                    100%                        100%
        SOL               B                    100%                        100%
        SQ                A                    100%                        100%
       SVSP             ASU                    100%                        100%
        VSP             ASU                    100%                        100%
       WSP                D                    100%                        100%
*Data Source - Monthly Certification Provided by Institutions
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 73 of 107




                    EXHIBIT 4
                                                                                                                                                                                                       TMHU 114-A Tracking Log

                                                                                                                                     Case 2:90-cv-00520-KJM-DB Document       6866 Filed 09/15/20 Page 74 of 107
                                                                                                                                                                    August 2020

                                                                                                                                                                                                        Week Of: July 27-Aug 2




           Name                          CDCR#                        Institution                 Date of Arrival   Discharge Date      Custody Status   Housing Location   Hours of Yard   Phone Call(s)            Showers        Appliances       Dayroom for Non-MAX   Linen Exchange   RVR's received in TMHU (if       RVR Date and Offense         Supplies Issued      Comments (any additonal        ICC Review of MAX IP's
                                                                                                                                                                                                                                 (Radio/TV/Tablet)                                           yes, fill out next column)                                                     information or unusual events)



                                                                         ASP                         7/31/2020      Remained MHCB           MAX                                  6               Yes                   Yes              No                   N/A                Yes                     No                                                      No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                    retained MAX
                                                                         CRC                         7/27/2020      Remained MHCB           GP                                   1               No                    Yes              No                   No                 Yes                     No                                                     No                                                        N/A
                                                                         CTF                         7/24/2020      Remained MHCB           GP                                   9               Yes                   Yes              No                   No                 Yes                     No                                                     Yes                                                       N/A
                                                                         DVI                         7/31/2020      Remained MHCB           GP                                   0               No                    No               No                   No                 No                      No                                                     No                                                        N/A
                                                                         DVI                         7/29/2020      Remained MHCB           MAX                                  0               No                    Yes              No                   N/A                No                      No                                                     Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                    retained MAX
                                                                         LAC                         7/28/2020      Remained MHCB           GP                                   0               No                    Yes              No                   No                 No                      No                                                     No                                                        N/A
                                                                         LAC                         7/25/2020      Remained MHCB           GP                                   0               No                    Yes              No                   No                 No                      No                                                     No                                                        N/A
                                                                         LAC                         7/25/2020      Remained MHCB           MAX                                  10              Yes                   Yes              No                   N/A                Yes                     No                                                     Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                    retained MAX
                                                                         LAC                         7/27/2020      Remained MHCB           MAX                                  8               No                    Yes              No                   N/A                Yes                     No                                                     Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                    retained MAX
                                                                        MCSP                         7/30/2020      Remained MHCB            GP                                  0               Yes                   Yes              No                   No                 No                     No                                                       No                                                       N/A
                                                                        MCSP                         7/30/2020      Remained MHCB            GP                                  0               Yes                   Yes              No                   No                 No                     No                                                       No                                                       N/A
                                                                        MCSP                         7/31/2020      Remained MHCB            GP                                  0               No                    Yes              No                   No                 No                     No                                                       No                                                       N/A
                                                                        MCSP                         7/30/2020      Remained MHCB            GP                                  0               Yes                   Yes              No                   No                 No                     No                                                       No                                                       N/A
                                                                        MCSP                         7/30/2020      Remained MHCB            GP                                  0               Yes                   Yes              No                   No                 No                     No                                                       No                                                       N/A
                                                                        MCSP                         7/22/2020      Remained MHCB            GP                                  0               Yes                   Yes              No                   No                 No                     No                                                       No                                                       N/A
                                                                        MCSP                         7/15/2020        7/28/2020              GP                                  0               Yes                   Yes              No                   No                 No                     No                                                       No                                                       N/A
                                                                        MCSP                         7/29/2020        7/31/2020              GP                                  0               No                    No               No                   No                 No                     No                                                       No                                                       N/A
                                                                        MCSP                         7/29/2020      Remained MHCB            GP                                  0               Yes                   No               No                   No                 No                     Yes                 7/31/20 Indecent Exposure            No                                                       N/A
                                                                                                                                                                                                                                                                                                                          Without Prior Conv for PC 288

                                                                         PVSP                        7/29/2020      Remained MHCB           MAX                                  5.5             No                    No               No                   N/A                Yes                    Yes                  7/29/20 Batt on a Prisoner         Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                           7/30/20 Refusing to Provde a                                                             retained MAX
                                                                                                                                                                                                                                                                                                                          Urine Sample 8/1/20 Batt on a
                                                                                                                                                                                                                                                                                                                                  Peace Officer
                                                                         PVSP                        7/30/2020      Remained MHCB           GP                                   2               Yes                   Yes              No                   Yes                Yes                     No                                                     No                                                        N/A
                                                                          RJD                         8/2/2020      Remained MHCB           GP                                   0               No                    No               No                   No                 No                      No                                                     No                                                        N/A
                                                                          RJD                        7/30/2020      Remained MHCB           GP                                   0               No                    Yes              No                   No                 No                      No                                                     No                                                        N/A
                                                                          RJD                         8/2/2020      Remained MHCB           GP                                   0               No                    No               No                   No                 No                      No                                                     No                                                        N/A
                                                                          RJD                         8/2/2020      Remained MHCB           GP                                   0               No                    No               No                   No                 No                      No                                                     No                                                        N/A
                                                                          RJD                        7/30/2020      Remained MHCB           GP                                   0               No                    No               No                   No                 No                      No                                                     No                                                        N/A
                                                                          RJD                        7/29/2020      Remained MHCB           GP                                   0               No                    Yes              No                   No                 No                      No                                                     No                                                        N/A
                                                                          RJD                        7/31/2020      Remained MHCB           GP                                   0               No                    No               No                   No                 No                      No                                                     Yes                                                       N/A
                                                                          RJD                        7/24/2020      Remained MHCB           GP                                   0               No                    Yes              No                   No                 No                      No                                                     No                                                        N/A
                                                                          RJD                        7/27/2020        7/28/2020             GP                                   0               No                    Yes              No                   No                 No                      No                                                     Yes                                                       N/A
                                                                          RJD                        7/27/2020        7/28/2020             GP                                   0               No                    Yes              No                   No                 No                      No                                                     Yes                                                       N/A
                                                                          RJD                        7/30/2020      Remained MHCB           MAX                                  1               No                    Yes              No                   N/A                No                      No                                                     No                                            No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                    retained MAX
                                                                         SCC                         7/19/2020        7/29/2020              GP                                  0               No                    Yes              Yes                  No                 No                     No                                                      Yes                                                       N/A
                                                                         SVSP                         7/7/2020      Remained MHCB            GP                                  0               No                    No               No                   No                 No                     No                                                      No                                                        N/A
                                                                         SVSP                        7/27/2020        7/30/2020              GP                                  0               No                    Yes              No                   No                 No                     No                                                      No                                                        N/A
                                                                         VSP                         7/25/2020      Remained MHCB            GP                                  6               No                    Yes              No                   No                 Yes                    No                                                      Yes                                                       N/A
                                                                         VSP                         7/29/2020      Remained MHCB            GP                                  0               No                    Yes              No                   No                 No                     No                                                      No                                                        N/A
                                                                         VSP                         7/27/2020      Remained MHCB            GP                                  3               No                    Yes              No                   No                 No                     No                                                      No                                                        N/A
                                                                         VSP                         7/30/2020      Remained MHCB            GP                                  0               No                    Yes              No                   No                 No                     No                                                      No                                                        N/A
                                                                         VSP                         7/27/2020        7/29/2020              GP                                  3               No                    No               No                   No                 Yes                    Yes                    7/27/20 Delaying a PO            No                                                        N/A

*Data Source – Manual CDC-11 A s submitted by each ins itution and Strategic Of ender Management System
                                                                                                                                                                                                         TMHU 114-A Tracking Log

                                                                                                                                       Case 2:90-cv-00520-KJM-DB Document       6866 Filed 09/15/20 Page 75 of 107
                                                                                                                                                                      August 2020

                                                                                                                                                                                                              Week Of:Aug 3-9




           Name                          CDCR#                        Institution                 Date of Arrival   Discharge Date        Custody Status   Housing Location   Hours of Yard   Phone Call(s)            Showers        Appliances       Dayroom for Non-MAX   Linen Exchange   RVR's received in TMHU (if     RVR Date and Offense        Supplies Issued      Comments (any additonal        ICC Review of MAX IP's
                                                                                                                                                                                                                                   (Radio/TV/Tablet)                                           yes, fill out next column)                                                  information or unusual events)



                                                                         ASP                          8/8/2020      Remained MHCB             GP                                   0               No                    No               No                   No                 No                      No                                                   No                                                       N/A
                                                                         ASP                         7/31/2020      Remained MHCB             MAX                                  0               No                    No               No                   N/A                No                      No                                                   No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                   retained MAX
                                                                         CAL                         8/8/2020       Remained MHCB             MAX                                  R               No                    Yes              No                   N/A                Yes                     No                                                   No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                   retained MAX
                                                                         CEN                         8/3/2020          8/4/2020                GP                                  0               No                    No               No                   No                 Yes                    No                                                   No                                                        N/A
                                                                         CEN                         8/4/2020          8/6/2020                GP                                  0               No                    No               No                   No                 Yes                    No                                                   No                                                        N/A
                                                                         CTF                         8/4/2020       Remained MHCB              GP                                  0               Yes                   Yes              No                   No                 Yes                    No                                                   No                                                        N/A
                                                                         CTF                         8/2/2020       Remained MHCB              GP                                  0               Yes                   Yes              No                   No                 No                     No                                                   No                                                        N/A
                                                                         CTF                         8/3/2020       Remained MHCB              GP                                  3               Yes                   Yes              No                   No                 Yes                    No                                                   Yes                                                       N/A
                                                                         CTF                         8/4/2020       Remained MHCB              GP                                  0               Yes                   Yes              No                   No                 Yes                    Yes                8/6/2020 Indecent Exposure        Yes                                                       N/A
                                                                                                                                                                                                                                                                                                                                   W/out Priors
                                                                         CTF                         7/24/2020      Remained MHCB             GP                                   14              Yes                   Yes              No                   No                 Yes                     No                                                  Yes                                                       N/A
                                                                         CTF                         7/31/2020         8/6/2020               GP                                   3               No                    Yes              No                   No                 No                      No                                                  No                                                        N/A
                                                                         DVI                         7/31/2020      Remained MHCB             GP                                   0               No                    No               No                   No                 Yes                     No                                                  No                                                        N/A
                                                                         ISP                          8/5/2020      Remained MHCB             GP                                   0               No                    Yes              No                   No                 Yes                     No                                                  No                                                        N/A
                                                                         LAC                          8/8/2020      Remained MHCB             MAX                                  0               No                    No               No                   N/A                Yes                     No                                                  Yes                 Made Max on 8/7           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                   retained MAX
                                                                        MCSP                          8/7/2020      Remained MHCB             GP                                   0               No                    No               No                   No                 No                      No                                                   No                                                       N/A
                                                                        MCSP                          8/4/2020      Remained MHCB             GP                                   0               Yes                   Yes              No                   No                 No                      No                                                   No                                                       N/A
                                                                        MCSP                          8/5/2020      Remained MHCB             GP                                   0               No                    Yes              No                   No                 No                      No                                                   No                                                       N/A
                                                                        MCSP                          8/7/2020      Remained MHCB             GP                                   0               Yes                   No               No                   No                 No                      No                                                   No                                                       N/A
                                                                        MCSP                          8/6/2020      Remained MHCB             GP                                   0               No                    No               No                   No                 No                      No                                                   No                                                       N/A
                                                                        PVSP                          8/5/2020      Remained MHCB             GP                                   0               No                    No               No                   No                 No                      No                                                   No                                                       N/A
                                                                         RJD                         7/30/2020         8/7/2020               GP                                   0               Yes                   Yes              No                   No                 Yes                     No                                                   No                                                       N/A
                                                                         RJD                          8/2/2020      Remained MHCB             GP                                   5               No                    Yes              No                   No                 Yes                     No                                                   No                                                       N/A
                                                                         RJD                          8/6/2020      Remained MHCB             MAX                                  0               No                    Yes              No                   N/A                Yes                     No                                                   No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                   retained MAX
                                                                          RJD                        8/3/2020       Remained MHCB             MAX                                  5               No                    Yes              No                   N/A                Yes                     No                                                   No                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                   retained MAX
                                                                         RJD                         8/6/2020       Remained MHCB             GP                                   0               No                    Yes              No                   No                 Yes                     No                                                  No                                                        N/A
                                                                         SCC                         8/8/2020       Remained MHCB             MAX                                  0               No                    No               No                   N/A                No                      No                                                  Yes                                           No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                   retained MAX
                                                                         SCC                         7/19/2020      Paroled 8/3/2020           GP                                  0               Yes                   Yes              Yes                  No                 No                      No                                                  No                                                        N/A
                                                                         VSP                         7/25/2020          8/3/2020               GP                                  9               No                    Yes              No                   No                 Yes                     No                                                  Yes                                                       N/A
                                                                         VSP                          8/3/2020      Remained MHCB              GP                                  0               No                    Yes              No                   No                 No                      No                                                  No                                                        N/A
                                                                         VSP                         7/27/2020          8/5/2020               GP                                  6               No                    Yes              No                   No                 No                      No                                                  No                                                        N/A
                                                                         VSP                          8/3/2020          8/7/2020               GP                                  6               No                    No               No                   No                 Yes                     No                                                  No                                                        N/A
                                                                         VSP                         7/30/2020      Remained MHCB              GP                                  11              No                    Yes              No                   No                 Yes                     No                                                  Yes                                                       N/A
                                                                         VSP                          8/7/2020      Remained MHCB              GP                                  0               No                    No               No                   No                 Yes                     No                                                  Yes                                                       N/A
                                                                         VSP                          8/7/2020      Remained MHCB              GP                                  0               No                    No               No                   No                 No                      No                                                  Yes                                                       N/A
                                                                         VSP                          8/4/2020          8/7/2020               GP                                  3               No                    No               No                   No                 No                      No                                                  No                                                        N/A

*Data Source – Manual CDC-11 A s submitted by each ins itution and Strategic Of ender Management System
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 76 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 77 of 107
                                                                                                                                                                                                       TMHU 114-A Tracking Log

                                                                                                                                     Case 2:90-cv-00520-KJM-DB Document       6866 Filed 09/15/20 Page 78 of 107
                                                                                                                                                                    August 2020

                                                                                                                                                                                                            Week Of:Aug 24-30

           Name                          CDCR#                        Institution                 Date of Arrival   Discharge Date      Custody Status   Housing Location   Hours of Yard   Phone Call(s)             Showers       Appliances       Dayroom for Non-MAX   Linen Exchange   RVR's received in TMHU (if      RVR Date and Offense          Supplies Issued         Comments (any additonal                 ICC Review of MAX IP's
                                                                                                                                                                                                                                 (Radio/TV/Tablet)                                           yes, fill out next column)                                                        information or unusual events)



                                                                         ASP                         8/18/2020        8/27/2020             GP                                   0               No                     Yes             No                   No                 No                      No                                                     No                                                                    N/A
                                                                         ASP                         8/22/2020      Remained MHCB           GP                                   0               No                     Yes             No                   No                 No                      No                                                     No                                                                    N/A
                                                                         ASP                         8/24/2020        8/27/2020             GP                                   0               No                     Yes             No                   No                 No                      No                                                     No                                                                    N/A
                                                                         CAL                         8/22/2020        8/25/2020             MAX                                  0               Yes                    Yes             No                   N/A                No                      No                                                     Yes                                                       No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                                retained MAX
                                                                         CAL                         8/20/2020      Remained MHCB           GP                                   0               No                     Yes             No                   No                 No                      No                                                      No                                                                   N/A
                                                                         CEN                         8/19/2020        8/26/2020             MAX                                  0               No                     Yes             No                   N/A                Yes                     No                                                      No                 has not been approved to receive      No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                              yard.       was discharged 8/26/20                retained MAX

                                                                         CRC                         8/20/2020        8/24/2020             GP                                   0               No                     Yes             No                   No                 Yes                     No                                                      No                                                                   N/A
                                                                         CTF                         8/23/2020      Remained MHCB           GP                                   0               Yes                    Yes             No                   No                 Yes                     No                                                      No                                                                   N/A
                                                                         ISP                         8/22/2020        8/27/2020             MAX                                  0               No                     Yes             No                   N/A                No                      No                                                      No                                                       No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                                retained MAX
                                                                         ISP                         8/26/2020        8/27/2020             GP                                   0               No                     No              No                   No                 No                      No                                                      No                                                                   N/A
                                                                         LAC                         8/21/2020        8/27/2020             MAX                                  0               No                     Yes             No                   N/A                No                      No                                                      No                                                       No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                                retained MAX
                                                                        MCSP                         8/28/2020      Remained MHCB            GP                                  0               No                     Yes             No                   No                 No                      No                                                      No                                                                   N/A
                                                                        MCSP                         8/27/2020      Remained MHCB            GP                                  0               No                     Yes             No                   No                 No                      No                                                      No                                                                   N/A
                                                                        MCSP                         8/28/2020      Remained MHCB            GP                                  0               No                     Yes             No                   No                 No                      Yes               8/28/2020 Indecent Exposure           No                                                                   N/A
                                                                                                                                                                                                                                                                                                                          Without Prior Convictions for
                                                                                                                                                                                                                                                                                                                                    PC 314
                                                                          RJD                        8/22/2020        8/24/2020             GP                                   0               No                     No              No                   No                 No                      No                                                     No                                                                    N/A
                                                                          RJD                        8/25/2026        8/26/2020             GP                                   0               No                     No              No                   No                 No                      No                                                     No                                                                    N/A
                                                                          RJD                        8/24/2020        8/25/2020             GP                                   0               No                     No              No                   No                 No                      No                                                     No                                                                    N/A
                                                                          RJD                        8/24/2020        8/25/2020             GP                                   0               No                     No              No                   No                 No                      No                                                     No                                                                    N/A
                                                                          RJD                        8/26/2020        8/27/2020             GP                                   0               No                     No              No                   No                 No                      No                                                     No                                                                    N/A
                                                                          RJD                        8/30/2020      Remained MHCB           GP                                   0               No                     No              No                   No                 No                      No                                                     No                                                                    N/A
                                                                          RJD                        8/29/2020        8/30/2020             GP                                   0               No                     No              No                   No                 No                      No                                                     No                                                                    N/A
                                                                          RJD                        8/26/2020      Remained MHCB           GP                                   0               Yes                    Yes             No                   No                 No                      No                                                     No                                                                    N/A
                                                                          RJD                        8/26/2020      Remained MHCB           GP                                   0               No                     Yes             No                   No                 No                      No                                                     Yes                                                                   N/A
                                                                          RJD                        8/25/2020        8/28/2020             GP                                   1               No                     Yes             No                   No                 Yes                     No                                                     No                                                                    N/A
                                                                          RJD                        8/26/2020      Remained MHCB           MAX                                  0               No                     Yes             No                   N/A                No                      No                                                     No           I/P has gone out to medical isnce arriving   No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                          to ASU TMHU                           retained MAX
                                                                          RJD                        8/21/2020      Remained MHCB           MAX                                  0               No                     No              No                   N/A                No                      No                                                      No                                                       No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                                retained MAX
                                                                          RJD                        8/26/2020      Remained MHCB           MAX                                  R               No                     No              No                   N/A                No                      No                                                     Yes                                                       No ICC completed therefore
                                                                                                                                                                                                                                                                                                                                                                                                                                retained MAX
                                                                         SCC                         8/24/2020      Remained MHCB            GP                                  3.5             No                     Yes             No                   No                 No                      No                                                     Yes                                                                   N/A
                                                                         VSP                         8/24/2020        8/27/2020              GP                                   0              No                     Yes             No                   No                 Yes                     No                                                     Yes                                                                   N/A
                                                                         VSP                         8/24/2020        8/26/2020              GP                                   0              No                     No              No                   No                 No                      No                                                     Yes                                                                   N/A
                                                                         VSP                         8/19/2020        8/24/2020              GP                                   0              No                     Yes             No                   No                 No                      No                                                     Yes                                                                   N/A
                                                                         VSP                         8/14/2020        8/25/2020              GP                                   0              No                     Yes             No                   No                 No                      No                                                     No                                                                    N/A
                                                                         VSP                         8/29/2020      Remained MHCB            GP                                   0              No                     No              No                   No                 Yes                     No                                                     Yes                                                                   N/A

*Data Source – Manual CDC-11 A s submitted by each ins itution and Strategic Of ender Management System
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 79 of 107




                    EXHIBIT 5
                                                                                                                               Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 80 of 107


About this Report
Click here for a l st of TMHU ce lbed
     Date            Region             ns itution   CDCR#   Patient Name   Cell bed   Program   Sub Program   MHI    Referral Date ime       Clinical LOS   MHU P acement Date       MHU Re ease Date       MHU LOS    Release to   Release to         SRASHE                SPI        5 Day Fo low       PC Contact          PC Con act      PC Contact     MHMD Contact          MHMD           MHMD               ID                1st         2nd Rounding   Cell Front    Group      Group    Group     Confiden ial        Non             otal        otal          otal
                                                                                                                                                                                                                       Sub Program      MHI                                                   Up                               Confiedential      Non-                               Contact     Contact Non-                          Rounding                      (Hour)      Attended   Refused   Offered     x (Hour)     Confiden ial x   Attended   Refused(Hour O fered(Hour)
                                                                                                                                                                                                                                                                                                                                  Count        Confiedential                       Confiedent al Confiedential                                                                    (Hour)     (Hour)   (Hour)                       (Hour)        (Hour)          )
                                                                                                                                                                                                                                                                                                                                                  Count                               Count         Count
  8/15/2020          Reg on I             CCC                                            ML          GP        MHCB   8/15/2020 :33:00 PM         1.79       8/15 2020 6:08:36 PM    8/20/2020 12: 9:52 PM     .78         PF           GP        8/15/2020 : 5:50 PM     SPI not done        2/5         15: 5 00 Standard          2               0                                   0             0                              NSG at 08 51                      0           0          0         0           1               0             1            0             1
                                                                                                                                                                                                                                                                                                         Co f fo 0 92 Ho s
  8/16/2020          Reg on I             CCC                                            ML         OHU        MHCB   8/15/2020 :33:00 PM         1.79       8/15 2020 6:08:36 PM    8/20/2020 12: 9:52 PM     .78         PF           GP                                                    2/5         16:30 00 Standard          1              0                                   0             0                                                                 0           0          0         0          0.5              0             0.5          0             0.5
                                                                                                                                                                                                                                                                                                         Co f fo 0 50 Ho s
  8/17/2020          Reg on I             CCC                                            ML         OHU        MHCB   8/15/2020 :33:00 PM         1.79       8/15 2020 6:08:36 PM    8/20/2020 12: 9:52 PM     .78         PF           GP        8 17/2020 12 01: 5 PM   Required by         2/5                                                                                                                                                                       0           0          0         0           0               0             0            0             0
                                                                                                                                                                                                                                                                             olic
   9/3/2020          Reg on I             CCC                                            ASU        ASU        MHCB   9/2 2020 10:39:00 PM        6.53       9 3/2020 12:05: 0 AM     9/9/2020 3:55:59 PM     6.66        ASU         CCCMS                                                    /5                                                                                                                                                                       0           0          0         0           0               0              0           0              0
   9/4/2020          Reg on I             CCC                                             ML        OHU        MHCB   9/2 2020 10:39:00 PM        6.53       9 3/2020 12:05: 0 AM     9/9/2020 3:55:59 PM     6.66        ASU         CCCMS                                                    /5         10:15 00 Standard          1              0                                   0             0           10:55:00 Standard                                     0           0          0         0          0.5              0             0.5          0             0.5
                                                                                                                                                                                                                                                                                                         Co f fo 0 50 Ho s                                                                                       Co f o 0 25 Ho s
   9/5/2020          Reg on I             CCC                                            ML         OHU        MHCB   9/2 2020 10:39:00 PM        6.53       9 3/2020 12:05: 0 AM     9/9/2020 3:55:59 PM     6.66        ASU         CCCMS                                                    /5         08:30 00 Standard          1              0                                   0             0                                                                 0           0          0         0          0.38             0            0.38          0            0 38
                                                                                                                                                                                                                                                                                                         Co f fo 0 38 Ho s
   9/6/2020          Reg on I             CCC                                            ML         OHU        MHCB   9/2 2020 10:39:00 PM        6.53       9 3/2020 12:05: 0 AM     9/9/2020 3:55:59 PM     6.66        ASU         CCCMS                                                    /5         09:12 00 Standard          0              1                                   0             0                                                                 0           0          0         0           0              0. 7          0. 7          0            0. 7
                                                                                                                                                                                                                                                                                                          NonConf for 0. 7
                                                                                                                                                                                                                                                                                                                Ho s
   9/7/2020          Reg on I             CCC                                            ML         OHU        MHCB   9/2 2020 10:39:00 PM        6.53       9 3/2020 12:05: 0 AM     9/9/2020 3:55:59 PM     6.66        ASU         CCCMS                                                    /5         08: 0 00 Standard          1              0                                   0             0                                                                 0           0          0         0          0.25             0            0.25          0            0 25
                                                                                                                                                                                                                                                                                                         Co f fo 0 25 Ho s
   9/8/2020          Reg on I             CCC                                            ML         OHU        MHCB   9/2 2020 10:39:00 PM        6.53       9 3/2020 12:05: 0 AM     9/9/2020 3:55:59 PM     6.66        ASU         CCCMS                                                    /5         1 :20:00 Ce lFront         0              1                                   0             0                                                                0.25         0          0         0           0              0 25          0.25          0            0 25
                                                                                                                                                                                                                                                                                                          NonConf for 0.25
                                                                                                                                                                                                                                                                                                                Ho s
   9/9/2020          Reg on I             CCC                                            ML         OHU        MHCB   9/2 2020 10:39:00 PM        6.53       9 3/2020 12:05: 0 AM     9/9/2020 3:55:59 PM     6.66        ASU         CCCMS        9/9/2020 2: 1 57 PM    Required by          /5         10:30 00 Standard          1              0              13 55:00             1             0          10:15:00 Standard                                      0           0          0         0          0.58             0            0.58          0            0 58
                                                                                                                                                                                                                                                                            policy                       Conf for 0.17 Hours                                   Standa d Conf for                                 NonCof 0.53 Hours

  8/23/2020          Reg on I             FSP                                            ML          GP        MHCB   8/23/2020 9: 7:00 AM       18.06       8/23/2020 12:57:29 PM   8 26/2020 : 0 1 PM       3.15                     MHCB                                                Admit to                                                                                                                                                                     0           0          0         0           0               0             0            0             0
                                                                                                                                                                                                                                                                                           I at e t
  8/24/2020          Reg on I             FSP                                            ASU        ASU        MHCB   8/23/2020 9: 7:00 AM       18.06       8/23/2020 12:57:29 PM   8 26/2020 : 0 1 PM       3.15                     MHCB                                                Admit to      10:25:00 Ce lFront          0              2                                   0             0                                                                0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                           Inpat ent     NonConf for 0.08

  8/25/2020          Reg on I             FSP                                            ASU        ASU        MHCB   8/23/2020 9: 7:00 AM       18.06       8/23/2020 12:57:29 PM   8 26/2020 : 0 1 PM       3.15                     MHCB                                                Admit to      08:30:00 Ce lFront          0              1              10 55:00             2             0                                                                0.08         0          0         0          1.1             0 08          1.18          0            1.18
                                                                                                                                                                                                                                                                                           Inpat ent     NonConf for 0.08                                      Standa d Conf for

  8/26/2020          Reg on I             FSP                                            ASU        ASU        MHCB   8/23/2020 9: 7:00 AM       18.06       8/23/2020 12:57:29 PM   8 26/2020 : 0 1 PM       3.15                     MHCB       8/26/2020 11:00:26 AM     Update         Admit to      07: 5:00 Ce lFront          0              1                                   0             0                                                                0.08         0          0         0           0              0 08          0.08          0            0 08
                                                                                                                                                                                                                                                                                           Inpat ent     NonConf for 0.08

  8/28/2020          Reg on I             MCSP                                           ML          EOP       MHCB   8/28/2020 3 32:00 AM        3.29       8 28/2020 :26:02 AM     8 31/2020 3:36 27 PM     3. 7        VAR           EOP       8/28/2020 10:51:50 AM   SPI not done         /5         08:25:00 Ce lFront         0              1                                   0             0                                 MHPC at                        0. 2         0          0         0           0              0. 2          0. 2          0            0. 2
                                                                                                                                                                                                                                                                                                          NonConf for 0. 2                                                                                                               1 30
                                                                                                                                                                                                                                                                                                                Ho s
  8/29/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/28/2020 3 32:00 AM        3.29       8 28/2020 :26:02 AM     8 31/2020 3:36 27 PM     3. 7        VAR           EOP                                                    /5         12:00:00 Ce lFront         0              1          10:00:00 Ce lFron        0             1                                 MHPC at                        0. 2         0          0         0           0              0. 2          0. 2          0            0. 2
                                                                                                                                                                                                                                                                                                          NonConf for 0.25                                        NonCof 0.17                                                            17 00
                                                                                                                                                                                                                                                                                                                Ho s                                                Ho s
  8/30/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/28/2020 3 32:00 AM        3.29       8 28/2020 :26:02 AM     8 31/2020 3:36 27 PM     3. 7        VAR           EOP                                                    /5         07: 5:00 Ce lFront         0              1                                   0             0                                 MHPC at                        0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                                          NonConf for 0.17                                                                                                               13 30
                                                                                                                                                                                                                                                                                                                Ho s
  8/31/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/28/2020 3 32:00 AM        3.29       8 28/2020 :26:02 AM     8 31/2020 3:36 27 PM     3. 7        VAR           EOP       8/31/2020 10:56: 6 AM   SPI not done         /5         08:00:00 Ce lFront         0              1                                   0             0          10:00:00 Ce lFront     MHPC at                        0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                                          NonConf for 0.17                                                                                       NonCof 0.33 Hours       07: 5
                                                                                                                                                                                                                                                                                                                Ho s
  8/28/2020          Reg on I             MCSP                                           ML          EOP       MHCB   8/28/2020 10:51:00 AM      11.98       8/28 2020 1:2 :22 PM    8 31/2020 2:57 55 PM     3.06        MCB          MHCB       8/28/2020 1:06:52 PM    SPI not done     Admit to       10:23 00 Standard          1              0                                   0             0                                 MHPC at                         0           0          0         0          1.07             0            1.07          0            1 07
                                                                                                                                                                                                                                                                                           I at e t      Co f fo 0 53 Ho s                                                                                                               1 00
  8/29/2020          Reg on I             MCSP                                           ASU       ASUHub      MHCB   8/28/2020 10:51:00 AM      11.98       8/28 2020 1:2 :22 PM    8 31/2020 2:57 55 PM     3.06        MCB          MHCB                                                Admit to                                  0              0              09 15:00             1             0                                 MHPC at                         0           0          0         0          0.5              0             0.5          0             0.5
                                                                                                                                                                                                                                                                                           Inpat ent                                                           Standa d Conf for                                                         1 30
                                                                                                                                                                                                                                                                                                                                                                  0 50 Ho s
  8/30/2020          Reg on I             MCSP                                           ASU       ASUHub      MHCB   8/28/2020 10:51:00 AM      11.98       8/28 2020 1:2 :22 PM    8 31/2020 2:57 55 PM     3.06        MCB          MHCB                                                Admit to      08:30:00 Ce lFront          0              1                                   0             0                                 MHPC at                        0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                           Inpat ent     NonConf for 0.17                                                                                                                13 30

  8/31/2020          Reg on I             MCSP                                           ASU       ASUHub      MHCB   8/28/2020 10:51:00 AM      11.98       8/28 2020 1:2 :22 PM    8 31/2020 2:57 55 PM     3.06        MCB          MHCB                                                Admit to      08:30:00 Ce lFront          0              1                                   0             0           10:00:00 Standard     MHPC at                        0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                           Inpat ent     NonConf for 0.17                                                                                        Conf or 0.25 Hours      07: 5

   9/7/2020          Reg on I             MCSP                                           ML         VAR        MHCB   9/7/2020 11 50:00 AM        7.7         9 7/2020 1 10:5 PM      9/9/2020 1:36:13 PM     2.02        MCB          MHCB       9/7 2020 12:03:05 PM    SPI not done     Admit to                                                                                                                                     MHPC at                         0           0          0         0           0               0             0            0             0
                                                                                                                                                                                                                                                                                           I at e t                                                                                                                                      13: 5
   9/8/2020          Reg on I             MCSP                                           ML         SNY        MHCB   9/7/2020 11 50:00 AM        7.7         9 7/2020 1 10:5 PM      9/9/2020 1:36:13 PM     2.02        MCB          MHCB                                                Admit to      08:50:00 Ce lFront          0              1          11:00:00 Ce lFron        0             1                                 MHPC at                        0.75         0          0         0           0              0 75          0.75          0            0 75
                                                                                                                                                                                                                                                                                           Inpat ent     NonConf for 0.08                                         NonCof 0 67                                                            13: 5

   9/9/2020          Reg on I             MCSP                                           ML         SNY        MHCB   9/7/2020 11 50:00 AM        7.7         9 7/2020 1 10:5 PM      9/9/2020 1:36:13 PM     2.02        MCB          MHCB                                                Admit to      08:30:00 Ce lFront          0              1                                   0             0                                 MHPC at                        0.25         0          0         0           0              0 25          0.25          0            0 25
                                                                                                                                                                                                                                                                                           Inpat ent     NonConf for 0.25                                                                                                                08 30
                                                                                                                                                                                                                                                                                                              Ho s
   9/5/2020          Reg on I             MCSP                                            ML        SNY        MHCB    9/5/2020 8:16 00 PM        0.6        9/5/2020 10:21:28 PM     9/6/2020 2:50:08 PM     0.69       ASUHub       CCCMS        9/5/2020 8:06 13 PM    SPI not done        5/5                                                                                                                                                                       0           0          0         0           0               0             0            0             0
   9/6/2020          Reg on I             MCSP                                           ASU       ASUHub      MHCB    9/5/2020 8:16 00 PM        0.6        9/5/2020 10:21:28 PM     9/6/2020 2:50:08 PM     0.69       ASUHub       CCCMS       9/6/2020 11 27:28 AM    Required by         5/5                                                                                                                                       MHPC at                         0           0          0         0           0               0             0            0             0
                                                                                                                                                                                                                                                                              olic                                                                                                                                                       08 00
  8/15/2020          Reg on I             MCSP                                           ASU       ASUHub      MHCB   8/15/2020 7:3 :00 PM        1.58       8/15 2020 8:33: 5 PM    8 22/2020 7:06 07 PM     6.9        ASUHub         EOP       8/15/2020 7:38: 8 PM    SPI not done        2/5        15:00 00 Ho dingCel         0              1                                   0             0                                                                 0           0          0         0           0              0.5            0.5          0             0.5
                                                                                                                                                                                                                                                                                                          NonConf for 0.50
                                                                                                                                                                                                                                                                                                                Hours
  8/16/2020          Reg on I             MCSP                                           ASU       ASUHub      MHCB   8/15/2020 7:3 :00 PM        1.58       8/15 2020 8:33: 5 PM    8 22/2020 7:06 07 PM     6.9        ASUHub         EOP                                                   2/5        08:10:00 Ce lFront          0              1                                   0             0                                 MHPC at                        0.08         0          0         0           0              0 08          0.08          0            0 08
                                                                                                                                                                                                                                                                                                         NonConf for 0.08                                                                                                                13: 5

  8/17/2020          Reg on I             MCSP                                           ASU       ASUHub      MHCB   8/15/2020 7:3 :00 PM        1.58       8/15 2020 8:33: 5 PM    8 22/2020 7:06 07 PM     6.9        ASUHub         EOP       8/17 2020 9 10:2 AM     Required by         2/5        08:00:00 Ce lFront          0              1                                   0             0                                                                0.08         0          0         0           0              0 08          0.08          0            0 08
                                                                                                                                                                                                                                                                            policy                       NonConf for 0.08
                                                                                                                                                                                                                                                                                                              Ho s
  9/10/2020          Reg on I             MCSP                                           ML         EOP        MHCB   9 10/2020 11 25:00 PM       0.55       9/10/2020 11:32:30 PM   9 11/2020 :08 1 PM       0.69         EOP          EOP                                                   3/5                                                                                                                                                                       0           0          3         3           0                0            0            3             3
  9/11/2020          Reg on I             MCSP                                           ML         SNY        MHCB   9 10/2020 11 25:00 PM       0.55       9/10/2020 11:32:30 PM   9 11/2020 :08 1 PM       0.69         EOP          EOP       9/11/2020 11:30: 0 AM     Update            3/5        09:20:00 Ce lFront          0              1                                   0             0                                                                0.58         0          0         0           0              0 58          0.58          0            0 58
                                                                                                                                                                                                                                                                                                         NonConf for 0.58

  8/18/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8 17/2020 12 3 :00 PM       2.93       8/18/2020 12:36:25 PM                            27.71                                                                                      11: 7:00 Ce lFront          0              1                                   0             0                                 MHPC at                        0.05         0          0         0           0              0 05          0.05          0            0 05
                                                                                                                                                                                                                                                                                                         NonConf for 0.05                                                                                                                15 00

  8/19/2020          Reg on I             MCSP                                           ASU       ASUHub      MHCB   8 17/2020 12 3 :00 PM       2.93       8/18/2020 12:36:25 PM                            27.71                                                                                      08:30:00 Ce lFront          0              2                                   0             0                                 MHPC at                        0.25         0          0         0           0              0 25          0.25          0            0 25
                                                                                                                                                                                                                                                                                                          NonConf for 0.17                                                                                                               13: 5
                                                                                                                                                                                                                                                                                                              Ho s
  8/20/2020          Reg on I             MCSP                                           ASU       ASUHub      MHCB   8 17/2020 12 3 :00 PM       2.93       8/18/2020 12:36:25 PM                            27.71                               8/20/2020 10:50:23 AM   Required by                    08: 5:00 Ce lFront          0              2          09:00:00 Ce lFron        0             1          09:00:00 Ce lFront     MHPC at                        0.83         0          0         0           0              0 83          0.83          0            0 83
                                                                                                                                                                                                                                                                            policy                        NonConf for 0.25                                        NonCof 0 33                                    NonCof 0.33 Hours       11 28
                                                                                                                                                                                                                                                                                                              Ho s                                                  Ho s
  8/31/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/31/2020 1 1 :00 AM        0.38       8 31/2020 1:53: 6 AM    8 31/2020 3:50 25 PM     0.58        SNY         CCCMS       8/31 2020 9 07:50 AM    Required by    Rerefe red to       10:30:00                0              1                                   0             0                                 MHPC at                         0           0          0         0           0              0 25          0.25          0            0 25
                                                                                                                                                                                                                                                                            policy          MHCB         Therapeut cModule                                                                                                               07: 5
                                                                                                                                                                                                                                                                                                          NonConf for 0.25
   9/4/2020          Reg on I             MCSP                                           ML         SNY        MHCB    9/ /2020 5: 0 00 PM         .75        9/ /2020 7 37:18 PM     9/9/2020 1:37: 0 PM      .75         EOP          EOP        9/ /2020 5: 1 53 PM    SPI not done        5/5                                                                                                                                                                       0           0          0         0           0               0             0            0             0
   9/5/2020          Reg on I             MCSP                                           ML         SNY        MHCB    9/ /2020 5: 0 00 PM         .75        9/ /2020 7 37:18 PM     9/9/2020 1:37: 0 PM      .75         EOP          EOP                                                   5/5                                    0              0              09 00:00             1             0                                 MHPC at                         0           0          0         0          0.33             0            0.33          0            0 33
                                                                                                                                                                                                                                                                                                                                                               Standa d Conf for                                                         1 00
                                                                                                                                                                                                                                                                                                                                                                  0 33 Ho s
   9/6/2020          Reg on I             MCSP                                           ML         SNY        MHCB    9/ /2020 5: 0 00 PM         .75        9/ /2020 7 37:18 PM     9/9/2020 1:37: 0 PM      .75         EOP          EOP                                                   5/5        08:10:00 Ce lFront          0              1                                   0             0                                 MHPC at                        0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                                          NonConf for 0.17                                                                                                               13 30
                                                                                                                                                                                                                                                                                                              Ho s
   9/7/2020          Reg on I             MCSP                                           ML         SNY        MHCB    9/ /2020 5: 0 00 PM         .75        9/ /2020 7 37:18 PM     9/9/2020 1:37: 0 PM      .75         EOP          EOP       9/7/2020 10 18:37 AM    SPI not done        5/5            08:05:00                0              1                                   0             0                                 MHPC at                         0           0          0         0           0              0. 2          0. 2          0            0. 2
                                                                                                                                                                                                                                                                                                         Therapeut cModule                                                                                                               13: 5
                                                                                                                                                                                                                                                                                                          NonConf for 0. 2
   9/8/2020          Reg on I             MCSP                                           ML         SNY        MHCB    9/ /2020 5: 0 00 PM         .75        9/ /2020 7 37:18 PM     9/9/2020 1:37: 0 PM      .75         EOP          EOP                                                   5/5        08: 0:00 Ce lFront          0              1          10:00:00 Ce lFron        0             1          09:00:00 Ce lFront     MHPC at                        0.33         0          0         0           0              0 33          0.33          0            0 33
                                                                                                                                                                                                                                                                                                         NonConf for 0.08                                         NonCof 0 25                                    NonCof 0.25 Hours       13: 5

   9/9/2020          Reg on I             MCSP                                           ML         SNY        MHCB    9/ /2020 5: 0 00 PM         .75        9/ /2020 7 37:18 PM     9/9/2020 1:37: 0 PM      .75         EOP          EOP       9/9/2020 11 3 :56 AM      Update            5/5        08: 5:00 Ce lFront          0              1                                   0             0          11:15:00 Ce lFront     MHPC at                        0.25         0          0         0           0              0 25          0.25          0            0 25
                                                                                                                                                                                                                                                                                                         NonConf for 0.25                                                                                        NonCof 0.25 Hours       08 30

  8/31/2020          Reg on I             MCSP                                           ML          EOP       MHCB   8/31/2020 3:02:00 PM        7.79       8/31 2020 5:23:02 PM    9/8/2020 10:20:2 AM      7.71         EOP          EOP       8/31/2020 3:08:18 PM    SPI not done        5/5         1 :30 00 Standard          1              0                                   0             0                                                                 0           0          0         0          0.25             0            0.25          0            0 25
                                                                                                                                                                                                                                                                                                         Co f fo 0 25 Ho s
   9/1/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/31/2020 3:02:00 PM        7.79       8/31 2020 5:23:02 PM    9/8/2020 10:20:2 AM      7.71         EOP          EOP                                                   5/5         08:00:00 Ce lFront         0              1          09:00:00 Ce lFron        0             1                                 MHPC at                        0.72         0          0         0           0              0 72          0.72          0            0 72
                                                                                                                                                                                                                                                                                                          NonConf for 0.25                                        NonCof 0. 7                                                            13 30

   9/2/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/31/2020 3:02:00 PM        7.79       8/31 2020 5:23:02 PM    9/8/2020 10:20:2 AM      7.71         EOP          EOP                                                   5/5         07:50:00 Ce lFront         0              1                                   0             0                                 MHPC at                        0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                                          NonConf for 0.17                                                                                                               1 00

   9/3/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/31/2020 3:02:00 PM        7.79       8/31 2020 5:23:02 PM    9/8/2020 10:20:2 AM      7.71         EOP          EOP                                                   5/5                                    0              0          09:05:00 Ce lFron        0             1          11:00:00 Ce lFront     MHPC at                        0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                                                                                                  NonCof 0.17                                    NonCof 0. 2 Hours       10: 5
                                                                                                                                                                                                                                                                                                                                                                    Ho s
   9/4/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/31/2020 3:02:00 PM        7.79       8/31 2020 5:23:02 PM    9/8 2020 10:20:2 AM      7.71         EOP          EOP                                                   5/5                                                                                                                                       MHPC at                         0           0          0         0           0               0             0            0             0
                                                                                                                                                                                                                                                                                                                                                                                                                                         16 00
   9/5/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/31/2020 3:02:00 PM        7.79       8/31 2020 5:23:02 PM    9/8 2020 10:20:2 AM      7.71         EOP          EOP                                                   5/5        11:10:00 Ce lFront          0              1          10:00:00 Ce lFron        0             1                                 MHPC at                        0.25         0          0         0           0              0 25          0.25          0            0 25
                                                                                                                                                                                                                                                                                                         NonConf for 0.08                                         NonCof 0.17                                                            1 00
                                                                                                                                                                                                                                                                                                              Ho s                                                  Ho s
   9/6/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/31/2020 3:02:00 PM        7.79       8/31 2020 5:23:02 PM    9/8/2020 10:20:2 AM      7.71         EOP          EOP                                                   5/5        08:00:00 Ce lFront          0              1                                   0             0                                 MHPC at                        0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                                         NonConf for 0.17                                                                                                                13 30
                                                                                                                                                                                                                                                                                                              Ho s
   9/7/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/31/2020 3:02:00 PM        7.79       8/31 2020 5:23:02 PM    9/8/2020 10:20:2 AM      7.71         EOP          EOP                                                   5/5        08:00:00 Ce lFront          0              1                                   0             0                                 MHPC at                        0.08         0          0         0           0              0 08          0.08          0            0 08
                                                                                                                                                                                                                                                                                                         NonConf for 0.08                                                                                                                13: 5
                                                                                                                                                                                                                                                                                                              Ho s
   9/8/2020          Reg on I             MCSP                                           ML         SNY        MHCB   8/31/2020 3:02:00 PM        7.79       8/31 2020 5:23:02 PM    9/8/2020 10:20:2 AM      7.71         EOP          EOP        9/8/2020 9:58:56 AM    Required by         5/5        08: 5:00 Ce lFront          1              1          10:15:00 Ce lFron        0             1          09:15:00 Ce lFront     MHPC at                        0.33         0          0         0          0.5             0 33          0.83          0            0 83
                                                                                                                                                                                                                                                                            policy                       NonConf for 0.08                                         NonCof 0 25                                    NonCof 0.25 Hours       08 00

   9/1/2020          Reg on I             MCSP                                           ML         SNY        MHCB    9/1/2020 1:00 00 PM        7.88        9 1/2020 3 08:51 PM    9 2 2020 12:53 07 PM     0.91        MCB          MHCB        9/1/2020 1:0 : 1 PM       Other         Admit to       12: 0 00 Standard          1              0                                   0             0                                                                 0           0          0         0          0.23             0            0.23          0            0 23
                                                                                                                                                                                                                                                                                           I at e t      Co f fo 0 23 Ho s
   9/2/2020          Reg on I             MCSP                                           ML         SNY        MHCB    9/1/2020 1:00 00 PM        7.88        9 1/2020 3 08:51 PM    9 2 2020 12:53 07 PM     0.91        MCB          MHCB                                                Admit to       07: 0:00 Ce lFront         0              1                                   0             0                                 MHPC at                        0.17         0          0         0           0              0.17          0.17          0            0.17
                                                                                                                                                                                                                                                                                           Inpat ent      NonConf for 0.17                                                                                                               07 30

   9/1/2020          Reg on I             MCSP                                           ML         SNY        MHCB    9/1/2020 9:13:00 AM         1         9 1/2020 11: 5:29 AM     9/2/2020 1: 6:0 PM      1.08        SNY         CCCMS        9/1/2020 9:59:2 AM     SPI not done        5/5                                                                                                                                       MHPC at                         0           0          0         0           0               0             0            0             0
                                                                                                                                                                                                                                                                                                                                                                                                                                         13 30
                                                            Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 81 of 107

9/2/2020    Reg on I   MCSP   ML     SNY   MHCB    9/1/2020 9:13 00 AM        1      9 1/2020 11: 5:29 AM     9/2/2020 1: 6:0 PM     1.08     SNY     CCCMS    9/2/2020 9:06:5 AM     Required by      5/5       08:00:00 Ce lFront    0   1                       0   0                         MHPC at      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                        policy                   NonConf for 0.25                                                                 07 30
                                                                                                                                                                                                                      Ho s
8/27/2020   Reg on I   MCSP   ML     EOP   MHCB   8/27/2020 1:05:00 PM      1 .88    8/27 2020 3:11:31 PM    8 31/2020 2: 6 36 PM    3.98     MCB     MHCB    8 27/2020 12 38:57 PM   SPI not done   Admit to    11:50:00 Ce lFront    0   1       11 19:00        1   0                        RT at 09:00   0.5    0   0   0   0.18   0.5    0.68   0   0 68
                                                                                                                                                                                                     Inpat ent   NonConf for 0.50              Standa d Conf for
                                                                                                                                                                                                                      Ho s                        0 18 Ho s
8/28/2020   Reg on I   MCSP   ML     SNY   MHCB   8/27/2020 1:05:00 PM      1 .88    8/27 2020 3:11:31 PM    8 31/2020 2: 6 36 PM    3.98     MCB     MHCB                                           Admit to    08:17:00 Ce lFront    0   1                       0   0                         MHPC at      0.13   0   0   0    0     0.13   0.13   0   0.13
                                                                                                                                                                                                     Inpat ent   NonConf for 0.13                                                                 1 30
                                                                                                                                                                                                                      Ho s
8/29/2020   Reg on I   MCSP   ML     SNY   MHCB   8/27/2020 1:05:00 PM      1 .88    8/27 2020 3:11:31 PM    8 31/2020 2: 6 36 PM    3.98     MCB     MHCB                                           Admit to    12:15:00 Ce lFront    0   1   09:50:00 Ce lFron   0   1                         MHPC at      0. 2   0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                                     Inpat ent   NonConf for 0.25                 NonCof 0.17                                     17 00
                                                                                                                                                                                                                      Ho s                          Ho s
8/30/2020   Reg on I   MCSP   ML     SNY   MHCB   8/27/2020 1:05:00 PM      1 .88    8/27 2020 3:11:31 PM    8 31/2020 2: 6 36 PM    3.98     MCB     MHCB                                           Admit to    07:55:00 Ce lFront    0   1                       0   0                         MHPC at      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                     Inpat ent   NonConf for 0.25                                                                 13 30

8/31/2020   Reg on I   MCSP   ML     SNY   MHCB   8/27/2020 1:05:00 PM      1 .88    8/27 2020 3:11:31 PM    8 31/2020 2: 6 36 PM    3.98     MCB     MHCB                                           Admit to    08:10:00 Ce lFront    0   1                       0   0                         MHPC at      0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                     Inpat ent   NonConf for 0.17                                                                 07: 5

9/3/2020    Reg on I   MCSP   ML     EOP   MHCB    9/3/2020 9:07 00 PM      11.35     9 3/2020 9 25:39 PM     9/ /2020 3:12:29 PM    0.7      MCB     MHCB     9/3/2020 9:10 5 PM     SPI not done   Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
9/4/2020    Reg on I   MCSP   ML     SNY   MHCB    9/3/2020 9:07 00 PM      11.35     9 3/2020 9 25:39 PM     9/ /2020 3:12:29 PM    0.7      MCB     MHCB                                           Admit to                                                              10:30:00 Ce lFront                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t                                                              No Cof 0 25 Ho s
8/15/2020   Reg on I   SAC    PSU    PSU    CF    7/27/2020 1:2 :00 PM       9.67    7 25/2020 1:50:25 AM    8 17/2020 11 50:58 AM   23. 2             ICF                                           Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/16/2020   Reg on I   SAC    PSU    PSU    CF    7/27/2020 1:2 :00 PM       9.67    7 25/2020 1:50:25 AM    8 17/2020 11 50:58 AM   23. 2             ICF                                           Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/17/2020   Reg on I   SAC    PSU    PSU    CF    7/27/2020 1:2 :00 PM       9.67    7 25/2020 1:50:25 AM    8 17/2020 11 50:58 AM   23. 2             ICF                                           Admit to                          0   0       16 00:00        1   0                                       0     0   0   0    1      0      1     0    1
                                                                                                                                                                                                     Inpat ent                                 Standa d Conf for

9/8/2020    Reg on I   SAC    ML     EOP   MHCB   9/8 2020 12:39:00 PM       6.71     9 8/2020 3 29:00 PM    9 10/2020 11 5 : 5 AM   1.85    UnlMCB   MHCB     9/8/2020 1:1 03 PM     Required by    Admit to    11:15 00 Ho dingCel   0   1                       0   0                                       0     0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                        policy       Inpat ent    NonConf for 0. 2
                                                                                                                                                                                                                        Hours
9/9/2020    Reg on I   SAC    ASU    NDS   MHCB   9/8 2020 12:39:00 PM       6.71     9 8/2020 3 29:00 PM    9 10/2020 11 5 : 5 AM   1.85    UnlMCB   MHCB                                           Admit to                          0   0   08:30:00 Ce lFron   0   1                                       1     0   0   0    0      1      1     0    1
                                                                                                                                                                                                     Inpat ent                                    NonCof 1 00
                                                                                                                                                                                                                                                    Ho s
9/10/2020   Reg on I   SAC    ASU    NDS   MHCB   9/8 2020 12:39:00 PM       6.71     9 8/2020 3 29:00 PM    9 10/2020 11 5 : 5 AM   1.85    UnlMCB   MHCB                                           Admit to                          0   0   10:26:00 Ce lFron   0   1                         MHPC at      0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                     Inpat ent                                    NonCof 0.17                                     07 30
                                                                                                                                                                                                                                                    Ho s
9/6/2020    Reg on I   SAC    PSU    PSU   MHCB    9/6/2020 9:56:00 AM       8.82     9 6/2020 3: 8:31 PM    9 10/2020 11 5 : 5 AM   3.8     UnlMCB   MHCB    9/6/2020 10 38: 8 AM    SPI not done   Admit to    09:35:00 Ce lFront    0   1                       0   0                                      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                     Inpat ent   NonConf for 0.25
                                                                                                                                                                                                                      Ho s
9/7/2020    Reg on I   SAC    ASU    NDS   MHCB    9/6/2020 9:56:00 AM       8.82     9 6/2020 3: 8:31 PM    9 10/2020 11 5 : 5 AM   3.8     UnlMCB   MHCB                                           Admit to    09:30:00 Ce lFront    0   1   08:00:00 Ce lFron   0   1                                      0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                     Inpat ent   NonConf for 0.25                 NonCof 0 25

9/8/2020    Reg on I   SAC    ASU    NDS   MHCB    9/6/2020 9:56 00 AM       8.82     9 6/2020 3: 8:31 PM    9 10/2020 11 5 : 5 AM   3.8     UnlMCB   MHCB                                           Admit to    08:10:00 Ce lFront    0   1   09:00:00 Ce lFron   0   1                                      0. 2   0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                                     Inpat ent   NonConf for 0.17                 NonCof 0 25

9/9/2020    Reg on I   SAC    ASU    NDS   MHCB    9/6/2020 9:56 00 AM       8.82     9 6/2020 3: 8:31 PM    9 10/2020 11 5 : 5 AM   3.8     UnlMCB   MHCB                                           Admit to                          0   0   08:30:00 Ce lFron   0   1                                      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                     Inpat ent                                    NonCof 0 25

9/10/2020   Reg on I   SAC    ASU    NDS   MHCB    9/6/2020 9:56 00 AM       8.82     9 6/2020 3: 8:31 PM    9 10/2020 11 5 : 5 AM   3.8     UnlMCB   MHCB                                           Admit to                          0   0   10:18:00 Ce lFron   0   1                         MHPC at      0.12   0   0   0    0     0.12   0.12   0   0.12
                                                                                                                                                                                                     Inpat ent                                    NonCof 0.12                                     07 30

9/4/2020    Reg on I   SAC    ML     EOP    CF    8/31/2020 10:25:00 AM      1 8      9/ /2020 6 03:01 PM    9 10/2020 6: 5 3 PM     6.03     EOP      ICF     9/ /2020 :08: 9 PM     SPI not done      /5       1 :28 00 Ho dingCel   0   1                       0   0                                       0     0   0   0    0     0. 7   0. 7   0   0. 7
                                                                                                                                                                                                                  NonConf for 0. 7
                                                                                                                                                                                                                        Hours
9/5/2020    Reg on I   SAC    ASU    NDS    CF    8/31/2020 10:25:00 AM      1 8      9/ /2020 6 03:01 PM    9 10/2020 6: 5 3 PM     6.03     EOP      ICF                                              /5       09:35:00 Ce lFront    0   2                       0   0                                      0.     0   0   0    0     0.     0.     0   0.
                                                                                                                                                                                                                 NonConf for 0.25
                                                                                                                                                                                                                      Ho s
9/6/2020    Reg on I   SAC    ASU    NDS    CF    8/31/2020 10:25:00 AM      1 8      9/ /2020 6 03:01 PM    9 10/2020 6: 5 3 PM     6.03     EOP      ICF                                              /5                             0   0   11:00:00 Ce lFron   0   1                                      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                                                  NonCof 0 25
                                                                                                                                                                                                                                                    Ho s
9/7/2020    Reg on I   SAC    ASU    NDS    CF    8/31/2020 10:25:00 AM      1 8      9/ /2020 6 03:01 PM    9 10/2020 6: 5 3 PM     6.03     EOP      ICF                                              /5        10:00:00 Ce lFront   1   0   08:30:00 Ce lFron   0   1                                      1.25   0   0   0    1     0 25   1.25   0   1 25
                                                                                                                                                                                                                 Conf for 1 00 Hours              NonCof 0 25
                                                                                                                                                                                                                                                    Ho s
9/8/2020    Reg on I   SAC    ASU    NDS    CF    8/31/2020 10:25:00 AM      1 8      9/ /2020 6 03:01 PM    9 10/2020 6: 5 3 PM     6.03     EOP      ICF                                              /5       08:20:00 Ce lFront    0   1   08:30:00 Ce lFron   0   1                                      0. 2   0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                                                 NonConf for 0.17                 NonCof 0 25

9/9/2020    Reg on I   SAC    ASU    NDS    CF    8/31/2020 10:25:00 AM      1 8      9/ /2020 6 03:01 PM    9 10/2020 6: 5 3 PM     6.03     EOP      ICF                                              /5       10:00:00 Ce lFront    0   1                       0   0                                      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                 NonConf for 0.25

9/10/2020   Reg on I   SAC    ASU    NDS    CF    8/31/2020 10:25:00 AM      1 8      9/ /2020 6 03:01 PM    9 10/2020 6: 5 3 PM     6.03     EOP      ICF    9/10/2020 1:3 :25 PM    SPI not done      /5                             0   0   08:50:00 Ce lFron   0   1                         MHPC at      0. 2   0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                                                                                  NonCof 0. 2                                     07 30

9/9/2020    Reg on I   SAC    ML     EOP   MHCB    9/9/2020 6:17 00 PM       0.6      9 9/2020 8 50:02 PM    9 10/2020 8:30 17 PM    0.99    UnlMCB   MHCB     9/9/2020 6:2 53 PM     SPI not done   Admit to    18:00 00 Ho dingCel   0   1                       0   0                                       0     0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                     Inpat ent    NonConf for 0.17
                                                                                                                                                                                                                        Hours
9/10/2020   Reg on I   SAC    ASU    NDS   MHCB    9/9/2020 6:17 00 PM       0.6      9 9/2020 8 50:02 PM    9 10/2020 8:30 17 PM    0.99    UnlMCB   MHCB    9 10/2020 12 23:19 PM   Required by    Admit to    15: 0:00 Ce lFront    0   1   09:15:00 Ce lFron   0   1                         MHPC at      0.92   0   0   0    0     0 92   0.92   0   0 92
                                                                                                                                                                                        policy       Inpat ent   NonConf for 0.17                 NonCof 0 75                                     07 30
                                                                                                                                                                                                                      Ho s                          Ho s
8/15/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF                                           Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/16/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF                                           Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/17/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF                                           Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/18/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF                                           Admit to    08: 5:00 Ce lFront    0   2                       0   0                                      0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                     Inpat ent   NonConf for 0.08
                                                                                                                                                                                                                      Ho s
8/19/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF                                           Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/20/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF                                           Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/21/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF                                           Admit to    09:20:00 Ce lFront    0   1                       0   0                                      0.12   0   0   0    0     0.12   0.12   0   0.12
                                                                                                                                                                                                     Inpat ent   NonConf for 0.12
                                                                                                                                                                                                                      Ho s
8/22/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF                                           Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/23/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF                                           Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/24/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF    8/2 /2020 : 1:32 PM     SPI not done   Admit to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     I at e t
8/25/2020   Reg on I   SAC    ASU    ASU    CF    5/20/2020 8 30:00 AM      117 88   7/28 2020 11:30 12 AM   8 25/2020 11: 9:1 AM    28.01    ASU      ICF    8/25/2020 11:31:05 AM   Required by    Admit to    08: 0:00 Ce lFront    0   3                       0   0                                      0.08   0   0   0    0     0 58   0.58   0   0 58
                                                                                                                                                                                        policy       Inpat ent   NonConf for 0.08

9/9/2020    Reg on I   SAC    PSU    PSU   MHCB    9/9/2020 8: 8:00 AM       5.87    9 9/2020 11:52:32 AM    9 10/2020 11 5 : 5 AM    1      UnlMCB   MHCB    9/9/2020 10 52:59 AM    SPI not done   Admit to    08:10:00 Ce lFront    0   2                       0   0                                      0. 3   0   0   0    0     0. 3   0. 3   0   0. 3
                                                                                                                                                                                                     Inpat ent   NonConf for 0.22

9/10/2020   Reg on I   SAC    ASU    NDS   MHCB    9/9/2020 8: 8:00 AM       5.87    9 9/2020 11:52:32 AM    9 10/2020 11 5 : 5 AM    1      UnlMCB   MHCB                                           Admit to                          0   0   10:37:00 Ce lFron   0   1                         MHPC at      0.65   0   0   0    0     0 65   0.65   0   0 65
                                                                                                                                                                                                     Inpat ent                                    NonCof 0 65                                     07 30

9/9/2020    Reg on I   SAC    SHU    LRH   MHCB    9/9/2020 8: 8 00 PM       0.5     9/9/2020 10:11: 3 PM    9 1 /2020 8: 8 51 PM     .9      LRH     EOP      9/9/2020 9:25: 5 PM    SPI not done     0/5       20:19 00 HoldingCel   0   1                       0   0   11:00:00 Standard                   0     0   0   0    0     0 38   0.38   0   0 38
                                                                                                                                                                                                                  NonConf for 0.38                                         NonCof 0.08 Hours
                                                                                                                                                                                                                        Hours
9/10/2020   Reg on I   SAC    ASU    NDS   MHCB    9/9/2020 8: 8 00 PM       0.5     9/9/2020 10:11: 3 PM    9 1 /2020 8: 8 51 PM     .9      LRH     EOP     9/10 2020 9 57:08 AM    Required by      0/5                             0   0   08:00:00 Ce lFron   0   1                         MHPC at      0.75   0   0   0    0     0 75   0.75   0   0 75
                                                                                                                                                                                        policy                                                    NonCof 0 75                                     07 30
                                                                                                                                                                                                                                                    Ho s
9/14/2020   Reg on I   SAC     ML    GP    MHCB   91    /2020 10 25:00 PM     0.3    9/1 /2020 11: :50 PM                            0.2                      9 1 /2020 10 29:16 PM   SPI not done                                                                                                             0     0   0   0    0       0     0     0    0
9/15/2020   Reg on I   SAC    ASU    NDS   MHCB   91    /2020 10 25:00 PM    0.3     9/1 /2020 11: :50 PM                            0.2                                                                                                                                                                       0     0   0   0    0       0     0     0    0
 9/4/2020   Reg on I   SAC     ML    EOP   MHCB    9/   /2020 9:51 00 PM     3.61    9/ /2020 10: 3:10 PM     9/8/2020 2:33: 1 PM    3.66     EOP     EOP     9/ /2020 10:32: 8 PM      Update         3/5                                                                                                     0     0   0   0    0       0     0     0    0
 9/5/2020   Reg on I   SAC    ASU    NDS   MHCB    9/   /2020 9:51 00 PM     3.61    9/ /2020 10: 3:10 PM     9/8/2020 2:33: 1 PM    3.66     EOP     EOP                                              3/5       09:20:00 Ce lFront    0   2                       0   0                                      0. 2   0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                                                 NonConf for 0.25
                                                                                                                                                                                                                       Ho s
9/6/2020    Reg on I   SAC    ASU    NDS   MHCB    9/ /2020 9:51 00 PM       3.61    9/ /2020 10: 3:10 PM     9/8/2020 2:33: 1 PM    3.66     EOP     EOP                                              3/5                             0   0   10: 5:00 Ce lFron   0   1                                      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                                                  NonCof 0 25
                                                                                                                                                                                                                                                    Ho s
9/7/2020    Reg on I   SAC    ASU    NDS   MHCB    9/ /2020 9:51 00 PM       3.61    9/ /2020 10: 3:10 PM     9/8/2020 2:33: 1 PM    3.66     EOP     EOP                                              3/5       09: 5:00 Ce lFront    0   1   08:15:00 Ce lFron   0   1                                      0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                 NonConf for 0.25                 NonCof 0 25
                                                                                                                                                                                                                      Ho s                          Ho s
9/8/2020    Reg on I   SAC    ASU    NDS   MHCB    9/ /2020 9:51 00 PM       3.61    9/ /2020 10: 3:10 PM     9/8/2020 2:33: 1 PM    3.66     EOP     EOP      9/8/2020 2:08 08 PM    Required by      3/5       08:30:00 Ce lFront    0   1   08:15:00 Ce lFron   0   1                                      0. 2   0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                        policy                   NonConf for 0.17                 NonCof 0 25
                                                                                                                                                                                                                      Ho s                          Ho s
8/15/2020   Reg on I   SQ     MHCB   MCB   MHCB   8/13/2020 12:11:00 AM      1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF      EOP                                              5/5                             0   0   16:35:00 Ce lFron   0   1                                      0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                                                  NonCof 0.17

8/16/2020   Reg on I   SQ     MHCB   MCB   MHCB   8/13/2020 12:11:00 AM      1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF      EOP                                              5/5                             0   0       1 30:00         1   0                                       0     0   0   0   1.5     0     1.5    0   1.5
                                                                                                                                                                                                                                               Standa d Conf for

8/17/2020   Reg on I   SQ     MHCB   MCB   MHCB   8/13/2020 12:11:00 AM      1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF      EOP                                              5/5                             0   0   10:30:00 Ce lFron   0   1                                      0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                                                  NonCof 0 50

8/18/2020   Reg on I   SQ     MHCB   MCB   MHCB   8/13/2020 12:11:00 AM      1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF      EOP                                              5/5        08:30:00 Ce lFront   0   1                       0   0                        RT at 10:00   0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                  NonConf for 0.50

8/19/2020   Reg on I   SQ     MHCB   MCB   MHCB   8/13/2020 12:11:00 AM      1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF      EOP                                              5/5                             0   0   12:00:00 Ce lFron   0   1                                      0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                                                  NonCof 0 50
                                                                                                                                                                                                                                                    Ho s
                                                               Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 82 of 107

8/20/2020   Reg on I    SQ     MHCB    MCB     MHCB   8/13/2020 12:11:00 AM    1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF       EOP                                                5/5             08 00:00         1   0                       0   0    08:30:00 Standard   RT at 10:00     0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                       Therapeut cModule                                         Conf or 0.25 Hours
                                                                                                                                                                                                                       Co f fo 0 50 Ho s
8/21/2020   Reg on I    SQ     MHCB    MCB     MHCB   8/13/2020 12:11:00 AM    1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF       EOP                                                5/5             08 00:00         1   0                       0   0                        RT at 10:00     0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                       Therapeut cModule
                                                                                                                                                                                                                       Co f fo 0 50 Ho s
8/22/2020   Reg on I    SQ     MHCB    MCB     MHCB   8/13/2020 12:11:00 AM    1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF      EOP                                                 5/5                              0   0       1 30:00         1   0                                        0     0   0   0    1      0      1     0    1
                                                                                                                                                                                                                                                     Standa d Conf for
                                                                                                                                                                                                                                                        1 00 Ho s
8/23/2020   Reg on I    SQ     MHCB    MCB     MHCB   8/13/2020 12:11:00 AM    1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF       EOP                                                5/5                              0   0   1 :35:00 Ce lFron   0   1                                       0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                                                                        NonCof 0 08
                                                                                                                                                                                                                                                          Ho s
8/24/2020   Reg on I    SQ     MHCB    MCB     MHCB   8/13/2020 12:11:00 AM    1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF       EOP                                                5/5         09:15:00 Ce lFront   0   1                       0   0                                       0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                        NonConf for 0.50

8/25/2020   Reg on I    SQ     MHCB    MCB     MHCB   8/13/2020 12:11:00 AM    1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF       EOP                                                5/5         12:00:00 Ce lFront   0   1                       0   0                        RT at 10:00    0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                        NonConf for 0.50

8/26/2020   Reg on I    SQ     MHCB    MCB     MHCB   8/13/2020 12:11:00 AM    1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF       EOP                                                5/5                              0   0   12:00:00 Ce lFron   0   1                                       0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                                                        NonCof 0 50

8/27/2020   Reg on I    SQ     MHCB    MCB     MHCB   8/13/2020 12:11:00 AM    1 5     8 13/2020 8:36:27 AM    8 27/2020 8:35 23 PM    1 5      PF       EOP    8 27/2020 12 08:30 PM     Update            5/5                                                                      08: 5:00                         0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                                 The apeuticModu e

9/12/2020   Reg on II   CCWF   ML      EOP     MHCB   9/12/2020 5:19:00 PM     0.68    9/12 2020 7:12:39 PM    9 13/2020 10 50: 9 AM   0.65     EOP      EOP                                                1/5         15: 0 00 Standard    1   0                       0   0                                        0     0   0   0   0.33    0     0.33   0   0 33
                                                                                                                                                                                                                       Co f fo 0 33 Ho s
9/13/2020   Reg on II   CCWF   ML      EOP     MHCB   9/12/2020 5:19:00 PM     0.68    9/12 2020 7:12:39 PM    9 13/2020 10 50: 9 AM   0.65     EOP      EOP    9/13/2020 2:07:52 PM    SPI not done        1/5                                                                                                       0     0   0   0    0      0      0     0    0
8/16/2020   Reg on II   CCWF   ML      GP      MHCB   8/16/2020 7:31:00 PM     0.51    8/16 2020 8: 3:50 PM     8 17/2020 2:17 0 PM    0.73     GP      CCCMS                                               5/5                                                                                                       0     0   0   0    0      0      0     0    0
8/17/2020   Reg on II   CCWF   ML      GP      MHCB   8/16/2020 7:31:00 PM     0.51    8/16 2020 8: 3:50 PM     8 17/2020 2:17 0 PM    0.73     GP      CCCMS   8/17/2020 1:0 :58 PM    Required by         5/5             06 55:00         1   0                       0   0                                        0     0   0   0   0.58    0     0.58   0   0 58
                                                                                                                                                                                          policy                       Therapeut cModule
                                                                                                                                                                                                                       Co f fo 0 58 Ho s
8/23/2020   Reg on II   CCWF   ML      GP      MHCB   8 22/2020 10: 3:00 PM    2. 5    8/23 2020 12:30 38 AM   8 23/2020 10 26:02 AM   0. 1     MCB     MHCB    8/23/2020 10:01:28 AM   SPI not done     Admit to                                                                                                     0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                         I at e t
8/15/2020   Reg on II   CCWF   ML      GP      MHCB   8/15/2020 9:02:00 PM     0. 9    8/15/2020 10:16: 2 PM   8 16/2020 1:13 15 PM    0.62     GP      CCCMS                                              5/5                                                                                                        0     0   0   0    0      0      0     0    0
8/16/2020   Reg on II   CCWF   ML      GP      MHCB   8/15/2020 9:02:00 PM     0. 9    8/15/2020 10:16: 2 PM   8 16/2020 1:13 15 PM    0.62     GP      CCCMS   8/16/2020 :37: 1 PM     Required by        5/5              08 15:00         1   0                       0   0                                        0     0   0   0   0.75    0     0.75   0   0 75
                                                                                                                                                                                          policy                       Therapeut cModule
                                                                                                                                                                                                                       Co f fo 0 75 Ho s
8/25/2020   Reg on II   CCWF   ASU    ASUHub   MHCB   8/2 /2020 6: 0:00 PM     0.75    8 25/2020 9:36:00 AM                            20.83                    8/25/2020 2:51:29 PM    Required by                                                                                                                   0     0   0   0    0      0      0     0    0
                                                                                                                                                                                          policy
8/16/2020   Reg on II   CCWF   ML      GP      MHCB   8 16/2020 11 23:00 PM    0.36    8/16/2020 11:55:18 PM   8 17/2020 1:28 5 PM     0.56     GP      CCCMS                                               5/5                                                                                                       0     0   0   0    0       0     0     0    0
8/17/2020   Reg on II   CCWF   ML      GP      MHCB   8 16/2020 11 23:00 PM    0.36    8/16/2020 11:55:18 PM   8 17/2020 1:28 5 PM     0.56     GP      CCCMS   8/17/2020 11: 3: 3 AM   Required by         5/5        07:30:00 Ce lFront    0   2                       0   0                                       1.17   0   0   0    0     1.17   1.17   0   1.17
                                                                                                                                                                                          policy                       NonConf for 0.58

8/25/2020   Reg on II   CCWF   ML      GP      MHCB   8 25/2020 10 29:00 PM    0.      8/25/2020 10:58:59 PM   8 26/2020 10 09:28 AM   0. 7     GP      CCCMS                                               5/5                                                                                                       0     0   0   0    0      0      0     0    0
8/26/2020   Reg on II   CCWF   ML      GP      MHCB   8 25/2020 10 29:00 PM    0.      8/25/2020 10:58:59 PM   8 26/2020 10 09:28 AM   0. 7     GP      CCCMS   8/26 2020 8 11: 1 AM    Required by         5/5        08:15 00 HoldingCel   1   0                       0   0                                        0     0   0   0   1.03    0     1.03   0   1 03
                                                                                                                                                                                          policy                       Conf or 1.03 Hours

8/24/2020   Reg on II   CCWF   ML      GP      MHCB   8/2 /2020 7: 0:00 PM     0.5     8/2 2020 9:00:   PM     8 25/2020 11 1 :57 AM   0.59     GP      CCCMS                                              5/5                                                                                                        0     0   0   0    0      0      0     0    0
8/25/2020   Reg on II   CCWF   ML      GP      MHCB   8/2 /2020 7: 0:00 PM     0.5     8/2 2020 9:00:   PM     8 25/2020 11 1 :57 AM   0.59     GP      CCCMS   8/25 2020 9 06:02 AM    Required by        5/5        08:15 00 Standard      1   0                       0   0                                        0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                           olic                      Co f fo 0 50 Ho s
8/16/2020   Reg on II   CMC    ASU    ASUHub    CF    8/12/2020 11:09:00 AM     .37    8/16 2020 8:21:22 PM    8 17/2020 10 10:2 AM    0.58     MCB     MHCB                                           Rerefe red to                                                                                  NSG at 10 30    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                          MHCB
8/17/2020   Reg on II   CMC    ML      PF      MHCB   8/16/2020 8:02:00 PM     0.67    8/16 2020 8:21:22 PM    8 17/2020 10 10:2 AM    0.58     MCB     MHCB    8/17 2020 8 50:09 AM    SPI not done   Rerefe red to 07:50 00 HoldingCel     1   0                       0   0                                        0     0   0   0   0.68    0     0.68   0   0 68
                                                                                                                                                                                                          MHCB       Conf or 0.68 Hours

9/12/2020   Reg on II   CMC    ASU    ASUHub   MHCB   9 12/2020 10 23:00 PM    0.      9/12/2020 10:32:30 PM   9 13/2020 11 20:09 AM   0.53    ASUHub   EOP                                                 1/5                                                                                                       0     0   0   0    0      0      0     0    0
9/13/2020   Reg on II   CMC     ML      PF     MHCB   9 12/2020 10 23:00 PM    0.      9/12/2020 10:32:30 PM   9 13/2020 11 20:09 AM   0.53    ASUHub   EOP     9/13/2020 10:59:07 AM   Required by         1/5                                                                                                       0     0   0   0    0      0      0     0    0
                                                                                                                                                                                           olic
8/19/2020   Reg on II   CMC    ASU    ASUHub   MHCB   8/19/2020 :58:00 PM     19.71    8/19 2020 5: 5:03 PM    8 19/2020 7:05 55 PM    0.06     MCB     MHCB                                             Admit to      09:15:00 Ce lFront    0   2                       0   0                                       0. 2   0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                                         Inpat ent     NonConf for 0.25

9/8/2020    Reg on II   CMC    ML      EOP      CF    5 28/2020 12 12:00 PM   102 57    9/8 2020 2:09:05 AM    9/8/2020 10:01:20 AM    0.33     MCB     MHCB     9/8/2020 9:11:03 AM    SPI not done   Rerefe red to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                          MHCB
9/2/2020    Reg on II   DVI    ML      GP      MHCB    9/2/2020 5:20 00 PM     0.78     9 2/2020 7 17:33 PM     9/3/2020 1:09: 6 PM    0.7      GP       GP                                                5/5                                                                                                        0     0   0   0    0      0      0     0    0
9/3/2020    Reg on II   DVI    ML      OHU     MHCB    9/2/2020 5:20 00 PM     0.78     9 2/2020 7 17:33 PM     9/3/2020 1:09: 6 PM    0.7      GP       GP      9/3/2020 2:13 35 PM    Required by        5/5                                                                                                        0     0   0   0    0      0      0     0    0
                                                                                                                                                                                           olic
8/31/2020   Reg on II   DVI    RC      RC      MHCB   8/31/2020 7:07:00 PM     0.65    8/31 2020 9:18:51 PM    9 1 2020 12:50:   PM    0.65     RC      CCCMS                                               5/5                                                                                                       0     0   0   0    0      0      0     0    0
 9/1/2020   Reg on II   DVI    ML      OHU     MHCB   8/31/2020 7:07:00 PM     0.65    8/31 2020 9:18:51 PM    9 1 2020 12:50:   PM    0.65     RC      CCCMS   9/1 2020 12: 5:31 PM    Required by         5/5                                                                                                       0     0   0   0    0      0      0     0    0
                                                                                                                                                                                           olic
9/6/2020    Reg on II   DVI    ML      GP      MHCB   9/6 2020 10:39:00 PM     2.58    9/6/2020 11:33:13 PM     9/9/2020 1:2 : 6 PM    2.58     GP      CCCMS                                               5/5                                                                                       NSG at 16 39    0     0   0   0    0      0      0     0    0

9/7/2020    Reg on II   DVI    ML      OHU     MHCB   9/6 2020 10:39:00 PM     2.58    9/6/2020 11:33:13 PM     9/9/2020 1:2 : 6 PM    2.58     GP      CCCMS                                               5/5         09:30 00 Standard    2   0                       0   0                                        0     0   0   0   2.08    0     2.08   0   2 08
                                                                                                                                                                                                                       Co f fo 1 00 Ho s
9/8/2020    Reg on II   DVI    ML      OHU     MHCB   9/6 2020 10:39:00 PM     2.58    9/6/2020 11:33:13 PM     9/9/2020 1:2 : 6 PM    2.58     GP      CCCMS    9/8/2020 8: 1:39 AM    Required by         5/5         1 :30 00 Standard    1   0                       0   0                                        0     1   0   1   1.5     0     1.5    0   1.5
                                                                                                                                                                                           olic                        Co f fo 0 50 Ho s
9/9/2020    Reg on II   DVI    ML      OHU     MHCB   9/6 2020 10:39:00 PM     2.58    9/6/2020 11:33:13 PM     9/9/2020 1:2 : 6 PM    2.58     GP      CCCMS   9/9/2020 10 35:11 AM      Update            5/5                                                                   09:35:00 Standard                   0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                                                                                                 Co f o 0 58 Ho s
8/15/2020   Reg on II   SCC    ASU     ASU     MHCB    8/8/2020 2:26 00 PM     8.87     8 8/2020   05:19 PM    8/20/2020 12:18:35 PM   11.8     PF      CCCMS                                               2/5         15:20 00 Standard    1   1                       0   0                                       0.13   0   0   0   0. 5   0.13   0.58   0   0 58
                                                                                                                                                                                                                       Co f fo 0 5 Ho s
8/16/2020   Reg on II   SCC    ASU     ASU     MHCB    8/8/2020 2:26 00 PM     8.87     8 8/2020   05:19 PM    8/20/2020 12:18:35 PM   11.8     PF      CCCMS                                               2/5                              0   0   08:10:00 Ce lFron   2   0                                       0.08   0   0   0   0.35    0     0.35   0   0 35
                                                                                                                                                                                                                                                       Conf for 0 08
                                                                                                                                                                                                                                                          Ho s
8/17/2020   Reg on II   SCC    ASU     ASU     MHCB    8/8/2020 2:26 00 PM     8.87     8 8/2020   05:19 PM    8/20/2020 12:18:35 PM   11.8     PF      CCCMS   8/17/2020 :39:27 PM     Required by         2/5             09 33:00         1   1                       0   0    10: 5:00 Standard                  0.17   0   0   0   0. 7   0.17   0.63   0   0 63
                                                                                                                                                                                          policy                       Therapeut cModule                                         Conf or 0.25 Hours
                                                                                                                                                                                                                       Co f fo 0 7 Ho s
8/19/2020   Reg on II   SCC    ASU     ASU     MHCB   8/19/2020 1: 5:00 PM     1.97    8/19 2020 3: 0:12 PM    8/31/2020 12:53:32 PM   11.88    ASU     CCCMS   8/19/2020 1:56:22 PM    SPI not done        0/5             12 17:00         1   0                       0   0                                        0     0   0   0   0.7     0     0.7    0   0.7
                                                                                                                                                                                                                       Therapeut cModule
                                                                                                                                                                                                                       Co f fo 0 70 Ho s
8/20/2020   Reg on II   SCC    ML      OHU     MHCB   8/19/2020 1: 5:00 PM     1.97    8/19 2020 3: 0:12 PM    8/31/2020 12:53:32 PM   11.88    ASU     CCCMS                                               0/5         15:25:00 Ce lFront   1   1                       0   0                                       0.25   0   0   0   0.92   0 25   1.17   0   1.17
                                                                                                                                                                                                                        NonConf for 0.25

8/21/2020   Reg on II   SCC    ASU     ASU     MHCB   8/19/2020 1: 5:00 PM     1.97    8/19 2020 3: 0:12 PM    8/31/2020 12:53:32 PM   11.88    ASU     CCCMS   8/21/2020 10:51:13 AM   Required by         0/5         09:05 00 Standard    2   0      12:30:00         1   0    12:13:00 Standard                   0     0   0   0   1.5     0     1.5    0   1.5
                                                                                                                                                                                          policy                       Conf for 0 68 Hours           Ho dingCell Conf            Conf or 0.37 Hours

8/24/2020   Reg on II   SCC    ML      SNY     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS   8/2 /2020 11:16:32 AM   SPI not done        5/5        11:00 00 Ho dingCel   0   1                       0   0                                        0     0   0   0    0     1 08   1.08   0   1 08
                                                                                                                                                                                                                        NonConf for 1.08
                                                                                                                                                                                                                              Hours
8/25/2020   Reg on II   SCC    ASU     ASU     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS                                               5/5        11: 0:00 Ce lFront    3   1                       0   0                                       0.15   0   0   0   1.05   0.15   1.2    0   1.2
                                                                                                                                                                                                                       NonConf for 0.15
                                                                                                                                                                                                                            Ho s
8/26/2020   Reg on II   SCC    ASU     ASU     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS                                               5/5        08:30:00 Ce lFront    0   2       13: :00         1   0    10:01:00 Standard                  0.15   0   0   0   0.53   0.15   0.68   0   0 68
                                                                                                                                                                                                                       NonConf for 0.08              Standa d Conf for           Conf or 0.25 Hours
                                                                                                                                                                                                                            Ho s                        0 53 Ho s
8/27/2020   Reg on II   SCC    ASU     ASU     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS                                               5/5        10:20:00 Ce lFront    1   1                       0   0                                       0.97   0   0   0   1.77   0 97   2.73   0   2 73
                                                                                                                                                                                                                       NonConf for 0.97
                                                                                                                                                                                                                            Ho s
8/28/2020   Reg on II   SCC    ML      OHU     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS                                               5/5        09:18:00 Ce lFront    0   2                       0   0                                       0.23   0   0   0    0     0 38   0.38   0   0 38
                                                                                                                                                                                                                       NonConf for 0.23
                                                                                                                                                                                                                            Ho s
8/29/2020   Reg on II   SCC    ML      OHU     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS                                               5/5        08:25:00 Ce lFront    0   2                       0   0                                       0.28   0   0   0    0     0 28   0.28   0   0 28
                                                                                                                                                                                                                       NonConf for 0.17
                                                                                                                                                                                                                            Ho s
8/30/2020   Reg on II   SCC    ML      OHU     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS                                               5/5                              0   0   16:21:00 Ce lFron   1   1                                       0.05   0   0   0   0.15   0 05   0.2    0   0.2
                                                                                                                                                                                                                                                        NonCof 0 05

8/31/2020   Reg on II   SCC    ML      OHU     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS                                               5/5        09:30:00 Ce lFront    1   1                       0   0                                       0.25   0   0   0   0.77   0 25   1.02   0   1 02
                                                                                                                                                                                                                       NonConf for 0.25

9/1/2020    Reg on II   SCC    ASU     ASU     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS                                               5/5        10:10:00 Ce lFront    3   1                       0   0                                       0.13   0   0   0   0.85   0.13   0.98   0   0 98
                                                                                                                                                                                                                       NonConf for 0.13

9/2/2020    Reg on II   SCC    ASU     ASU     MHCB   8/2 /2020 11: 9:00 AM    8.99    8/2 2020 1:13:35 PM      9/2/2020 3:02:19 PM    9.08     VAR     CCCMS    9/2/2020 1:38 39 PM    Required by         5/5        08:20:00 Ce lFront    1   1       12 06:00        1   0    10:05:00 Standard   NSG at 17 0    0.18   0   0   0   0.63   0.18   0.82   0   0 82
                                                                                                                                                                                          policy                       NonConf for 0.18              Standa d Conf for           Conf or 0.15 Hours
                                                                                                                                                                                                                            Ho s                        0 7 Ho s
8/15/2020   Reg on II   SCC    ML       PF     MHCB   8/15/2020 1:11:00 PM     0.82    8/15 2020 1:36:52 PM    8 16/2020 10 25:25 AM   0.87     PF      CCCMS   8/15/2020 1:10:5 PM     SPI not done        5/5                                                                                                       0     0   0   0    0      0      0     0    0
8/16/2020   Reg on II   SCC    ML      OHU     MHCB   8/15/2020 1:11:00 PM     0.82    8/15 2020 1:36:52 PM    8 16/2020 10 25:25 AM   0.87     PF      CCCMS                                               5/5                              0   0       08 00:00        1   0                                        0     0   0   0   0.75    0     0.75   0   0 75
                                                                                                                                                                                                                                                     Standa d Conf for

9/1/2020    Reg on II   SVSP   ML      EOP     MHCB   9/1 2020 11:01:00 PM     0.55    9/1/2020 11:59:36 PM     9/2/2020 7:2 :20 PM    0.81     EOP      EOP                                                5/5                                                                                                       0     0   1   1    0      0      0     1    1
9/2/2020    Reg on II   SVSP   ML      SNY     MHCB   9/1 2020 11:01:00 PM     0.55    9/1/2020 11:59:36 PM     9/2/2020 7:2 :20 PM    0.81     EOP      EOP     9/2/2020 6:09: 6 PM    Required by         5/5         11:50 00 Standard    1   0                       0   0                        NSG at 11 00    0     0   0   0   0. 5    0     0. 5   0   0. 5
                                                                                                                                                                                           olic                        Co f fo 0 5 Ho s
8/17/2020   Reg on II   SVSP   ML      SNY     MHCB   8 17/2020 11 20:00 PM    0. 7    8/17/2020 11: 6:53 PM   8 18/2020 1:12: 5 PM    0.56     SNY     CCCMS                                               5/5                                                                                                       0     0   0   0    0      0      0     0    0
8/18/2020   Reg on II   SVSP   ML      SNY     MHCB   8 17/2020 11 20:00 PM    0. 7    8/17/2020 11: 6:53 PM   8 18/2020 1:12: 5 PM    0.56     SNY     CCCMS   8/18/2020 : 0:55 PM     Required by         5/5         09:29 00 Standard    1   0                       0   0                                        0     0   0   0   0.35    0     0.35   0   0 35
                                                                                                                                                                                            olic                       Co f fo 0 35 Ho s
8/23/2020   Reg on II   SVSP   ML      WC      MHCB   8/23/2020 5 28:00 AM     0.19    8 23/2020 6: 0:53 AM    9 10/2020 8:10 00 PM    18.56    SNY      GP     8/23/2020 10: 1:33 AM   Required by         0/5         09:20 00 Standard    1   0                       0   0                                        0     0   0   0   0.75    0     0.75   0   0 75
                                                                                                                                                                                            olic                       Co f fo 0 75 Ho s
8/18/2020   Reg on II   SVSP   ML      EOP     MHCB   8/18/2020 1 20:00 AM     0.38    8 18/2020 1:51:00 AM    8 18/2020 1:27 00 PM    0. 8     EOP      EOP    8/18/2020 11:00:52 AM   Required by         5/5         09:00 00 Standard    1   0                       0   0                                        0     0   1   1   0. 8    0     0. 8   1   1. 8
                                                                                                                                                                                            olic                       Co f fo 0 8 Ho s
8/18/2020   Reg on II   SVSP   ASU     ASU     MHCB   8/18/2020 3:27:00 PM     8.92    8/18 2020 :51:05 PM     8 18/2020 8:33: 8 PM    0.15     MCB     MHCB    8/18/2020 7:17: 1 PM    SPI not done     Admit to       1 :12 00 Standard    1   0                       0   0                                        0     0   0   0   1.55    0     1.55   0   1 55
                                                                                                                                                                                                         I at e t      Co f fo 1 55 Ho s
9/4/2020    Reg on II   SVSP   ML      SNY     MHCB   9/3 2020 11:28:00 PM     5. 6    9/ /2020 12:15:31 AM     9/ /2020 3:33:06 PM    0.6      MCB     MHCB     9/ /2020 :15 06 PM     SPI not done     Admit to       12:50 00 Standard    1   0                       0   0                                        0     0   0   0   0.58    0     0.58   0   0 58
                                                                                                                                                                                                         I at e t      Co f fo 0 58 Ho s
8/15/2020   Reg on II   VSP    ML      PF      MHCB   8/1 /2020 :03:00 PM      3.75    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78    VAR     CCCMS                                              5/5          08:30:00 Ce lFront   0   3                       0   0                                       0.33   0   0   0    0     0 33   0.33   0   0 33
                                                                                                                                                                                                                        NonConf for 0.17
                                                                                                                                                                                                                              Ho s
8/16/2020   Reg on II   VSP    ML      PF      MHCB   8/1 /2020 :03:00 PM      3.75    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78    VAR     CCCMS                                               5/5         08: 0:00 Ce lFront   0   2                       0   0                                       0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                        NonConf for 0.08
                                                                                                                                                                                                                              Ho s
8/17/2020   Reg on II   VSP    ML      PF      MHCB   8/1 /2020 :03:00 PM      3.75    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78    VAR     CCCMS                                               5/5         11:00:00 Ce lFront   0   1   11:30:00 Ce lFron   0   1                                       0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                        NonConf for 0.08                NonCof 0 08
                                                                                                                                                                                                                              Ho s                        Ho s
                                                            Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 83 of 107

8/18/2020   Reg on II   VSP   ML     PF    MHCB    8/1 /2020 :03:00 PM     3.75    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78   VAR   CCCMS   8 18/2020 12 5 :17 PM   SPI not done     5/5        11:30:00 Ce lFront   0   1                       0   0         09 15:00                          0.25   0     0   0      0     0 25   0.25   0   0 25
                                                                                                                                                                                                             NonConf for 0.25                                          The apeuticModu e
                                                                                                                                                                                                                   Ho s                                                Co f o 0 33 Ho s
8/19/2020   Reg on II   VSP   ML     PF    MHCB    8/18/2020 11:57:00 AM   7.01    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78   VAR   CCCMS                                            5/5        09:00:00 Ce lFront   1   0       13 09:00        1   0                                           0.17   0     0   0     0.      0     0.     0   0.
                                                                                                                                                                                                            Conf for 0.17 Hours           Standa d Conf for
                                                                                                                                                                                                                                             0 23 Ho s
8/20/2020   Reg on II   VSP   ML     PF    MHCB    8/18/2020 11:57:00 AM   7.01    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78   VAR   CCCMS                                            5/5        08:50:00 Ce lFront   1   1                       0   0                                           0.17   0     0   0     0.33   0.17   0.5    0   0.5
                                                                                                                                                                                                             NonConf for 0.17
                                                                                                                                                                                                                   Ho s
8/21/2020   Reg on II   VSP   ML     PF    MHCB    8/18/2020 11:57:00 AM   7.01    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78   VAR   CCCMS                                            5/5        09: 0:00 Ce lFront   0   1                       0   0    13:25:00 Standard                      0.17   0     0   0      0     0.17   0.17   0   0.17
                                                                                                                                                                                                             NonConf for 0.17                                          NonCof 0.08 Hours
                                                                                                                                                                                                                   Ho s
8/22/2020   Reg on II   VSP   ML     PF    MHCB    8/18/2020 11:57:00 AM   7.01    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78   VAR   CCCMS                                            5/5        08: 5 00 Standard    1   1                       0   0                                           0.08   0     0   0     0.25   0 08   0.33   0   0 33
                                                                                                                                                                                                            Co f fo 0 25 Ho s
8/23/2020   Reg on II   VSP   ML     PF    MHCB    8/18/2020 11:57:00 AM   7.01    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78   VAR   CCCMS                                            5/5        08:00:00 Ce lFront   0   2                       0   0                            NSG at 19 30   0.12   0     0   0      0     0.12   0.12   0   0.12
                                                                                                                                                                                                             NonConf for 0.03

8/24/2020   Reg on II   VSP   ML     PF    MHCB    8/18/2020 11:57:00 AM   7.01    8/1 2020 6:19:05 PM     8/25/2020 12 56: 7 PM   10.78   VAR   CCCMS                                            5/5       10: 0:00 Ce lFront    0   2                       0   0                                           0.17   0     0   0      0     0.17   0.17   0   0.17
                                                                                                                                                                                                            NonConf for 0.08

8/25/2020   Reg on II   VSP   ML     PF    MHCB    8/18/2020 11:57:00 AM   7.01    8/1 2020 6:19:05 PM     8/25/2020 12:56: 7 PM   10.78   VAR   CCCMS   8/25/2020 1:12:52 PM    Required by      5/5                                                                  11: 5:00 Ce lFront      NSG at 18 31    0     0     0   0      0      0      0     0    0
                                                                                                                                                                                    olic                                                                               No Cof 0 17 Ho s
8/24/2020   Reg on II   VSP   ML      PF   MHCB    8/2 /2020 7:07:00 PM    1.77    8/2 2020 7:17:08 PM     8 26/2020 :0 : 5 PM     1.87    PF    CCCMS                                            5/5                                                                                                          0     0     0   0      0       0     0     0    0
8/25/2020   Reg on II   VSP   ML     VAR   MHCB    8/2 /2020 7:07:00 PM    1.77    8/2 2020 7:17:08 PM     8 26/2020 :0 : 5 PM     1.87    PF    CCCMS   8 25/2020 12 5 :39 PM   SPI not done     5/5       12:10:00 Ce lFront    0   3                       0   0                                           0.18   0     0   0      0     0.18   0.18   0   0.18
                                                                                                                                                                                                             NonConf for 0.08
                                                                                                                                                                                                                 Ho s
8/26/2020   Reg on II   VSP   ML     VAR   MHCB    8/2 /2020 7:07:00 PM    1.77    8/2 2020 7:17:08 PM     8 26/2020 :0 : 5 PM     1.87    PF    CCCMS   8/26/2020 2:10:07 PM    Required by      5/5           12 05:00          1   0      12:35:00         1   0         12: 6:00                           0     0     0   0     0.78    0     0.78   0   0 78
                                                                                                                                                                                   policy                   Therapeut cModule             Ho dingCell Conf              The apeuticModu e

8/30/2020   Reg on II   VSP   ML     EOP   MHCB    8/30/2020 8:53:00 PM    2.65    8/30 2020 9:05:27 PM     9/2/2020 3: 7:52 PM    2.78    EOP   EOP                                              5/5                                                                                                          0     0     0   0      0      0      0     0    0
8/31/2020   Reg on II   VSP   ML     VAR   MHCB    8/30/2020 8:53:00 PM    2.65    8/30 2020 9:05:27 PM     9/2/2020 3: 7:52 PM    2.78    EOP   EOP     8/31/2020 10:5 :20 AM   SPI not done     5/5                             0   0       12 25:00        1   0                                            0     0     0   0     0.27    0     0.27   0   0 27
                                                                                                                                                                                                                                          Therapeu icModu
                                                                                                                                                                                                                                           e Conf for 0 27
9/1/2020    Reg on II   VSP   ML     VAR   MHCB    8/30/2020 8:53:00 PM    2.65    8/30 2020 9:05:27 PM     9/2/2020 3: 7:52 PM    2.78    EOP   EOP                                              5/5        08:55:00 Ce lFront   0   3                       0   0                                           0.5    0     1   1      0     0.5    0.5    1   1.5
                                                                                                                                                                                                             NonConf for 0.17
                                                                                                                                                                                                                   Ho s
9/2/2020    Reg on II   VSP   ML     VAR   MHCB    8/30/2020 8:53:00 PM    2.65    8/30 2020 9:05:27 PM     9/2/2020 3: 7:52 PM    2.78    EOP   EOP      9/2/2020 1:27 0 PM     Required by      5/5        11:10:00 Ce lFront   1   0                       0   0     12:10:00 Standard                     0.08   0     0   0     0.08    0     0.08   0   0 08
                                                                                                                                                                                    olic                    Co f fo 0 08 Ho s                                          Co f o 0 33 Ho s
8/27/2020   Reg on II   VSP   ML     EOP   MHCB    8/27/2020 8 56:00 AM    0.1     8/27 2020 10: 3 31 AM   8/28/2020 9: 2:08 AM    0.96          ACUTE   8/27 2020 8: 3:12 AM    Required by    Admit to     08:20 00 Standard    1   0                       0   0     08:20:00 Standard                      0     0     1   1     0.33    0     0.33   1   1 33
                                                                                                                                                                                    olic        I at e t    Co f fo 0 33 Ho s                                          Co f o 0 33 Ho s
8/28/2020   Reg on II   VSP   ML     VAR   ACUTE   8 27/2020 12 23:00 PM   13.99   8/27 2020 10: 3 31 AM   8/28/2020 9: 2:08 AM    0.96          ACUTE                                          Admit to     09:10:00 Ce lFront   0   1   15:56:00 Ce lFron   0   1                                           0. 3   1.5   1   2.5   1.5    0. 3   1.93   1   2 93
                                                                                                                                                                                                Inpat ent    NonConf for 0.17                NonCof 0 27

8/17/2020   Reg on II   VSP   ML     EOP   MHCB    8/17/2020 7:15:00 PM     1.7    8/17 2020 7:16:22 PM    8 19/2020 6: 6: 3 PM    1.98    EOP    EOP                                             5/5                                                                                          NSG at 16 27    0     0     0   0      0      0      0     0    0

8/18/2020   Reg on II   VSP   ML     PF    MHCB    8/17/2020 7:15:00 PM     1.7    8/17 2020 7:16:22 PM    8 19/2020 6: 6: 3 PM    1.98    EOP   EOP     8/18/2020 11: 3: 5 AM     Update         5/5            10 30:00         1   0       13 00:00        1   0                                            0     0     0   0     0.53    0     0.53   0   0 53
                                                                                                                                                                                                            Therapeut cModule             Therapeu icModu
                                                                                                                                                                                                            Conf for 0.17 Hours            e Conf for 0 37
8/19/2020   Reg on II   VSP   ML     PF    MHCB    8/17/2020 7:15:00 PM     1.7    8/17 2020 7:16:22 PM    8 19/2020 6: 6: 3 PM    1.98    EOP   EOP     8/19/2020 2:17: 9 PM    Required by      5/5        09:10:00 Ce lFront   1   0                       0   0         11: 0:00                          0.17   0     0   0     0.17    0     0.17   0   0.17
                                                                                                                                                                                   policy                   Conf for 0.17 Hours                                        The apeuticModu e
                                                                                                                                                                                                                                                                       Co f o 0 33 Ho s
8/15/2020   Reg on II   VSP   ML     PF    MHCB     8/7/2020 6:09 00 AM    10 3     8/7 2020 6:10: 5 AM    8/19/2020 7:50:57 AM    12.07         ACUTE                                          Admit to     1 :30:00 Ce lFront   0   1                       0   0                            NSG at 19 22   0.17   0     0   0      0     0.17   0.17   0   0.17
                                                                                                                                                                                                Inpat ent    NonConf for 0.17
                                                                                                                                                                                                                   Ho s
8/16/2020   Reg on II   VSP   ML     PF    MHCB     8/7/2020 6:09:00 AM    10 3     8/7 2020 6:10: 5 AM    8/19/2020 7:50:57 AM    12.07         ACUTE                                          Admit to     09:00:00 Ce lFront   0   2                       0   0                            NSG at 15: 3   0.33   0     0   0      0     0 33   0.33   0   0 33
                                                                                                                                                                                                Inpat ent    NonConf for 0.17
                                                                                                                                                                                                                   Ho s
8/17/2020   Reg on II   VSP   ML     PF    MHCB     8/7/2020 6:09:00 AM    10 3     8/7 2020 6:10: 5 AM    8/19/2020 7:50:57 AM    12.07         ACUTE                                          Admit to     11:05:00 Ce lFront   0   1                       0   0     13:00:00 Standard                     0.17   0     0   0      0     0.17   0.17   0   0.17
                                                                                                                                                                                                Inpat ent    NonConf for 0.17                                          Conf or 0.17 Hours
                                                                                                                                                                                                                   Ho s
8/18/2020   Reg on II   VSP   ML     PF    ACUTE   8/17/2020 1:22:00 PM    28.68    8/7 2020 6:10: 5 AM    8/19/2020 7:50:57 AM    12.07         ACUTE                                          Admit to         10 15:00         2   0                       0   0                            NSG at 18 37    0     0     0   0     0.33    0     0.33   0   0 33
                                                                                                                                                                                                Inpat ent   Therapeut cModule
                                                                                                                                                                                                            Co f fo 0 17 Ho s
8/19/2020   Reg on II   VSP   ML     PF    ACUTE   8/17/2020 1:22:00 PM    28.68    8/7 2020 6:10: 5 AM    8/19/2020 7:50:57 AM    12.07         ACUTE                                          Admit to     12:15:00 Ce lFront   1   0                       0   0                                           0.08   0     0   0     0.08    0     0.08   0   0 08
                                                                                                                                                                                                I at e t    Co f fo 0 08 Ho s
9/6/2020    Reg on II   VSP   MHCB   MCB   MHCB     9/6/2020 :0 00 PM      8.56     9 6/2020   05:15 PM     9/9/2020 :15:32 PM     3.01          MHCB     9/6/2020 3:39 05 PM    SPI not done   Admit to     15:25 00 Standard    1   0                       0   0                                            0     0     0   0     0.17    0     0.17   0   0.17
                                                                                                                                                                                                I at e t    Co f fo 0 17 Ho s
9/7/2020    Reg on II   VSP   ML     VAR   MHCB     9/6/2020 :0 00 PM      8.56     9 6/2020   05:15 PM     9/9/2020 :15:32 PM     3.01          MHCB                                           Admit to     10:20:00 Ce lFront   0   2                       0   0                                           0.25   0     0   0      0     0 25   0.25   0   0 25
                                                                                                                                                                                                Inpat ent    NonConf for 0.17

9/8/2020    Reg on II   VSP   ML     VAR   MHCB     9/6/2020 :0 00 PM      8.56     9 6/2020   05:15 PM     9/9/2020 :15:32 PM     3.01          MHCB                                           Admit to    09:15:00 Ce lFront    0   1   10:35:00 Ce lFron   0   1                                           0.13   0     0   0      0     0.13   0.13   0   0.13
                                                                                                                                                                                                Inpat ent   NonConf for 0.05                 NonCof 0 08

9/9/2020    Reg on II   VSP   ML     VAR   MHCB     9/6/2020 :0 00 PM      8.56     9 6/2020   05:15 PM     9/9/2020 :15:32 PM     3.01          MHCB                                           Admit to    08:30:00 Ce lFront    0   1                       0   0                                           0.25   0     0   0      0     0 25   0.25   0   0 25
                                                                                                                                                                                                Inpat ent   NonConf for 0.25

8/22/2020   Reg on II   VSP   ML     GP    MHCB    8/22/2020 12:39:00 AM    0.     8 22/2020 1:18:05 AM    8 22/2020 10 32:0 AM    0.38    PF    CCCMS   8/22/2020 10:19:19 AM   SPI not done     5/5        09: 5 00 Standard    1   0                       0   0                                            0     0     0   0     0.25    0     0.25   0   0 25
                                                                                                                                                                                                            Co f fo 0 25 Ho s
9/14/2020   Reg on II   VSP   ML     GP    MHCB    9/1 /2020 7:52:00 PM     0.     9/1 2020 8:1 :37 PM                             0.39                                                                                           0   0       1 0 :00         1   0                                            0     0     0   0     0. 3    0     0. 3   0   0. 3
                                                                                                                                                                                                                                          Standa d Conf for

9/15/2020   Reg on II   VSP   ML     VAR   MHCB    9/1 /2020 7:52:00 PM    0.      9/1 2020 8:1 :37 PM                             0.39                                                                                                                                                                        0     0     0   0      0      0      0     0    0
8/24/2020   Reg on II   VSP   ML      PF   MHCB    8/2 /2020 8:25:00 PM    2.68    8/2 2020 8:50:1 PM      8 27/2020 3:27 18 PM    2.78    PF    CCCMS                                            5/5       12:30 00 Ho dingCel   1   0                       0   0                            NSG at 17 33    0     0     0   0     0.33    0     0.33   0   0 33
                                                                                                                                                                                                            Conf or 0.33 Hours

8/25/2020   Reg on II   VSP   ML     VAR   MHCB    8/2 /2020 8:25:00 PM    2.68    8/2 2020 8:50:1 PM      8 27/2020 3:27 18 PM    2.78    PF    CCCMS   8/25/2020 2:06:51 PM    SPI not done     5/5       12:00:00 Ce lFront    0   2                       0   0                                           0.33   0     0   0      0     0 33   0.33   0   0 33
                                                                                                                                                                                                            NonConf for 0.17

8/26/2020   Reg on II   VSP   ML     VAR   MHCB    8/2 /2020 8:25:00 PM    2.68    8/2 2020 8:50:1 PM      8 27/2020 3:27 18 PM    2.78    PF    CCCMS                                            5/5           1 00:00           1   0       13 5 :00        1   0                                            0     0     0   0     0.92    0     0.92   0   0 92
                                                                                                                                                                                                            Therapeut cModule             Standa d Conf for

8/27/2020   Reg on II   VSP   ML     VAR   MHCB    8/2 /2020 8:25:00 PM    2.68    8/2 2020 8:50:1 PM      8 27/2020 3:27 18 PM    2.78    PF    CCCMS   8/27/2020 :35: 8 PM     Required by      5/5        10:30 00 Standard    1   0                       0   0   12:00:00 Conf for 0 50                   0     0     0   0     0.83    0     0.83   0   0 83
                                                                                                                                                                                     olic                   Co f fo 0 83 Ho s                                                 Ho s
8/20/2020   Reg on II   VSP   ML     EOP   MHCB    8/19/2020 3:59:00 PM    1.88    8/20 2020 12:33 23 AM   8 21/2020 :12 50 PM     1.65    EOP    EOP    8 20/2020 12: 8:1 PM    SPI not done      /5            09 00:00         1   1                       0   0                                           0.17   0     0   0     0.5    0.17   0.67   0   0 67
                                                                                                                                                                                                            Therapeut cModule
                                                                                                                                                                                                            Co f fo 0 50 Ho s
8/21/2020   Reg on II   VSP   ML     PF    MHCB    8/19/2020 3:59:00 PM    1.88    8/20 2020 12:33 23 AM   8 21/2020 :12 50 PM     1.65    EOP   EOP     8/21/2020 :1 :15 PM     Required by       /5        09:50:00 Ce lFront   0   2       12 31:00        1   0   13:00:00 Conf for 0.17                  0.22   0     0   0     0. 8   0 22   0.7    0   0.7
                                                                                                                                                                                   policy                    NonConf for 0.17             Standa d Conf for                   Hours
                                                                                                                                                                                                                   Ho s                      0 8 Ho s
8/31/2020   Reg on II   VSP   ML      PF   MHCB    8 31/2020 10 3 :00 PM   0.      8/31/2020 11:58:02 PM   9 1 2020 12:35 38 PM    0.53    VAR    GP                                              5/5                                                                                                          0     0     0   0      0      0      0     0    0
 9/1/2020   Reg on II   VSP   ML     VAR   MHCB    8 31/2020 10 3 :00 PM   0.      8/31/2020 11:58:02 PM   9 1 2020 12:35 38 PM    0.53    VAR    GP     9/1/2020 10 16:02 AM    Required by      5/5           08 35:00          1   0                       0   0                                            0     0     0   0     0.33    0     0.33   0   0 33
                                                                                                                                                                                   policy                   Therapeut cModule

8/17/2020   Reg on II   VSP   ASU    ASU   MHCB    8/17/2020 8 53:00 AM    10.18   8 17/2020 9:06:02 AM    8 17/2020 3:   53 PM    0.28          MHCB    8/17/2020 10:06:20 AM   SPI not done   Admit to     08:10:00 Beds de     1   0                       0   0                                            0     0     0   0     0.25    0     0.25   0   0 25
                                                                                                                                                                                                I at e t    Co f fo 0 25 Ho s
9/4/2020    Reg on II   VSP   ML     EOP   MHCB    9/ /2020 10 36:00 AM     .06     9/ /2020 1 05:13 PM     9/8/2020 8: 6: 8 PM     .32    ASU   EOP                                              5/5       09:30 00 Ho dingCel   3   0                       0   0     15: 5:00 Standard                     0.17   0     2   2     0. 2    0     0. 2   2   2. 2
                                                                                                                                                                                                            Conf or 0.17 Hours                                         Conf or 0. 3 Hours

9/5/2020    Reg on II   VSP   ASU    ASU   MHCB    9/ /2020 10 36:00 AM     .06     9/ /2020 1 05:13 PM     9/8/2020 8: 6: 8 PM     .32    ASU   EOP                                              5/5                                                                                                          0     0     0   0      0       0     0     0    0
9/6/2020    Reg on II   VSP   ASU    ASU   MHCB    9/ /2020 10 36:00 AM     .06     9/ /2020 1 05:13 PM     9/8/2020 8: 6: 8 PM     .32    ASU   EOP                                              5/5       10:00:00 Ce lFront    0   2                       0   0                                           0.33   0     0   0      0     0 33   0.33   0   0 33
                                                                                                                                                                                                            NonConf for 0.17

9/7/2020    Reg on II   VSP   ASU    ASU   MHCB    9/ /2020 10 36:00 AM     .06     9/ /2020 1 05:13 PM     9/8/2020 8: 6: 8 PM     .32    ASU   EOP                                              5/5       10:35:00 Ce lFront    0   2                       0   0                                           0.33   0     0   0      0     0 33   0.33   0   0 33
                                                                                                                                                                                                            NonConf for 0.17

9/8/2020    Reg on II   VSP   ASU    ASU   MHCB    9/ /2020 10 36:00 AM     .06     9/ /2020 1 05:13 PM     9/8/2020 8: 6: 8 PM     .32    ASU   EOP      9/8/2020 1:35 39 PM    Required by      5/5                             0   0       10 19:00        1   0         11 28:00                           0     0     0   0     0.23    0     0.23   0   0 23
                                                                                                                                                                                   policy                                                 Standa d Conf for             The apeuticModu e

8/15/2020   Reg on II   VSP   ML     EOP   MHCB    8/15/2020 7:26:00 PM     0.6    8/15 2020 7: 8:   PM    8 16/2020 11 03: 3 AM   0.6     EOP    EOP                                             5/5                                                                                          NSG at 15 00    0     0     0   0      0      0      0     0    0

8/16/2020   Reg on II   VSP   ML     PF    MHCB    8/15/2020 7:26:00 PM     0.6    8/15 2020 7: 8:   PM    8 16/2020 11 03: 3 AM   0.6     EOP   EOP     8/16 2020 9: 0:28 AM    SPI not done     5/5       08:50:00 Ce lFront    0   1                       0   0                                           0.17   0     0   0      0     0.17   0.17   0   0.17
                                                                                                                                                                                                            NonConf for 0.17
                                                                                                                                                                                                                 Ho s
9/7/2020    Reg on II   VSP   ML     EOP   MHCB     9/7/2020 6:3 00 PM     0.6      9 7/2020 6: 2:2 PM      9/8/2020 3: 5: 3 PM    0.88    EOP   EOP                                              5/5                                                                                                          0     0     0   0      0       0     0     0    0
9/8/2020    Reg on II   VSP   ML     VAR   MHCB     9/7/2020 6:3 00 PM     0.6      9 7/2020 6: 2:2 PM      9/8/2020 3: 5: 3 PM    0.88    EOP   EOP      9/8/2020 9:59:08 AM    Required by      5/5       09:20:00 Ce lFront    0   1                       0   0                                           0.08   0     0   0      0     0 08   0.08   0   0 08
                                                                                                                                                                                   policy                   NonConf for 0.08

8/22/2020   Region II   ASP   ML     PF    MHCB    8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                            5/5           18 30:00          1   0                       0   0                                            0     0     0   0     0.5     0     0.5    0   0.5
                                                                                                                                                                                                            Therapeut cModule

8/23/2020   Region II   ASP   ML     OHU   MHCB    8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS   8/23/2020 5:31: 3 PM    SPI not done     5/5        09:5 00 Standard     1   0                       0   0                                            0     0     0   0     0.6     0     0.6    0   0.6
                                                                                                                                                                                                            Co f fo 0 60 Ho s
8/24/2020   Region II   ASP   ML     OHU   MHCB    8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                            5/5                             0   0       15 10:00        2   0                                            0     0     0   0     1.33    0     1.33   0   1 33
                                                                                                                                                                                                                                          Standa d Conf for
                                                                                                                                                                                                                                             0 67 Ho s
8/25/2020   Region II   ASP   ML     OHU   MHCB    8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                            5/5            11 30:00         1   0                       0   0         15 08:00                           0     0     0   0     0.5     0     0.5    0   0.5
                                                                                                                                                                                                            Therapeut cModule                                          The apeuticModu e
                                                                                                                                                                                                            Co f fo 0 50 Ho s                                          Co f o 0 22 Ho s
8/26/2020   Region II   ASP   ML     OHU   MHCB    8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                            5/5            1 08:00          1   0       12:35:00        1   0                                            0     0     0   0     0.98    0     0.98   0   0 98
                                                                                                                                                                                                            Therapeut cModule             Ho dingCell Conf
                                                                                                                                                                                                            Co f fo 0 28 Ho s              fo 0 70 Ho s
8/27/2020   Region II   ASP   ML     OHU   MHCB    8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                            5/5            1 15:00          1   0                       0   0                                            0     0     0   0     0. 2    0     0. 2   0   0. 2
                                                                                                                                                                                                            Therapeut cModule
                                                                                                                                                                                                            Co f fo 0 2 Ho s
8/28/2020   Region II   ASP   ML     OHU   MHCB    8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                            5/5            12 03:00         1   0       11 36:00        1   0                                            0     0     0   0     1.2     0     1.2    0   1.2
                                                                                                                                                                                                            Therapeut cModule             Standa d Conf for
                                                                                                                                                                                                            Co f fo 0 5 Ho s                 0 75 Ho s
8/29/2020   Region II   ASP   ML     OHU   MHCB    8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                            5/5            09 10:00         1   0                       0   0                                            0     0     0   0     0. 8    0     0. 8   0   0. 8
                                                                                                                                                                                                            Therapeut cModule
                                                              Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 84 of 107

8/30/2020   Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5             09 55:00         1   0                       0   0                                        0     0   0   0   0.28    0     0.28   0   0 28
                                                                                                                                                                                                                  Therapeut cModule
                                                                                                                                                                                                                  Co f fo 0 28 Ho s
8/31/2020   Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5             12 58:00         1   0                       0   0                                        0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                  Therapeut cModule
                                                                                                                                                                                                                  Co f fo 0 50 Ho s
9/1/2020    Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5             10 38:00         1   0                       0   0        13 00:00                        0     0   0   0   0.9     0     0.9    0   0.9
                                                                                                                                                                                                                  Therapeut cModule                                         The apeuticModu e
                                                                                                                                                                                                                  Co f fo 0 90 Ho s                                         Co f o 0 52 Ho s
9/2/2020    Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5             1 36:00          1   0       1 2 :00         2   0                                        0     0   0   0   1.13    0     1.13   0   1.13
                                                                                                                                                                                                                  Therapeut cModule             Therapeu icModu
                                                                                                                                                                                                                  Conf for 0. 0 Hours            e Conf for 0 37
9/3/2020    Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5            09: 5:00          1   0                       0   0                                        0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                  Therapeut cModule

9/4/2020    Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5         09:5 00 Standard     2   0       1 39:00         1   0                                        0     0   0   0   2.05    0     2.05   0   2 05
                                                                                                                                                                                                                  Conf for 0 60 Hours           Standa d Conf for

9/5/2020    Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5         09:01 00 Standard    1   0                       0   0                                        0     0   0   0   0.83    0     0.83   0   0 83
                                                                                                                                                                                                                  Co f fo 0 83 Ho s
9/6/2020    Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5         09:36 00 Standard    1   0                       0   0                                        0     0   0   0   0.77    0     0.77   0   0 77
                                                                                                                                                                                                                  Co f fo 0 77 Ho s
9/7/2020    Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5                              0   0       11 53:00        1   0                                        0     0   0   0   0.37    0     0.37   0   0 37
                                                                                                                                                                                                                                                Standa d Conf for

9/8/2020    Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS    9/8/2020 2:06 50 PM      Update            5/5             12 25:00         1   0                       0   0                                        0     0   0   0   1.6     0     1.6    0   1.6
                                                                                                                                                                                                                  Therapeut cModule
                                                                                                                                                                                                                  Co f fo 1 60 Ho s
9/9/2020    Region II   ASP    ML     OHU     MHCB   8/22/2020 6:56:00 PM    17.82   8/22 2020 7:15:05 PM     9/9/2020 5:39:19 PM    17.93   PF    CCCMS                                               5/5             1 00:00          1   0                       0   0        1 00:00                         0     0   0   0   0. 7    0     0. 7   0   0. 7
                                                                                                                                                                                                                  Therapeut cModule                                         The apeuticModu e
                                                                                                                                                                                                                  Co f fo 0 7 Ho s                                          Co f o 0 7 Ho s
9/3/2020    Region II   ASP    ML     GP      MHCB    9/3/2020 8:19 00 PM    0.57     9 3/2020 8: 0:59 PM     9/ /2020 7: 2:28 PM    0.96    PF    CCCMS                                               5/5                                                                                       NSG at 19 59    0     0   0   0    0      0      0     0    0

9/4/2020    Region II   ASP    ML     OHU     MHCB    9/3/2020 8:19 00 PM    0.57     9 3/2020 8: 0:59 PM     9/ /2020 7: 2:28 PM    0.96    PF    CCCMS    9/ /2020 9:19:38 AM    Required by         5/5             08 56:00         1   0                       0   0                                        0     0   0   0   1.03    0     1.03   0   1 03
                                                                                                                                                                                     policy                       Therapeut cModule
                                                                                                                                                                                                                  Co f fo 1 03 Ho s
8/16/2020   Region II   ASP    ML      PF     MHCB   8/15/2020 6:18:00 PM     .85    8 16/2020 9:16: 9 AM    8 20/2020 8:15 18 PM     . 6    PF    CCCMS   8/16/2020 11:38:00 AM   SPI not done        5/5                                                                                                       0     0   0   0    0      0      0     0    0
8/17/2020   Region II   ASP    ML     OHU     MHCB   8/15/2020 6:18:00 PM     .85    8 16/2020 9:16: 9 AM    8 20/2020 8:15 18 PM     . 6    PF    CCCMS                                               5/5         1 :00 00 Standard    2   0       13 59:00        2   0                                        0     0   0   0   1.77    0     1.77   0   1 77
                                                                                                                                                                                                                  Conf for 0. 7 Hours           Standa d Conf for
                                                                                                                                                                                                                                                   0 8 Ho s
8/18/2020   Region II   ASP    ML     OHU     MHCB   8/15/2020 6:18:00 PM     .85    8 16/2020 9:16: 9 AM    8 20/2020 8:15 18 PM     . 6    PF    CCCMS                                               5/5             13 00:00         1   0                       0   0        12: 9:00                        0     0   0   0   0.75    0     0.75   0   0 75
                                                                                                                                                                                                                  Therapeut cModule                                         The apeuticModu e
                                                                                                                                                                                                                  Co f fo 0 75 Ho s                                         Co f o 0 50 Ho s
8/19/2020   Region II   ASP    ML     OHU     MHCB   8/15/2020 6:18:00 PM     .85    8 16/2020 9:16: 9 AM    8 20/2020 8:15 18 PM     . 6    PF    CCCMS                                               5/5             12 03:00         1   0                       0   0                                        0     0   0   0   0.63    0     0.63   0   0 63
                                                                                                                                                                                                                  Therapeut cModule
                                                                                                                                                                                                                  Co f fo 0 63 Ho s
8/20/2020   Region II   ASP    ML     OHU     MHCB   8/15/2020 6:18:00 PM     .85    8 16/2020 9:16: 9 AM    8 20/2020 8:15 18 PM     . 6    PF    CCCMS   8/20/2020 1:55: 1 PM    Required by         5/5             11 00:00         1   0                       0   0        13 30:00                        0     0   0   0   0.63    0     0.63   0   0 63
                                                                                                                                                                                     policy                       Therapeut cModule                                         The apeuticModu e
                                                                                                                                                                                                                  Co f fo 0 63 Ho s                                         Co f o 0 25 Ho s
8/18/2020   Region II   ASP    ML     PF      MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS   8/18/2020 3:37:08 PM    SPI not done        5/5         15:30 00 Standard    1   0                       0   0                                        0     0   0   0   1.15    0     1.15   0   1.15
                                                                                                                                                                                                                  Co f fo 1 15 Ho s
8/19/2020   Region II   ASP    ML     OHU     MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS                                               5/5                                                                                                       0     0   0   0    0      0      0     0    0
8/20/2020   Region II   ASP    ML     OHU     MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS                                               5/5             11: 0:00         1   0       13 20:00        1   0        13: 8:00                        0     0   0   0   0.6     0     0.6    0   0.6
                                                                                                                                                                                                                  Therapeut cModule             Therapeu icModu             The apeuticModu e
                                                                                                                                                                                                                  Conf for 0 35 Hours            e Conf for 0 25            Conf or 0.20 Hours
8/21/2020   Region II   ASP    ML     OHU     MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS                                               5/5             11 57:00         1   0                       0   0                                        0     0   0   0   0.65    0     0.65   0   0 65
                                                                                                                                                                                                                  Therapeut cModule
                                                                                                                                                                                                                  Co f fo 0 65 Ho s
8/22/2020   Region II   ASP    ML     OHU     MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS                                               5/5             1 : 0:00         1   0                       0   0                                        0     0   0   0   0.33    0     0.33   0   0 33
                                                                                                                                                                                                                  Therapeut cModule
                                                                                                                                                                                                                  Co f fo 0 33 Ho s
8/23/2020   Region II   ASP    ML     OHU     MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS                                               5/5             12 11:00         1   0                       0   0                                        0     0   0   0   0. 8    0     0. 8   0   0. 8
                                                                                                                                                                                                                  Therapeut cModule

8/24/2020   Region II   ASP    ML     OHU     MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS                                               5/5            1 00:00           1   0                       0   0                                        0     0   0   0   0.88    0     0.88   0   0 88
                                                                                                                                                                                                                  Therapeut cModule

8/25/2020   Region II   ASP    ML     OHU     MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS                                               5/5            12 00:00          1   0       1 : 5:00        1   0       1 52:00                          0     0   0   0   0.78    0     0.78   0   0 78
                                                                                                                                                                                                                  Therapeut cModule             Standa d Conf for           The apeuticModu e

8/26/2020   Region II   ASP    ML     OHU     MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS                                               5/5            11 53:00          1   0                       0   0                                        0     0   0   0   0.9     0     0.9    0   0.9
                                                                                                                                                                                                                  Therapeut cModule

8/27/2020   Region II   ASP    ML     OHU     MHCB   8/18/2020 :31:00 PM     8.86    8/18 2020 6:23:1 PM     8 27/2020 7:38 13 PM    9.05    PF    CCCMS   8/27/2020 10: 8: 9 AM   Required by         5/5             10: 8:00         1   0                       0   0        11 30:00                        0     0   0   0   0.33    0     0.33   0   0 33
                                                                                                                                                                                     policy                       Therapeut cModule                                         The apeuticModu e
                                                                                                                                                                                                                  Co f fo 0 33 Ho s                                         Co f o 0 23 Ho s
9/8/2020    Region II   ASP    ML     PF      MHCB    9/8/2020 3:16 00 AM    0.29     9/8 2020 :1 :29 AM      9/8/2020 3:50:11 PM    0. 8    PF    CCCMS   9/8/2020 10: 5:07 AM    Required by          /5             09 15:00         1   0                       0   0                                        0     0   0   0   0.87    0     0.87   0   0 87
                                                                                                                                                                                     policy                       Therapeut cModule
                                                                                                                                                                                                                  Co f fo 0 87 Ho s
9/14/2020   Region II   CCI    ML      PF     MHCB   9/1 /2020 9:11:00 PM    0.35    9/1 /2020 10:5 : 9 PM                           0.28                                                                                                                                                                        0     0   0   0    0      0      0     0    0
9/15/2020   Region II   CCI    ML     VAR     MHCB   9/1 /2020 9:11:00 PM    0.35    9/1 /2020 10:5 : 9 PM                           0.28                                                                                                                                                                        0     0   0   0    0      0      0     0    0
 9/3/2020   Region II   CCI    ML     SNY     MHCB   9/3/2020 12 16:00 AM    7.5     9 3/2020 12: 1:05 AM    9 10/2020 :05: 9 PM     7.6     SNY   CCCMS    9/3/2020 :3 23 PM      Required by    Rerefe red to 09:10 00 Standard       1   0                       0   0                                        0     0   0   0   2.58    0     2.58   0   2 58
                                                                                                                                                                                      olic           MHCB       Co f fo 2 58 Ho s
9/4/2020    Region II   CCI    ML     VAR     MHCB   9/3/2020 12 16:00 AM    7.5     9 3/2020 12: 1:05 AM    9 10/2020 :05: 9 PM     7.6     SNY   CCCMS                                          Rerefe red to 11:35:00 Ce lFront      0   1       10 00:00        0   1    11:00:00 Standard                  0.25   0   0   0    0     0 92   0.92   0   0 92
                                                                                                                                                                                                     MHCB        NonConf for 0.25               Therapeu icModu             Conf or 0.37 Hours
                                                                                                                                                                                                                       Hours                     e NonCof 0 67
9/5/2020    Region II   CCI    ML     VAR     MHCB   9/3/2020 12 16:00 AM    7.5     9 3/2020 12: 1:05 AM    9 10/2020 :05: 9 PM     7.6     SNY   CCCMS                                          Rerefe red to 08:20 00 Standard       1   1                       0   0                                       0.22   0   0   0   1.03   0 22   1.25   0   1 25
                                                                                                                                                                                                     MHCB       Co f fo 1 03 Ho s
9/6/2020    Region II   CCI    ML     VAR     MHCB   9/3/2020 12 16:00 AM    7.5     9 3/2020 12: 1:05 AM    9 10/2020 :05: 9 PM     7.6     SNY   CCCMS                                          Rerefe red to 09:20 00 Standard       1   1                       0   0                                       0.15   0   0   0   0.75   0.15   0.9    0   0.9
                                                                                                                                                                                                     MHCB       Co f fo 0 75 Ho s
9/7/2020    Region II   CCI    ML     VAR     MHCB   9/3/2020 12 16:00 AM    7.5     9 3/2020 12: 1:05 AM    9 10/2020 :05: 9 PM     7.6     SNY   CCCMS                                          Rerefe red to 10:00:00 Ce lFront      0   2                       0   0                                       0.6    0   0   0    0     0.6    0.6    0   0.6
                                                                                                                                                                                                     MHCB        NonConf for 0.33

9/8/2020    Region II   CCI    ML     VAR     MHCB   9/3/2020 12 16:00 AM    7.5     9 3/2020 12: 1:05 AM    9 10/2020 :05: 9 PM     7.6     SNY   CCCMS                                          Rerefe red to   12:15:00 Ce lFront    0   1   11:55:00 Ce lFron   0   1                                       0.67   0   0   0    0     0 67   0.67   0   0 67
                                                                                                                                                                                                     MHCB         NonConf for 0. 2                 NonCof 0 25

9/9/2020    Region II   CCI    ML     VAR     MHCB   9/3/2020 12 16:00 AM    7.5     9 3/2020 12: 1:05 AM    9 10/2020 :05: 9 PM     7.6     SNY   CCCMS                                          Rerefe red to   07:30:00 Ce lFront    0   2                       0   0                                       0.87   0   0   0    1     0 87   1.87   0   1 87
                                                                                                                                                                                                     MHCB         NonConf for 0.50
                                                                                                                                                                                                                       Ho s
9/10/2020   Region II   CCI    ML     VAR     MHCB   9/3/2020 12 16:00 AM    7.5     9 3/2020 12: 1:05 AM    9 10/2020 :05: 9 PM     7.6     SNY   CCCMS   9/10/2020 3:33: 1 PM    Required by    Rerefe red to   11: 0:00 Ce lFront    0   1                       0   0    12:00:00 Standard                  0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                     policy          MHCB         NonConf for 0.25                                          Conf or 0. 3 Hours
                                                                                                                                                                                                                       Ho s
9/12/2020   Region II   CCI    ML     SNY     MHCB   9/12/2020 12:09:00 AM    0.     9/12 2020 12:56 39 AM   9 12/2020 11 11:36 AM   0. 3    SNY   CCCMS   9/12/2020 10:17: 3 AM   SPI not done   Rerefe red to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     MHCB
9/14/2020   Region II   CCI    ML     SNY     MHCB   9/1 /2020 9:19:00 PM    0.3     9/1 /2020 10: 6:56 PM                           0.28                  9 1 /2020 12 38:35 PM   SPI not done                   08:51 00 Standard     0   3                       0   0                                        0     0   0   0    0     3. 3   3. 3   0   3. 3
                                                                                                                                                                                                                  NonConf for 1.15
                                                                                                                                                                                                                        Ho s
9/15/2020   Region II   CCI    ASU    ASU     MHCB   9/1 /2020 9:19:00 PM    0.3     9/1 /2020 10: 6:56 PM                           0.28                                                                                                                                                                        0     0   0   0    0      0      0     0    0
8/18/2020   Region II   CCI     ML    SNY     MHCB   8/18/2020 9:21:00 PM    0.58    8/18/2020 10:18:36 PM   8/21/2020 8:10:17 AM    2. 1    SNY   CCCMS                                               3/5                              0   0       12: 6:00        2   0                                        0     0   0   0   0. 7    0     0. 7   0   0. 7
                                                                                                                                                                                                                                                Standa d Conf for

8/19/2020   Region II   CCI    ML     SNY     MHCB   8/18/2020 9:21:00 PM    0.58    8/18/2020 10:18:36 PM   8/21/2020 8:10:17 AM    2. 1    SNY   CCCMS   8 19/2020 12: 2:35 PM   Required by         3/5         12:00:00 Ce lFront   0   1   1 :10:00 Ce lFron   0   1                                       0.33   0   0   0    0     0 33   0.33   0   0 33
                                                                                                                                                                                     policy                        NonConf for 0.33                NonCof 0 00
                                                                                                                                                                                                                         Ho s                        Ho s
8/30/2020   Region II   CCI    ML     PF      MHCB   8/30/2020 6:2 :00 PM    0.76    8/30 2020 8:20:13 PM    8 31/2020 3: 0 27 PM    0.81    PF    CCCMS                                               5/5        17: 5 00 Ho dingCel   1   0                       0   0                                        0     0   0   0   0.25    0     0.25   0   0 25
                                                                                                                                                                                                                  Conf or 0.25 Hours

8/31/2020   Region II   CCI    ML     VAR     MHCB   8/30/2020 6:2 :00 PM    0.76    8/30 2020 8:20:13 PM    8 31/2020 3: 0 27 PM    0.81    PF    CCCMS   8/31/2020 11:32: 8 AM   Required by         5/5        10:15 00 Ho dingCel   1   0                       0   0                                        0     0   0   0   2.58    0     2.58   0   2 58
                                                                                                                                                                                     policy                       Conf or 2.58 Hours

9/4/2020    Region II   COR    ASU    ASU     MHCB   9/ 2020 12: 2:00 PM      5.9     9/ /2020 1 17:05 PM     9/ /2020 3:18:56 PM    0.08    MCB   MHCB     9/ /2020 2:1 57 PM     SPI not done     Admit to           12 00:00         1   0                       0   0                                        0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                    Inpat ent     Therapeut cModule
                                                                                                                                                                                                                  Co f fo 0 50 Ho s
8/17/2020   Region II   COR    ASU   ASUHub   MHCB   8/16/2020 6:18:00 PM    8.69    8 17/2020 9:00:12 AM    8 17/2020 3:11:   PM    0.26    MCB   MHCB                                             Admit to                                                                                                     0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                    I at e t
8/17/2020   Region II   COR    ML     DPU     MHCB   8/16/2020 11:58:00 AM   9.95    8/17 2020 10:51: 1 AM   8 17/2020 5:38 56 PM    0.28    MCB   MHCB                                             Admit to      09:50 00 Ho dingCel   1   0                       0   0                                        0     0   0   0   0.28    0     0.28   0   0 28
                                                                                                                                                                                                    Inpat ent     Conf or 0.28 Hours

9/15/2020   Region II   COR    ASU   ASUHub   MHCB   9/15/2020 1 18:00 AM    0.18    9 15/2020 2:35:56 AM                            0.13                                                                                                                                                                        0     0   0   0    0      0      0     0    0
 9/8/2020   Region II   COR    ASU    SRH     MHCB    9/8/2020 9: 6 00 PM    0. 7     9 8/2020 9 53:50 PM    9/9/2020 10:52:36 AM    0.5     SRH   CCCMS                                               5/5                                                                                                       0     0   0   0    0      0      0     0    0
 9/9/2020   Region II   COR     ML    DPU     MHCB    9/8/2020 9: 6 00 PM    0. 7     9 8/2020 9 53:50 PM    9/9/2020 10:52:36 AM    0.5     SRH   CCCMS    9/9/2020 9:05:26 AM    Required by         5/5                                                                                       NSG at 09: 9    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                       olic
9/4/2020    Region II   COR    ML     PF      MHCB   9/ /2020 11:   :00 AM   5.9     9/ /2020 12:25:17 PM     9/ /2020 1:01:13 PM    0.03    MCB   MHCB     9/ /2020 1:21 31 PM    SPI not done     Admit to          11 05:00          1   0                       0   0                                        0     0   0   0   0.17    0     0.17   0   0.17
                                                                                                                                                                                                    Inpat ent     Therapeut cModule

8/23/2020   Region II   KVSP   ML     GP      MHCB   8/23/2020 5: 6:00 PM    0.61    8/23 2020 6:1 :03 PM    8/2 /2020 12:00:31 PM   0.7     GP    CCCMS                                               5/5                                                                                                       0     0   0   0    0      0      0     0    0
8/24/2020   Region II   KVSP   ML     GP      MHCB   8/23/2020 5: 6:00 PM    0.61    8/23 2020 6:1 :03 PM    8/2 /2020 12 00:31 PM   0.7     GP    CCCMS   8 2 /2020 12 07: 0 PM   Required by         5/5                                                                                                       0     0   0   0    0      0      0     0    0
                                                                                                                                                                                      olic
8/26/2020   Region II   LAC    ML     EOP     MHCB   8/26/2020 :30:00 PM     8.83    8/26 2020 8:5 :39 PM    8/27/2020 12:33:17 PM   0.65    MCB   MHCB    8/26/2020 5:00:37 PM    Required by      Admit to      16:01:00 NonConf      0   1       15 00:00        2   0                                        0     0   0   0   2.27   0 28   2.55   0   2 55
                                                                                                                                                                                     policy         Inpat ent       for 0 28 Hours              Standa d Conf for

8/27/2020   Region II   LAC    ML     EOP     MHCB   8/26/2020 :30:00 PM     8.83    8/26 2020 8:5 :39 PM    8/27/2020 12:33:17 PM   0.65    MCB   MHCB                                             Admit to       09:39 00 Standard    1   0                       0   0                                        0     0   0   0   0.27    0     0.27   0   0 27
                                                                                                                                                                                                    I at e t      Co f fo 0 27 Ho s
9/8/2020    Region II   LAC    ML     VAR     MHCB    9/8/2020 8:25 00 PM    0.59     9 8/2020 9 28:17 PM    9 9 2020 12: 0 51 PM    0.63    VAR   CCCMS    9/8/2020 7:33: 9 PM    SPI not done       5/5               18:20:00        0   1                       0   0                                        0     0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                  Therapeut cModule
                                                                                                                                                                                                                   NonConf for 0.50
                                                                 Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 85 of 107

9/9/2020    Region II     LAC    ML      EOP     MHCB    9/8/2020 8:25 00 PM     0.59     9 8/2020 9 28:17 PM    9 9 2020 12: 0 51 PM    0.63      VAR   CCCMS    9/9/2020 8:53:51 AM    SPI not done        5/5         08:30:00 Ce lFront   0   1                       0   0                                           0.28    0     0      0      0     0 28   0.28   0     0 28
                                                                                                                                                                                                                         NonConf for 0.28
                                                                                                                                                                                                                               Ho s
8/21/2020   Region II     LAC    ASU    ASUHub    CF     8/5/2020 7:3 :00 AM    16.16    8/21 2020 1:08:1 PM     8/25/2020 12:56:20 PM   3.99      MCB   MHCB    8/21/2020 11:21:   AM   SPI not done     Admit to       09:10:00 Ce lFront   0   1   15: 0:00 Ce lFron   0   1                            NSG at 12 03   0. 2    0     0      0      0     0. 2   0. 2   0     0. 2
                                                                                                                                                                                                          Inpat ent      NonConf for 0.25                NonCof 0.17
                                                                                                                                                                                                                               Ho s                        Ho s
8/22/2020   Region II     LAC    ASU    ASUHub   MHCB   8/21/2020 11:18:00 AM   19.98    8/21 2020 1:08:1 PM     8/25/2020 12:56:20 PM   3.99      MCB   MHCB                                             Admit to           06 29:00         1   0                       0   0                            NSG at 07 3     0      0     0      0     0.15    0     0.15   0     0.15
                                                                                                                                                                                                          Inpat ent     Therapeut cModule
                                                                                                                                                                                                                        Co f fo 0 15 Ho s
8/23/2020   Region II     LAC    ASU    ASUHub   MHCB   8/21/2020 11:18:00 AM   19.98    8/21 2020 1:08:1 PM     8/25/2020 12:56:20 PM   3.99      MCB   MHCB                                             Admit to       08:16:00 Ce lFront   0   1                       0   0                                           0.18    0     0      0      0     0.18   0.18   0     0.18
                                                                                                                                                                                                          Inpat ent      NonConf for 0.18
                                                                                                                                                                                                                               Ho s
8/24/2020   Region II     LAC    ASU    ASUHub   MHCB   8/21/2020 11:18:00 AM   19.98    8/21 2020 1:08:1 PM     8/25/2020 12:56:20 PM   3.99      MCB   MHCB                                             Admit to       09:57:00 Ce lFront   0   1                       0   0     10:30:00 Standard                     0.13    0     0      0      0     0.13   0.13   0     0.13
                                                                                                                                                                                                          Inpat ent      NonConf for 0.13                                          Conf or 0.25 Hours

8/25/2020   Region II     LAC    ASU    ASUHub   MHCB   8/21/2020 11:18:00 AM   19.98    8/21 2020 1:08:1 PM     8/25/2020 12:56:20 PM   3.99      MCB   MHCB                                             Admit to      10:25:00 Ce lFront    0   2   10:22:00 Ce lFron   0   1   10:25:00 Ce lF ont Con NSG at 11 51     0. 2    0     0      0      0     0. 2   0. 2   0     0. 2
                                                                                                                                                                                                          Inpat ent     NonConf for 0.08                 NonCof 0.17                   or 2. 2 Hours

8/28/2020   Region II     LAC    ASU    ASUHub    CF    5 28/2020 12 36:00 PM   109 71   8/28 2020 1:30:28 PM    8 28/2020 7:32 10 PM    0.25      EOP    ICF                                               0/5                                                                                                            0      0     1.5   1.5     0       0     0     1.5   1.5
8/18/2020   Region II     LAC     ML     EOP      CF      /9 2020 12:10:00 PM   130 97   8/18 2020 1:11:12 PM    8 18/2020 3: 8 28 PM    0.11      MCB   MHCB    8/18/2020 2:11:03 PM    Required by      Admit to       09:00 00 Standard    1   1                       0   0                                            0      0      0     0     0.25   0.17   0. 2    0    0. 2
                                                                                                                                                                                            olic          I at e t      Co f fo 0 25 Ho s
8/15/2020   Region II     LAC    ML      EOP     MHCB   8/1 /2020 3: 7:00 PM    10.8     8/1 2020 5: 0:53 PM     8 17/2020 5:28 03 PM    2.99      MCB   MHCB                                             Admit to       06:26:00 Ce lFront   0   1                       0   0                                           0.22    0     0      0      0     0 22   0.22   0     0 22
                                                                                                                                                                                                          Inpat ent      NonConf for 0.22
                                                                                                                                                                                                                               Ho s
8/16/2020   Region II     LAC    ML      EOP     MHCB   8/1 /2020 3: 7:00 PM    10.8     8/1 2020 5: 0:53 PM     8 17/2020 5:28 03 PM    2.99      MCB   MHCB                                             Admit to       07:33:00 Ce lFront   0   1                       0   0                                           0.17    0     0      0      0     0.17   0.17   0     0.17
                                                                                                                                                                                                          Inpat ent      NonConf for 0.17

8/17/2020   Region II     LAC    ML      EOP     MHCB   8/1 /2020 3: 7:00 PM    10.8     8/1 2020 5: 0:53 PM     8 17/2020 5:28 03 PM    2.99      MCB   MHCB                                             Admit to                            0   0   10:30:00 Ce lFron   0   1     11:11:00 Standard                     0.67    0     0      0      0     0 67   0.67   0     0 67
                                                                                                                                                                                                          Inpat ent                                      NonCof 0 67               Conf or 0.18 Hours

8/21/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0      0     0      0      0      0      0     0      0
8/22/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0      0     0      0      0      0      0     0      0
8/23/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0      0     0      0      0      0      0     0      0
8/24/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                         12:25 00 Standard     1   0                       0   0                                            0     2.5    0     2.5    3.08    0     3.08   0     3 08
                                                                                                                                                                                                                        Co f fo 0 58 Ho s
8/25/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0      0     0      0      0      0      0     0      0
8/26/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0     1.5    0     1.5    1.5     0     1.5    0     1.5
8/27/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0      1     0      1      1      0      1     0      1
8/28/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0     1.5    0     1.5     0     1.5    1.5    0     1.5
8/29/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0      0     0      0      0      0      0     0      0
8/30/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0      0     0      0      0      0      0     0      0
8/31/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                          10:05 00 Standard    1   0                       0   0                                            0     2.5    0     2.5    2.83    0     2.83   0     2 83
                                                                                                                                                                                                                        Co f fo 0 33 Ho s
9/1/2020    Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0      1     2      3      1      0      1     2      3
9/2/2020    Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0     1.5    0     1.5    1.5     0     1.5    0     1.5
9/3/2020    Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0      1     0      1      1      0      1     0      1
9/4/2020    Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                               0   0       12 15:00        2   0                                            0     1.5    0     1.5    2.5     0     2.5    0     2.5
                                                                                                                                                                                                                                                      Standa d Conf for
                                                                                                                                                                                                                                                         0 50 Ho s
9/5/2020    Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0       0    0       0     0       0     0     0      0
9/6/2020    Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0       0    0       0     0       0     0     0      0
9/7/2020    Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0     2.32   0     2 32    0     2 32   2.32   0     2 32
9/8/2020    Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                                                            0       2    2             2       0     2     2
9/9/2020    Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2    6                                                                                                                                    08:35:00 Standard                       0     1.25   0     1 25    0     1 25   1.25   0     1 25
                                                                                                                                                                                                                                                                                   Co f o 0 08 Ho s
9/10/2020   Region II     LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2 6                                                                                                                                                                               0      1     0      1      1       0     1     0      1
9/11/2020   Region II     LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2 6                                                                            09:35:00 Ce lFront    0   1                       0   0                                           0.08   1.5    0     1.5     0     1 58   1.58   0     1 58
                                                                                                                                                                                                                        NonConf for 0.08
                                                                                                                                                                                                                             Ho s
9/12/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2 6                                                                                                                                                                               0      0     0      0      0       0     0     0      0
9/13/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2 6                                                                                                                                                                               0      0     0      0      0       0     0     0      0
9/14/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2 6                                                                                                                                                                               0     2.5    0     2.5    2.5      0    2.5    0     2.5
9/15/2020   Region   II   LAC    ASU    ASUHub    CF    7/6/2020 11 01:00 AM    70.77    8/21 2020 3:18:18 PM                            2 6                                                                                                                                                                               0      0     0      0      0       0     0     0      0
8/26/2020   Region   II   LAC     ML     EOP     MHCB   8/26/2020 3: 7:00 AM    0.31     8 26/2020 :28:18 AM     8 26/2020 1:17 18 PM    0.37      EOP   EOP     8/26/2020 10:38:31 AM   Required by         5/5        10:15:00 Ce lFront    0   1                       0   0                                           0.27    0     1      1      0     0 27   0.27   1     1 27
                                                                                                                                                                                           policy                       NonConf for 0.27

8/26/2020   Region II     LAC    ASU    ASUHub   MHCB   8/26/2020 5:02:00 PM     0.7     8/26 2020 8:39:13 PM    8 28/2020 3: 1 37 PM    1.79      MCB   MHCB                                             Admit to      1 :05:00 Ce lFront    0   1                       0   0     08:50:00 Standard                     0.08    0     0      0      0     0 08   0.08   0     0 08
                                                                                                                                                                                                          Inpat ent     NonConf for 0.08                                           Conf or 0.17 Hours

8/27/2020   Region II     LAC    ASU    ASUHub   MHCB   8/26/2020 5:02:00 PM     0.7     8/26 2020 8:39:13 PM    8 28/2020 3: 1 37 PM    1.79      MCB   MHCB    8/27 2020 9 52:16 AM    Required by      Admit to      09:10:00 Ce lFront    0   1                       0   0                                           0.33    0     2      2      0     0 33   0.33   2     2 33
                                                                                                                                                                                           policy         Inpat ent     NonConf for 0.33

8/28/2020   Region II     LAC    ASU    ASUHub   MHCB   8/28/2020 1: 7:00 PM    10.91    8/26 2020 8:39:13 PM    8 28/2020 3: 1 37 PM    1.79      MCB   MHCB    8/28/2020 1:38:08 PM    SPI not done     Admit to      11:35:00 Ce lFront    0   2                       0   0                                           0.17    0     2.5   2.5     0     0.17   0.17   2.5   2 67
                                                                                                                                                                                                          Inpat ent     NonConf for 0.08
                                                                                                                                                                                                                             Ho s
8/29/2020   Region II     LAC    ML      EOP     MHCB   8 29/2020 10 10:00 PM    0.51    8/29/2020 11: 5:21 PM   8 30/2020 1:28 31 PM    0.57      EOP   EOP                                            Rerefe red to                                                                                                      0      0     0      0      0      0      0     0      0
                                                                                                                                                                                                           MHCB
8/30/2020   Region II     LAC    ML      EOP     MHCB   8 29/2020 10 10:00 PM    0.51    8/29/2020 11: 5:21 PM   8 30/2020 1:28 31 PM    0.57      EOP   EOP     8/30/2020 10:03:57 AM   Required by    Rerefe red to   07: 3:00 Ce lFront    0   1                       0   0                                           0.27    0     0      0      0     0 27   0.27   0     0 27
                                                                                                                                                                                           policy          MHCB         NonConf for 0.27
                                                                                                                                                                                                                             Ho s
9/4/2020    Region II     LAC    ML      EOP     MHCB    9/ /2020 3: 1 00 AM     0.29     9/ 2020 :06:55 AM      9/ 2020 11:15: 5 AM     0.3       VAR   EOP     9/ /2020 10 26: 2 AM    Required by         5/5                                                                                                           0      0     0      0      0      0      0     0      0
                                                                                                                                                                                            olic
9/2/2020    Region II     LAC    ASU    ASUHub   MHCB    9/2/2020 5:33 00 PM     0.73     9 2/2020 8 32:00 PM     9/3/2020 8:06:37 PM    0.98      EOP   EOP                                                 5/5                                                                    09:23:00 Standard                      0      0     0      0      0      0      0     0      0
                                                                                                                                                                                                                                                                                   Co f o 0 15 Ho s
9/3/2020    Region II     LAC    ASU    ASUHub   MHCB    9/2/2020 5:33 00 PM     0.73     9 2/2020 8 32:00 PM     9/3/2020 8:06:37 PM    0.98      EOP   EOP     9/3/2020 10 53:10 AM    Required by         5/5        10:33:00 Ce lFront    0   1                       0   0                                           0.12    0     0      0      0     0.12   0.12   0     0.12
                                                                                                                                                                                           policy                       NonConf for 0.12
                                                                                                                                                                                                                             Ho s
8/20/2020   Region II     LAC    ASU     SRH     MHCB   8/20/2020 3:20:00 PM    11.8     8/20 2020 :30:33 PM     8 2 /2020 3: 0 06 PM    3.97      MCB   MHCB    8/20/2020 2:23:57 PM    SPI not done     Admit to      15:05:00 Ce lFront    0   1                       0   0                                           0.67    0     0      0      0     0 67   0.67   0     0 67
                                                                                                                                                                                                          Inpat ent     NonConf for 0.67
                                                                                                                                                                                                                             Ho s
8/21/2020   Region II     LAC    ASU     SRH     MHCB   8/20/2020 3:20:00 PM    11.8     8/20 2020 :30:33 PM     8 2 /2020 3: 0 06 PM    3.97      MCB   MHCB                                             Admit to      10:20:00 Ce lFront    0   1       11 00:00        1   0    11:59:00 Ce lFront                     0.28    0     0      0     0.5    0 28   0.78   0     0 78
                                                                                                                                                                                                          Inpat ent     NonConf for 0.28              Standa d Conf for            NonCof 0.27 Hours
                                                                                                                                                                                                                             Ho s                        0 50 Ho s
8/22/2020   Region II     LAC    ASU     SRH     MHCB   8/20/2020 3:20:00 PM    11.8     8/20 2020 :30:33 PM     8 2 /2020 3: 0 06 PM    3.97      MCB   MHCB                                             Admit to      07:37:00 Ce lFront    0   1                       0   0                                           0.15    0     0      0      0     0.15   0.15   0     0.15
                                                                                                                                                                                                          Inpat ent     NonConf for 0.15

8/23/2020   Region II     LAC    ASU     SRH     MHCB   8/20/2020 3:20:00 PM    11.8     8/20 2020 :30:33 PM     8 2 /2020 3: 0 06 PM    3.97      MCB   MHCB                                             Admit to       06:11 00 Standard    1   0                       0   0                                            0      0     0      0     0.23    0     0.23   0     0 23
                                                                                                                                                                                                          I at e t      Co f fo 0 23 Ho s
8/24/2020   Region II     LAC    ASU     SRH     MHCB   8/20/2020 3:20:00 PM    11.8     8/20 2020 :30:33 PM     8 2 /2020 3: 0 06 PM    3.97      MCB   MHCB                                             Admit to       10:00:00 Ce lFront   0   1   16:05:00 Ce lFron   0   1                                           0.15    0     0      0      0     0.15   0.15   0     0.15
                                                                                                                                                                                                          Inpat ent      NonConf for 0.07                NonCof 0 08

8/31/2020   Region II     NKSP   MHCB    MCB     MHCB   8 25/2020 10: 0:00 PM    5.52    8/31/2020 11:35:5 PM     9/1/2020 9: 9 55 AM    0. 3      RC    MHCB    8/31/2020 1:05:35 PM    Required by         5/5                              0   0   08:38:00 Ce lFron   0   2    10:10:00 Ce lFront                     0.5     0     0      0      0     0.5    0.5    0     0.5
                                                                                                                                                                                           policy                                                        NonCof 0 25               NonCof 0.25 Hours

9/1/2020    Region II     NKSP   ML       GP     MHCB   8 31/2020 10 23:00 PM    1.39    8/31/2020 11:35:5 PM    9/1/2020 9: 9 55 AM     0. 3       RC   MHCB     9/1/2020 3:58: 6 PM    SPI not done        5/5                                                                                                           0      0     0      0      0      0      0     0      0
9/1/2020    Region II     PVSP   ML      SNY     MHCB    9/1/2020 8:33 00 PM     6.68     9 1/2020 9 03:03 PM    9/8/2020 11:20:32 AM    6.6       SNY   MHCB                                                5/5                                                                                                           0      0     0      0      0      0      0     0      0
9/2/2020    Region II     PVSP   ML      SNY     MHCB    9/1/2020 8:33 00 PM     6.68     9 1/2020 9 03:03 PM    9/8/2020 11:20:32 AM    6.6       SNY   MHCB     9/2/2020 8:20:18 AM    SPI not done        5/5         07: 5:00 Ce lFront   2   0                       0   0                                           3.17    0     0      0     3.17    0     3.17   0     3.17
                                                                                                                                                                                                                        Co f fo 2 17 Ho s
9/3/2020    Region II     PVSP   ML      SNY     MHCB    9/1/2020 8:33 00 PM     6.68     9 1/2020 9 03:03 PM    9/8 2020 11:20:32 AM    6.6       SNY   MHCB                                                5/5         10:15 00 Standard    1   0       09 00:00        1   0     10:00:00 Standard                      0      0     0      0     2.63    0     2.63   0     2 63
                                                                                                                                                                                                                        Conf for 0 07 Hours           Standa d Conf for            Conf or 0.25 Hours
                                                                                                                                                                                                                                                         2 57 Ho s
9/4/2020    Region II     PVSP   ML      SNY     MHCB    9/1/2020 8:33 00 PM     6.68     9 1/2020 9 03:03 PM    9/8 2020 11:20:32 AM    6.6       SNY   MHCB                                                5/5         07:50:00 Ce lFront   1   0                       0   0                                           0.58    0     0      0     0.58    0     0.58   0     0 58
                                                                                                                                                                                                                        Co f fo 0 58 Ho s
9/5/2020    Region II     PVSP   ML      SNY     MHCB    9/1/2020 8:33 00 PM     6.68     9 1/2020 9 03:03 PM    9/8 2020 11:20:32 AM    6.6       SNY   MHCB                                                5/5         10:13:00 Ce lFront   1   0                       0   0                                           0.75    0     0      0     0.75    0     0.75   0     0 75
                                                                                                                                                                                                                        Co f fo 0 75 Ho s
9/6/2020    Region II     PVSP   ML      SNY     MHCB    9/1/2020 8:33 00 PM     6.68     9 1/2020 9 03:03 PM    9/8 2020 11:20:32 AM    6.6       SNY   MHCB                                                5/5         10:50:00 Ce lFront   1   0                       0   0                                           0.65    0     0      0     0.65    0     0.65   0     0 65
                                                                                                                                                                                                                        Co f fo 0 65 Ho s
9/7/2020    Region II     PVSP   ML      SNY     MHCB    9/1/2020 8:33 00 PM     6.68     9 1/2020 9 03:03 PM    9/8 2020 11:20:32 AM    6.6       SNY   MHCB    9/7 2020 12:33: 8 PM       Other            5/5         11: 0:00 Ce lFront   0   1                       0   0                                           0.25    0     0      0      0     0 25   0.25   0     0 25
                                                                                                                                                                                                                         NonConf for 0.25
                                                                                                                                                                                                                               Ho s
9/8/2020    Region II     PVSP   ML      SNY     MHCB    9/1/2020 8:33 00 PM     6.68     9 1/2020 9 03:03 PM    9/8/2020 11:20:32 AM    6.6       SNY   MHCB                                                5/5                              0   0       08: 5:00        1   0   09:00:00 Ce lF ont Con                   0      0     0      0     1.75    0     1.75   0     1 75
                                                                                                                                                                                                                                                      Ho dingCell Conf                 or 0.50 Hours
                                                                                                                                                                                                                                                       fo 1 75 Ho s
8/28/2020   Region II     PVSP   ML       GP     MHCB   8/28/2020 6:2 :00 PM     0.66    8/28 2020 7:27:3 PM     8 29/2020 11: 8:38 AM   0.68      VAR    GP                                                 0/5                                                                                                           0      0     0      0      0      0      0     0      0
8/29/2020   Region II     PVSP   ML      SNY     MHCB   8/28/2020 6:2 :00 PM     0.66    8/28 2020 7:27:3 PM     8 29/2020 11: 8:38 AM   0.68      VAR    GP     8/29/2020 11:1 :3 AM    SPI not done        0/5        09: 0 00 Ho dingCel   1   0                       0   0                            NSG at 08 58    0      0     0      0     0.58    0     0.58   0     0 58
                                                                                                                                                                                                                        Conf or 0.58 Hours

8/15/2020   Region II     PVSP   ML      SNY     MHCB   8/15/2020 1: 0:00 PM     3.97    8/15 2020 2:30:31 PM    8 19/2020 :00: 9 PM         .06   SNY   CCCMS   8/15/2020 2:35:00 PM    SPI not done        5/5         10:00 00 Standard    2   0                       0   0                                            0      0     0      0     0.9     0     0.9    0     0.9
                                                                                                                                                                                                                        Co f fo 0 58 Ho s
8/16/2020   Region II     PVSP   ML      SNY     MHCB   8/15/2020 1: 0:00 PM     3.97    8/15 2020 2:30:31 PM    8 19/2020 :00: 9 PM         .06   SNY   CCCMS                                               5/5                                                                                                           0      0     0      0      0      0      0     0      0
8/17/2020   Region II     PVSP   ML      SNY     MHCB   8/15/2020 1: 0:00 PM     3.97    8/15 2020 2:30:31 PM    8 19/2020 :00: 9 PM         .06   SNY   CCCMS                                               5/5         08: 5:00 Ce lFront   1   0       09 30:00        1   0     08: 5:00 Standard                      0      0     0      0     0.25    0     0.25   0     0 25
                                                                                                                                                                                                                        Conf for 0 00 Hours           Therapeu icModu              Conf or 0.58 Hours
                                                                                                                                                                                                                                                       e Conf for 0 25
8/18/2020   Region II     PVSP   ML      SNY     MHCB   8/15/2020 1: 0:00 PM     3.97    8/15 2020 2:30:31 PM    8 19/2020 :00: 9 PM         .06   SNY   CCCMS                                               5/5         12:26 00 Standard    1   0                       0   0                                            0      0     0      0     1.12    0     1.12   0     1.12
                                                                                                                                                                                                                        Co f fo 1 12 Ho s
8/19/2020   Region II     PVSP   ML      SNY     MHCB   8/15/2020 1: 0:00 PM     3.97    8/15 2020 2:30:31 PM    8 19/2020 :00: 9 PM         .06   SNY   CCCMS   8/19 2020 9 56:22 AM    Required by         5/5         07:30:00 Ce lFront   1   1       08: 5:00        1   0     08: 5:00 Standard                     0.67    0     0      0     2.13   0 67   2.8    0     2.8
                                                                                                                                                                                           policy                        NonConf for 0.67             Standa d Conf for            Conf or 1. 2 Hours
                                                                                                                                                                                                                               Ho s                      1 7 Ho s
9/11/2020   Region II     WSP    RC      RC      MHCB   9/11/2020 11:12:00 AM    3.77    9/11/2020 12:13:25 PM   9 11/2020 2:37 15 PM    0.1       MCB   MHCB    9/11 2020 9: 3:03 AM    SPI not done     Admit to           09 55:00         2   0                       0   0                            NSG at 08 10    0      0     0      0     3.5     0     3.5    0     3.5
                                                                                                                                                                                                          Inpat ent     Therapeut cModule
                                                                                                                                                                                                                        Co f fo 1 75 Ho s
8/23/2020   Region II     WSP    RC      RC      MHCB   8 22/2020 10 02:00 PM    8.6     8/23 2020 12: 6: 3 AM   8 23/2020 10 58:0 AM    0. 3      MCB   MHCB                                             Admit to       12:35 00 Standard    1   0                       0   0                                            0      0     0      0     0.5     0     0.5    0     0.5
                                                                                                                                                                                                          I at e t      Co f fo 0 50 Ho s
9/9/2020    Region II     WSP    RC      RC       CF    8/10/2020 11:37:00 AM   35.75     9 9/2020 3 30:39 PM    9 10/2020 11 39:01 AM   0.8       MCB    ICF    9/9 2020 12:0 :17 PM       Other         Admit to       10:55:00 Beds de     0   2                       0   0                                            0      0     0      0      0     0 33   0.33   0     0 33
                                                                                                                                                                                                          Inpat ent      NonConf for 0.25
                                                                                                                                                                                                                               Ho s
                                                             Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 86 of 107

9/10/2020   Region II   WSP   ASU    ASU      CF    8/10/2020 11:37:00 AM   35.75    9 9/2020 3 30:39 PM    9 10/2020 11 39:01 AM   0.8      MCB      ICF                                           Admit to        09:00:00          1   1       11 00:00        1   0    13:30:00 Standard                   0     1   0   1   2.75   2 32   5.07   0   5 07
                                                                                                                                                                                                    Inpat ent   Therapeut cModule             Standa d Conf for           Conf or 0.58 Hours
                                                                                                                                                                                                                 NonConf for 2.32                1 00 Hours
8/15/2020   Reg on IV   CAL   ASU   ASUStd   MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS   8/15/2020 5:53:28 PM    SPI not done     5/5                                                                                                      0     0   0   0    0      0      0     0    0
8/16/2020   Reg on IV   CAL    ML    OHU     MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS                                            5/5        13:07 00 Standard    1   0                       0   0                                        0     0   0   0   0. 3    0     0. 3   0   0. 3
                                                                                                                                                                                                                Co f fo 0 3 Ho s
8/17/2020   Reg on IV   CAL   ML     OHU     MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS                                            5/5        1 :05 00 Standard    1   0       09 00:00        1   0                                        0     0   0   0   1.53    0     1.53   0   1 53
                                                                                                                                                                                                                Conf for 0 78 Hours           Standa d Conf for

8/18/2020   Reg on IV   CAL   ML     OHU     MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS                                            5/5        12:30 00 Standard    1   0       12 25:00        1   0    12:50:00 Standard                   0     0   0   0   0.67    0     0.67   0   0 67
                                                                                                                                                                                                                Conf for 0 33 Hours           Standa d Conf for           Conf or 0. 2 Hours
                                                                                                                                                                                                                                                 0 33 Ho s
8/19/2020   Reg on IV   CAL   ML     OHU     MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS                                            5/5            08 33:00         1   0                       0   0                                        0     0   0   0   0.75    0     0.75   0   0 75
                                                                                                                                                                                                                Therapeut cModule
                                                                                                                                                                                                                Co f fo 0 75 Ho s
8/20/2020   Reg on IV   CAL   ML     OHU     MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS                                            5/5        09:20 00 Standard    2   0                       0   0                                        0     0   0   0   0.87    0     0.87   0   0 87
                                                                                                                                                                                                                Co f fo 0 53 Ho s
8/21/2020   Reg on IV   CAL   ML     OHU     MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS                                            5/5        10:05 00 Standard    1   0                       0   0                                        0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                Co f fo 0 50 Ho s
8/22/2020   Reg on IV   CAL   ML     OHU     MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS                                            5/5        10:00:00 Ce lFront   0   1                       0   0                                       0.33   0   0   0    0     0 33   0.33   0   0 33
                                                                                                                                                                                                                 NonConf for 0.33
                                                                                                                                                                                                                       Ho s
8/23/2020   Reg on IV   CAL   ML     OHU     MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS                                            5/5        09:30 00 Standard    1   0                       0   0                                        0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                Co f fo 0 50 Ho s
8/24/2020   Reg on IV   CAL   ML     OHU     MHCB   8/15/2020 :38:00 PM     8.97    8/15 2020 5: 9:28 PM    8 2 /2020 7:07 12 PM    9.05    ASUS d   CCCMS   8/2 /2020 2:17:21 PM    Required by      5/5        11:55 00 Standard    1   0       1 26:00         1   0    15: 0:00 Standard                   0     0   0   0   0.55    0     0.55   0   0 55
                                                                                                                                                                                       policy                   Conf for 0.17 Hours           Standa d Conf for           Conf or 0.20 Hours
                                                                                                                                                                                                                                                 0 38 Ho s
8/18/2020   Reg on IV   CAL   ML     SNY     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS   8/18/2020 : 1:20 PM     Required by      5/5        1 :50 00 Standard    2   0       08 10:00        1   0                                        0     0   0   0   5.62    0     5.62   0   5 62
                                                                                                                                                                                       policy                   Conf for 2 83 Hours           Standa d Conf for

8/19/2020   Reg on IV   CAL   ML     OHU     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS                                            5/5           09: 5:00          1   0                       0   0                                        0     0   0   0   0.53    0     0.53   0   0 53
                                                                                                                                                                                                                Therapeut cModule

8/20/2020   Reg on IV   CAL   ML     OHU     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS                                            5/5        10:30 00 Standard    1   0       08 30:00        1   0    11:15:00 Standard                   0     0   0   0   0.9     0     0.9    0   0.9
                                                                                                                                                                                                                Conf for 0 33 Hours           Standa d Conf for           Conf or 0.25 Hours

8/21/2020   Reg on IV   CAL   ML     OHU     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS                                            5/5        09:30 00 Standard    1   0                       0   0                                        0     0   0   0   0.52    0     0.52   0   0 52
                                                                                                                                                                                                                Co f fo 0 52 Ho s
8/22/2020   Reg on IV   CAL   ML     OHU     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS                                            5/5        10:21:00 Ce lFront   0   1                       0   0                                       0.     0   0   0    0     0.     0.     0   0.
                                                                                                                                                                                                                 NonConf for 0. 0

8/23/2020   Reg on IV   CAL   ML     OHU     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS                                            5/5        10:00 00 Standard    1   0                       0   0                                        0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                Co f fo 0 50 Ho s
8/24/2020   Reg on IV   CAL   ML     OHU     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS                                            5/5        12:59 00 Standard    1   0       16 20:00        1   0                                        0     0   0   0   1.05    0     1.05   0   1 05
                                                                                                                                                                                                                Conf for 0. 7 Hours           Therapeu icModu
                                                                                                                                                                                                                                               e Conf for 0 58
8/25/2020   Reg on IV   CAL   ML     OHU     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS                                            5/5        08:58 00 Standard    1   0                       0   0                                        0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                Co f fo 0 50 Ho s
8/26/2020   Reg on IV   CAL   ML     OHU     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS                                            5/5        09:35 00 Standard    1   0                       0   0                                        0     0   0   0   0.5     0     0.5    0   0.5
                                                                                                                                                                                                                Co f fo 0 50 Ho s
8/27/2020   Reg on IV   CAL   ML     OHU     MHCB   8/18/2020 9 17:00 AM    9.29    8/18 2020 11:03: 2 AM   8 27/2020 6:2 06 PM     9.31    ASUS d   CCCMS                                            5/5        10:58 00 Standard    1   0       13 32:00        1   0    13: 0:00 Standard                   0     0   0   0   2.02    0     2.02   0   2 02
                                                                                                                                                                                                                Conf for 1 78 Hours           Standa d Conf for           Conf or 0.22 Hours
                                                                                                                                                                                                                                                 0 23 Ho s
9/14/2020   Reg on IV   CAL   ASU   ASUStd   MHCB   9/1 /2020 7:10:00 PM    0. 3    9/1 2020 8:03:03 PM                              0.                      9/1 /2020 6:38:0 PM     Required by                 12:50 00 Standard    1   0                       0   0                                        0     0   0   0   0.17    0     0.17   0   0.17
                                                                                                                                                                                        olic                    Co f fo 0 17 Ho s
9/15/2020   Reg on IV   CAL    ML    OHU     MHCB   9/1 /2020 7:10:00 PM    0. 3    9/1 2020 8:03:03 PM                              0.                                                                                                                                                                        0     0   0   0    0      0      0     0    0
8/20/2020   Reg on IV   CAL   ASU   ASUStd   MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS   8/20/2020 2:51:5 PM     SPI not done     5/5        13: 5 00 Standard    2   0       16 00:00        1   0                                        0     0   0   0   1.73    0     1.73   0   1 73
                                                                                                                                                                                                                Conf for 0 37 Hours           Standa d Conf for
                                                                                                                                                                                                                                                 0 58 Ho s
8/21/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        10:50 00 Standard    1   0                       0   0                                        0     0   0   0   0. 2    0     0. 2   0   0. 2
                                                                                                                                                                                                                Conf for 0 2 Hours
8/22/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        10: 6 00 Standard    1   0                       0   0                                        0     0   0   0   0. 8    0     0. 8   0   0. 8
                                                                                                                                                                                                                Conf for 0 8 Hours
8/23/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        10:31 00 Standard    1   0                       0   0                                        0     0   0   0   0. 8    0     0. 8   0   0. 8
                                                                                                                                                                                                                Conf for 0 8 Hours
8/24/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        12:18 00 Standard    1   0       1 50:00         1   0    15:1 :00 Standard                   0     0   0   0   0.93    0     0.93   0   0 93
                                                                                                                                                                                                                Conf for 0. 0 Hours           Standa d Conf for           Conf or 0.23 Hours
                                                                                                                                                                                                                                                 0 53 Ho s
8/25/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        09:35:00 Ce lFront   1   1                       0   0                                       0.08   0   0   0   0.83   0 08   0.92   0   0 92
                                                                                                                                                                                                                 NonConf for 0.08
                                                                                                                                                                                                                       Ho s
8/26/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        10:25 00 Standard    1   0                       0   0                                        0     0   0   0   0.27    0     0.27   0   0 27
                                                                                                                                                                                                                Co f fo 0 27 Ho s
8/27/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        17:05 00 Standard    1   0       1 05:00         1   0                                        0     0   0   0   0.88    0     0.88   0   0 88
                                                                                                                                                                                                                Conf for 0 75 Hours           Standa d Conf for
                                                                                                                                                                                                                                                 0 13 Ho s
8/28/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        11:55 00 Standard    1   0       10 30:00        2   0                                        0     0   0   0   0.87    0     0.87   0   0 87
                                                                                                                                                                                                                Conf for 0 33 Hours           Standa d Conf for
                                                                                                                                                                                                                                                 0 27 Ho s
8/29/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        08: 5 00 Standard    1   0                       0   0                                        0     0   0   0   0. 5    0     0. 5   0   0. 5
                                                                                                                                                                                                                Co f fo 0 5 Ho s
8/30/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        09: 0:00 Ce lFront   0   1                       0   0                                       0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                                 NonConf for 0.08

8/31/2020   Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5                             0   0       11 50:00        1   0                                        0     0   0   0   0.68    0     0.68   0   0 68
                                                                                                                                                                                                                                              Standa d Conf for

9/1/2020    Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        12:30 00 Standard    1   0                       0   0    12:30:00 Standard                   0     0   0   0   0.33    0     0.33   0   0 33
                                                                                                                                                                                                                Co f fo 0 33 Ho s                                         Co f o 0 67 Ho s
9/2/2020    Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS                                            5/5        09:35 00 Standard    1   0                       0   0                                        0     0   0   0   0.25    0     0.25   0   0 25
                                                                                                                                                                                                                Co f fo 0 25 Ho s
9/3/2020    Reg on IV   CAL   ML     OHU     MHCB   8/20/2020 3:36:00 PM    13 9    8/20 2020 5:32:01 PM     9/3/2020 3: 8:30 PM    13.93    SNY     CCCMS   9/3/2020 11 35: 9 AM    Required by      5/5        11:00 00 Standard    1   0       08 33:00        1   0    12:30:00 Standard                   0     0   0   0   0.67    0     0.67   0   0 67
                                                                                                                                                                                       policy                   Conf for 0 27 Hours           Standa d Conf for           Conf or 0.33 Hours

8/22/2020   Reg on IV   CAL   ASU   ASUStd   MHCB   8/22/2020 1:38:00 PM    3.06    8/22 2020 3:07:2 PM     8 26/2020 11 08:56 AM   3.83             EOP                                               /5                                                                                                      0     0   0   0    0      0      0     0    0
8/23/2020   Reg on IV   CAL    ML    OHU     MHCB   8/22/2020 1:38:00 PM    3.06    8/22 2020 3:07:2 PM     8 26/2020 11 08:56 AM   3.83             EOP     8/23/2020 :08:02 PM     SPI not done      /5        08:00 00 Standard    2   0                       0   0                                        0     0   0   0   0.57    0     0.57   0   0 57
                                                                                                                                                                                                                Co f fo 0 33 Ho s
8/24/2020   Reg on IV   CAL   ML     OHU     MHCB   8/22/2020 1:38:00 PM    3.06    8/22 2020 3:07:2 PM     8 26/2020 11 08:56 AM   3.83             EOP                                               /5        17: 00 Standard      1   0                       0   0                                        0     0   0   0   0.27    0     0.27   0   0 27
                                                                                                                                                                                                                Co f fo 0 27 Ho s
8/25/2020   Reg on IV   CAL   ML     OHU     MHCB   8/22/2020 1:38:00 PM    3.06    8/22 2020 3:07:2 PM     8 26/2020 11 08:56 AM   3.83             EOP     8/25/2020 1:07:29 PM    Required by       /5        11:31 00 Standard    1   0       12 52:00        1   0    13:38:00 Standard                   0     0   0   0   0.85    0     0.85   0   0 85
                                                                                                                                                                                       policy                   Conf for 0 62 Hours           Standa d Conf for           Conf or 0.12 Hours

8/22/2020   Reg on IV   CAL   ASU   ASUStd   MHCB   8/22/2020 1:26:00 PM    3.09    8/22 2020 3:07:2 PM     8 25/2020 6:29 31 PM    3.1     ASUS d   CCCMS                                            5/5                                                                                                      0     0   0   0    0      0      0     0    0
8/23/2020   Reg on IV   CAL    ML    OHU     MHCB   8/22/2020 1:26:00 PM    3.09    8/22 2020 3:07:2 PM     8 25/2020 6:29 31 PM    3.1     ASUS d   CCCMS   8/23/2020 :1 :02 PM     SPI not done     5/5        09:01 00 Standard    2   0                       0   0                                        0     0   0   0   0.32    0     0.32   0   0 32
                                                                                                                                                                                                                Co f fo 0 15 Ho s
8/24/2020   Reg on IV   CAL   ML     OHU     MHCB   8/22/2020 1:26:00 PM    3.09    8/22 2020 3:07:2 PM     8 25/2020 6:29 31 PM    3.1     ASUS d   CCCMS                                            5/5        17:12 00 Standard    1   0                       0   0                                        0     0   0   0   0.37    0     0.37   0   0 37
                                                                                                                                                                                                                Co f fo 0 37 Ho s
8/25/2020   Reg on IV   CAL   ML     OHU     MHCB   8/22/2020 1:26:00 PM    3.09    8/22 2020 3:07:2 PM     8 25/2020 6:29 31 PM    3.1     ASUS d   CCCMS   8 25/2020 12 21:25 PM   Required by      5/5        11:00 00 Standard    1   0       13 0 :00        1   0    13:50:00 Standard                   0     0   0   0   0.67    0     0.67   0   0 67
                                                                                                                                                                                       policy                   Conf for 0. 2 Hours           Standa d Conf for           Conf or 0.50 Hours
                                                                                                                                                                                                                                                 0 25 Ho s
8/15/2020   Reg on IV   CAL   ML     OHU     MHCB    8/8/2020 3:2 00 PM     9.92     8 8/2020 3 53:1 PM     8 18/2020 5:11 08 PM    10.05   ASUS d   CCCMS                                            5/5                             0   0       10 00:00        1   0                                        0     0   0   0    1      0      1     0    1
                                                                                                                                                                                                                                              Standa d Conf for
                                                                                                                                                                                                                                                 1 00 Ho s
8/16/2020   Reg on IV   CAL   ML     OHU     MHCB    8/8/2020 3:2 00 PM     9.92     8 8/2020 3 53:1 PM     8 18/2020 5:11 08 PM    10.05   ASUS d   CCCMS                                            5/5                             0   0       10 16:00        1   0                                        0     0   0   0   0.73    0     0.73   0   0 73
                                                                                                                                                                                                                                              Standa d Conf for
                                                                                                                                                                                                                                                 0 73 Ho s
8/17/2020   Reg on IV   CAL   ML     OHU     MHCB    8/8/2020 3:2 00 PM     9.92     8 8/2020 3 53:1 PM     8 18/2020 5:11 08 PM    10.05   ASUS d   CCCMS                                            5/5        13:10 00 Standard    1   0       08 31:00        1   0                                        0     0   0   0   3.55    0     3.55   0   3 55
                                                                                                                                                                                                                Conf for 3 27 Hours           Standa d Conf for

8/18/2020   Reg on IV   CAL   ML     OHU     MHCB    8/8/2020 3:2 00 PM     9.92     8 8/2020 3 53:1 PM     8 18/2020 5:11 08 PM    10.05   ASUS d   CCCMS   8/18/2020 11:13:50 AM   SPI not done     5/5        10:35 00 Standard    1   0                       0   0    13:23:00 Standard                   0     0   0   0   0.25    0     0.25   0   0 25
                                                                                                                                                                                                                Co f fo 0 25 Ho s                                         Co f o 0 52 Ho s
9/8/2020    Reg on IV   CAL   ML     SNY     MHCB   9/8/2020 10 50:00 AM    6.78     9 8/2020 3 21:33 PM     9/9/2020 7:21 15 AM    0.67             MHCB     9/8/2020 3: 3 28 PM    SPI not done   Admit to     09: 0:00 Ce lFront   0   1   09: 0:00 Ce lFron   0   1                                        1     0   0   0    0      1      1     0    1
                                                                                                                                                                                                    Inpat ent    NonConf for 0.50                NonCof 0 50

9/9/2020    Reg on IV   CAL   ML     OHU     MHCB   9/8/2020 10 50:00 AM    6.78     9 8/2020 3 21:33 PM     9/9/2020 7:21 15 AM    0.67             MHCB                                           Admit to                                                                                                   0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                    I at e t
8/19/2020   Reg on IV   CEN   ML     GP      MHCB   8 19/2020 12: 0:00 PM    7.1    8/19 2020 :30:21 PM     8/20/2020 1:02:53 AM    0.36     CTC     MHCB                                             0/5       12:30:00 Ce lFront    0   1       17 07:00        1   0                                        3     0   0   0   1.28    3      .28   0    28
                                                                                                                                                                                                                NonConf for 3.00              Standa d Conf for

8/20/2020   Reg on IV   CEN   ML     CTC     MHCB   8 19/2020 12: 0:00 PM    7.1    8/19 2020 :30:21 PM     8/20/2020 1:02:53 AM    0.36     CTC     MHCB                                             0/5            16 5 :00         2   0                       0   0                                        0     0   0   0   1.2     0     1.2    0   1.2
                                                                                                                                                                                                                Therapeut cModule
                                                                                                                                                                                                                Co f fo 0 60 Ho s
8/20/2020   Reg on IV   CEN   ML     CTC     MHCB   8 19/2020 12: 0:00 PM    7.1    8/20 2020 1:38:27 PM    8 26/2020 :26 3 PM      6.12    ASUS d   CCCMS                                            0/5            16 5 :00         2   0                       0   0                                        0     0   0   0   1.2     0     1.2    0   1.2
                                                                                                                                                                                                                Therapeut cModule
                                                                                                                                                                                                                Co f fo 0 60 Ho s
8/21/2020   Reg on IV   CEN   ML     CTC     MHCB   8 19/2020 12: 0:00 PM    7.1    8/20 2020 1:38:27 PM    8 26/2020 :26 3 PM      6.12    ASUS d   CCCMS                                            0/5            09 20:00         1   0       09: 6:00        1   0        09 20:00                        0     0   0   0   0.87    0     0.87   0   0 87
                                                                                                                                                                                                                Therapeut cModule             Standa d Conf for           The apeuticModu e
                                                                                                                                                                                                                Co f fo 0 60 Ho s                0 27 Ho s                Co f o 0 60 Ho s
8/22/2020   Reg on IV   CEN   ML     CTC     MHCB   8 19/2020 12: 0:00 PM    7.1    8/20 2020 1:38:27 PM    8 26/2020 :26 3 PM      6.12    ASUS d   CCCMS                                            0/5        13:00 00 Standard    1   0                       0   0                                        0     0   0   0    1      0      1     0    1
                                                                                                                                                                                                                Co f fo 1 00 Ho s
8/23/2020   Reg on IV   CEN   ML     CTC     MHCB   8 19/2020 12: 0:00 PM    7.1    8/20 2020 1:38:27 PM    8 26/2020 :26 3 PM      6.12    ASUS d   CCCMS                                            0/5        16:00 00 Standard    1   0                       0   0                                        0     0   0   0   0.82    0     0.82   0   0 82
                                                                                                                                                                                                                Co f fo 0 82 Ho s
8/24/2020   Reg on IV   CEN   ML     CTC     MHCB   8 19/2020 12: 0:00 PM    7.1    8/20 2020 1:38:27 PM    8 26/2020 :26 3 PM      6.12    ASUS d   CCCMS                                            0/5        13:2 00 Standard     1   0       13 00:00        1   0                                        0     0   0   0   1.87    0     1.87   0   1 87
                                                                                                                                                                                                                Conf for 0 52 Hours           Standa d Conf for
                                                                                                                                                                                                                                                 1 35 Ho s
8/25/2020   Reg on IV   CEN   ML     CTC     MHCB   8 19/2020 12: 0:00 PM    7.1    8/20 2020 1:38:27 PM    8 26/2020 :26 3 PM      6.12    ASUS d   CCCMS                                            0/5        12:56 00 Standard    1   0                       0   0                                        0     0   0   0   0.53    0     0.53   0   0 53
                                                                                                                                                                                                                Co f fo 0 53 Ho s
8/26/2020   Reg on IV   CEN   ML     CTC     MHCB   8 19/2020 12: 0:00 PM    7.1    8/20 2020 1:38:27 PM    8 26/2020 :26 3 PM      6.12    ASUS d   CCCMS                                            0/5        13: 2 00 Standard    1   0                       0   0    1 :05:00 Standard                   0     0   0   0   0.25    0     0.25   0   0 25
                                                                                                                                                                                                                Co f fo 0 25 Ho s                                         Co f o 0 30 Ho s
9/4/2020    Reg on IV   CEN   ASU   ASUStd   MHCB    9/ /2020 8:02 00 PM    3.71    9/ /2020 10:36:09 PM     9/8/2020 7:07: 3 PM    3.85    ASUS d    GP                                              5/5                                                                                      NSG at 09 25    0     0   0   0    0      0      0     0    0
                                                         Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 87 of 107

9/5/2020    Reg on IV   CEN   ML    CTC   MHCB    9/ /2020 8:02 00 PM    3.71    9/ /2020 10:36:09 PM     9/8/2020 7:07: 3 PM    3.85    ASUS d    GP     9/5 2020 12:53:1 PM     SPI not done        5/5         12:12 00 Standard    1   0       09 20:00        1   0                                            0     0   0   0    2.57     0      2.57    0    2 57
                                                                                                                                                                                                                 Conf for 0. 0 Hours           Standa d Conf for
                                                                                                                                                                                                                                                  2 17 Ho s
9/6/2020    Reg on IV   CEN   ML    CTC   MHCB    9/ /2020 8:02 00 PM    3.71    9/ /2020 10:36:09 PM     9/8/2020 7:07: 3 PM    3.85    ASUS d    GP                                                 5/5                                                                                                           0     0   0   0     0        0      0      0     0
9/7/2020    Reg on IV   CEN   ML    CTC   MHCB    9/ /2020 8:02 00 PM    3.71    9/ /2020 10:36:09 PM     9/8/2020 7:07: 3 PM    3.85    ASUS d    GP                                                 5/5         08: 5:00 Ce lF ont   0   1                       0   0                                           0.25   0   0   0     0      0 25    0.25    0    0 25
                                                                                                                                                                                                                  NonConf for 0.25

9/8/2020    Reg on IV   CEN   ML    CTC   MHCB    9/ /2020 8:02 00 PM    3.71    9/ /2020 10:36:09 PM     9/8/2020 7:07: 3 PM    3.85    ASUS d    GP     9/8 2020 12:0 :01 PM    Required by         5/5            11 00:00          1   0                       0   0         11 32:00                           0     0   0   0    0.25     0      0.25    0    0 25
                                                                                                                                                                                    policy                       Therapeut cModule                                           The apeuticModu e

9/10/2020   Reg on IV   SP    ML    SNY   MHCB   9 10/2020 10 57:00 PM   0.53    9/10/2020 11:09:15 PM   9/11/2020 12:35:13 PM   0.56     VAR      GP                                                 3/5                                                                                           NSG at 09 00    0     0   0   0     0       0       0      0     0

9/11/2020   Reg on IV   SP    ML    OHU   MHCB   9 10/2020 10 57:00 PM   0.53    9/10/2020 11:09:15 PM   9/11/2020 12:35:13 PM   0.56     VAR      GP     9 11/2020 12 10:58 PM   Required by         3/5                                                                                                           0     0   0   0     0       0       0      0     0
                                                                                                                                                                                     olic
8/25/2020   Reg on IV   SP    ML    SNY   MHCB   8 25/2020 10: 0:00 PM   5.52    8/25/2020 11:36:0 PM    8 30/2020 3: 6 50 PM     .67             MHCB                                             Admit to                                                                                                         0     0   0   0     0       0       0      0     0
                                                                                                                                                                                                   I at e t
8/26/2020   Reg on IV   SP    ML    OHU   MHCB   8 25/2020 10: 0:00 PM   5.52    8/25/2020 11:36:0 PM    8 30/2020 3: 6 50 PM     .67             MHCB                                             Admit to       13:30 00 Standard    1   0                       0   0                                            0     0   0   0    3.23     0      3.23    0    3 23
                                                                                                                                                                                                   I at e t      Co f fo 3 23 Ho s
8/27/2020   Reg on IV   SP    ML    OHU   MHCB   8 25/2020 10: 0:00 PM   5.52    8/25/2020 11:36:0 PM    8 30/2020 3: 6 50 PM     .67             MHCB    8/27 2020 8 05:   AM    Required by      Admit to       1 :10:00 Ce lFront   0   1       08: 0:00        1   0         10: 6:00                          0.03   0   0   0    0.33    0 03    0.37    0    0 37
                                                                                                                                                                                    policy         Inpat ent      NonConf for 0.03             Therapeu icModu              The apeuticModu e
                                                                                                                                                                                                                        Hours                   e Conf for 0 33             Conf or 0.17 Hours
8/28/2020   Reg on IV   SP    ML    OHU   MHCB   8 25/2020 10: 0:00 PM   5.52    8/25/2020 11:36:0 PM    8 30/2020 3: 6 50 PM     .67             MHCB                                             Admit to      08:55:00 Ce lFront    1   1                       0   0                                           0.08   0   0   0    0.38    0 08    0. 7    0    0. 7
                                                                                                                                                                                                   Inpat ent     NonConf for 0.08
                                                                                                                                                                                                                      Ho s
8/29/2020   Reg on IV   SP    ML    OHU   MHCB   8 25/2020 10: 0:00 PM   5.52    8/25/2020 11:36:0 PM    8 30/2020 3: 6 50 PM     .67             MHCB                                             Admit to      09:0 :00 Ce lFront    1   1                       0   0                                           0.03   0   0   0    0.37    0 03    0.      0    0.
                                                                                                                                                                                                   Inpat ent     NonConf for 0.03
                                                                                                                                                                                                                      Ho s
8/30/2020   Reg on IV   SP    ML    OHU   MHCB   8 25/2020 10: 0:00 PM   5.52    8/25/2020 11:36:0 PM    8 30/2020 3: 6 50 PM     .67             MHCB                                             Admit to      08:53:00 Ce lFront    0   1                       0   0                                           0.2    0   0   0     0      0.2     0.2     0    0.2
                                                                                                                                                                                                   Inpat ent     NonConf for 0.20

8/15/2020   Reg on IV   SP    ML    OHU   MHCB    8/5/2020 6: 6 00 PM    15.8     8 5/2020 7 31:29 PM    8 21/2020 :17 25 PM     15.87    GP      CCCMS                                          Rerefe red to   10:18:00 Ce lFront    1   1                       0   0                                           0.12   0   0   0    1.02    0.12    1.13    0    1.13
                                                                                                                                                                                                    MHCB         NonConf for 0.12

8/16/2020   Reg on IV   SP    ML    OHU   MHCB    8/5/2020 6: 6 00 PM    15.8     8 5/2020 7 31:29 PM    8 21/2020 :17 25 PM     15.87    GP      CCCMS                                          Rerefe red to   09:00:00 Ce lFront    1   1                       0   0                                           0.18   0   0   0    0.      0.18    0.58    0    0 58
                                                                                                                                                                                                    MHCB         NonConf for 0.18

8/17/2020   Reg on IV   SP    ML    OHU   MHCB    8/5/2020 6: 6 00 PM    15.8     8 5/2020 7 31:29 PM    8 21/2020 :17 25 PM     15.87    GP      CCCMS                                          Rerefe red to 09:3 00 Standard        1   1                       0   0                                           0.1    0   0   0    0.03    0.1     0.13    0    0.13
                                                                                                                                                                                                    MHCB       Co f fo 0 03 Ho s
8/18/2020   Reg on IV   SP    ML    OHU   MHCB    8/5/2020 6: 6 00 PM    15.8     8 5/2020 7 31:29 PM    8 21/2020 :17 25 PM     15.87    GP      CCCMS                                          Rerefe red to 09:30 00 Standard       1   1                       0   0                                           0.28   0   0   0    0.25    0 28    0.53    0    0 53
                                                                                                                                                                                                    MHCB       Co f fo 0 25 Ho s
8/19/2020   Reg on IV   SP    ML    OHU   MHCB    8/5/2020 6: 6 00 PM    15.8     8 5/2020 7 31:29 PM    8 21/2020 :17 25 PM     15.87    GP      CCCMS                                          Rerefe red to 08:58 00 Standard       1   1                       0   0                                           0.05   0   0   0    0.23    0 05    0.28    0    0 28
                                                                                                                                                                                                    MHCB       Co f fo 0 23 Ho s
8/20/2020   Reg on IV   SP    ML    OHU   MHCB    8/5/2020 6: 6 00 PM    15.8     8 5/2020 7 31:29 PM    8 21/2020 :17 25 PM     15.87    GP      CCCMS                                          Rerefe red to      08 11:00           1   1                       0   0                                           0.1    0   0   0    0.8     0.1     0.9     0    0.9
                                                                                                                                                                                                    MHCB       Therapeut cModule

8/21/2020   Reg on IV   SP    ML    OHU   MHCB    8/5/2020 6: 6 00 PM    15.8     8 5/2020 7 31:29 PM    8 21/2020 :17 25 PM     15.87    GP      CCCMS   8/21/2020 3:33:21 PM    Required by    Rerefe red to 11:09 00 Standard       1   0                       0   0     12:00:00 Standard                      0     0   0   0    0.57     0      0.57    0    0 57
                                                                                                                                                                                      olic          MHCB       Co f fo 0 57 Ho s                                            Co f o 0 35 Ho s
8/22/2020   Reg on IV   SP    ML    GP    MHCB   8/22/2020 2: 6:00 AM    5.39    8 22/2020 3:16:05 AM    8 27/2020 1:12 01 PM    5. 1     PF      CCCMS   8/22 2020 9 28:29 AM    SPI not done         /5       12:00 00 Standard      2   0                       0   0                                            0     0   0   0   2 8. 5    0     2 8. 5   0   2 8. 5
                                                                                                                                                                                                                 Conf for 12 .23
                                                                                                                                                                                                                      Ho s
8/23/2020   Reg on IV   SP    ML    OHU   MHCB   8/22/2020 2: 6:00 AM    5.39    8 22/2020 3:16:05 AM    8 27/2020 1:12 01 PM    5. 1     PF      CCCMS                                                /5                                                                                                           0     0   0   0     0        0      0      0     0
8/24/2020   Reg on IV   SP    ML    OHU   MHCB   8/22/2020 2: 6:00 AM    5.39    8 22/2020 3:16:05 AM    8 27/2020 1:12 01 PM    5. 1     PF      CCCMS                                                /5       09:10:00 Ce lFront     0   2                       0   0                                           1.03   0   0   0     0      1 03    1.03    0    1 03
                                                                                                                                                                                                                NonConf for 0.78

8/25/2020   Reg on IV   SP    ML    OHU   MHCB   8/22/2020 2: 6:00 AM    5.39    8 22/2020 3:16:05 AM    8 27/2020 1:12 01 PM    5. 1     PF      CCCMS                                                /5        13:30:00 Ce lFront    0   1       09 38:00        1   0     09:55:00 Standard                     0.5    0   0   0    0.28    0.5     0.78    0    0 78
                                                                                                                                                                                                                 NonConf for 0.50              Standa d Conf for            Conf or 0.83 Hours

8/26/2020   Reg on IV   SP    ML    OHU   MHCB   8/22/2020 2: 6:00 AM    5.39    8 22/2020 3:16:05 AM    8 27/2020 1:12 01 PM    5. 1     PF      CCCMS                                                /5         16: 5 00 Standard    1   0                       0   0                                            0     0   0   0    0.52     0      0.52    0    0 52
                                                                                                                                                                                                                 Co f fo 0 52 Ho s
8/27/2020   Reg on IV   SP    ML    OHU   MHCB   8/22/2020 2: 6:00 AM    5.39    8 22/2020 3:16:05 AM    8 27/2020 1:12 01 PM    5. 1     PF      CCCMS   8 27/2020 12 52:11 PM   Required by          /5             09 23:00         2   0                       0   0    10:21:00 Standard                       0     0   0   0    0.6      0      0.6     0    0.6
                                                                                                                                                                                    policy                       Therapeut cModule                                          NonCof 0.13 Hours
                                                                                                                                                                                                                 Co f fo 0 0 Ho s
9/11/2020   Reg on IV   SP    ML    SNY   MHCB   9 10/2020 11: 8:00 PM   0. 6    9/11 2020 12:16 15 AM   9 11/2020 11: 9:32 AM   0. 8     VAR      GP     9/11/2020 11:08:23 AM   Required by         3/5         10:2 00 Standard     1   0                       0   0                                            0     0   0   0    0. 7     0      0. 7    0    0. 7
                                                                                                                                                                                    policy                       Conf for 0 7 Hours
8/17/2020   Reg on IV   SP    ML    SNY   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                                                                                                                                0     0   0   0     0        0      0      0     0
8/18/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                      8/18/2020 10:57:13 AM   Required by                     09: 5 00 Standard    1   1                       0   0                                            0     0   0   0    1.5     0 08    1.58    0    1 58
                                                                                                                                                                                     olic                        Co f fo 1 50 Ho s
8/19/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:2 00 Standard     1   1                       0   0                                           0.05   0   0   0    0.5     0 05    0.55    0    0 55
                                                                                                                                                                                                                 Co f fo 0 50 Ho s
8/20/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              15:00:00 Ce lFront   0   1       08 30:00        1   0                                           0.17   0   0   0    0. 7    0.17    0.63    0    0 63
                                                                                                                                                                                                                  NonConf for 0.17             Therapeu icModu
                                                                                                                                                                                                                        Hours                   e Conf for 0. 7
8/21/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              09:55 00 Standard    1   0                       0   0     12:30:00 Standard                      0     0   0   0    1.17     0      1.17    0    1.17
                                                                                                                                                                                                                 Co f fo 1 17 Ho s                                          Co f o 0 25 Ho s
8/22/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              10: 9 00 Standard    1   1                       0   0                                           0.08   0   0   0    0.95    0 08    1.03    0    1 03
                                                                                                                                                                                                                 Co f fo 0 95 Ho s
8/23/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              09:15:00 Ce lFront   1   1                       0   0                                           0.13   0   0   0    0.37    0.13    0.5     0    0.5
                                                                                                                                                                                                                  NonConf for 0.13

8/24/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:35:00 Ce lFront   0   2                       0   0                                           0.78   0   0   0     0      0 78    0.78    0    0 78
                                                                                                                                                                                                                  NonConf for 0.50
                                                                                                                                                                                                                        Ho s
8/25/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              09:0 00 Standard     1   1                       0   0                                           0.5    0   0   0    0.      0.5     0.9     0    0.9
                                                                                                                                                                                                                 Co f fo 0 0 Ho s
8/26/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              17: 3 00 Standard    1   0                       0   0                                            0     0   0   0    0. 2     0      0. 2    0    0. 2
                                                                                                                                                                                                                 Co f fo 0 2 Ho s
8/27/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                                  09 03:00         1   1                       0   0                                           0.03   0   0   0    0.13    0 03    0.17    0    0.17
                                                                                                                                                                                                                 Therapeut cModule
                                                                                                                                                                                                                 Co f fo 0 13 Ho s
8/28/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              09:00:00 Ce lFront   1   1                       0   0    09:20:00 Standard                      0.08   0   0   0    0.32    0 08    0.      0    0.
                                                                                                                                                                                                                  NonConf for 0.08                                          NonCof 0. 0 Hours
                                                                                                                                                                                                                        Ho s
8/29/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:18:00 Ce lFront   1   1                       0   0                                           0.07   0   0   0    0.5     0 07    0.57    0    0 57
                                                                                                                                                                                                                  NonConf for 0.07
                                                                                                                                                                                                                        Ho s
8/30/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:50:00 Ce lFront   1   1                       0   0                                           0.05   0   0   0    0.87    0 05    0.92    0    0 92
                                                                                                                                                                                                                  NonConf for 0.05

8/31/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08: 0 00 Standard    1   1                       0   0                                           0.25   0   0   0    0.6     0 25    0.85    0    0 85
                                                                                                                                                                                                                 Co f fo 0 60 Ho s
9/1/2020    Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:35 00 Standard    2   0       08 35:00        1   0                                            0     0   0   0    0.62     0      0.62    0    0 62
                                                                                                                                                                                                                 Conf for 0 30 Hours           Standa d Conf for

9/2/2020    Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              09: 5 00 Standard    1   1                       0   0         09 31:00                          0.18   0   0   0    0.22    0.18    0.      0    0.
                                                                                                                                                                                                                 Conf for 0 22 Hours                                         The apeuticModu e

9/3/2020    Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                             1 :22:00 Ce lFront    0   1       08 21:00        1   0                                           0.03   0   0   0    0.32    0 03    0.35    0    0 35
                                                                                                                                                                                                                 NonConf for 0.03              Standa d Conf for

9/4/2020    Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:57:00 Ce lFront   0   1                       0   0                                           0.05   0   0   0     0      0 05    0.05    0    0 05
                                                                                                                                                                                                                  NonConf for 0.05
                                                                                                                                                                                                                        Ho s
9/5/2020    Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:37:00 Ce lFront   1   1                       0   0                                           0.03   0   0   0    0.57    0 03    0.6     0    0.6
                                                                                                                                                                                                                  NonConf for 0.03
                                                                                                                                                                                                                        Ho s
9/6/2020    Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08: :00 Ce lFront    1   1                       0   0                                           0.03   0   0   0    0.52    0 03    0.55    0    0 55
                                                                                                                                                                                                                  NonConf for 0.03
                                                                                                                                                                                                                        Ho s
9/7/2020    Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              09: 7 00 Standard    1   1                       0   0                                           0. 3   0   0   0    1.03    0. 3    1. 7    0    1. 7
                                                                                                                                                                                                                 Co f fo 1 03 Ho s
9/8/2020    Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:50:00 Ce lFront   1   1                       0   0                                           0.62   0   0   0    0.7     0 62    1.32    0    1 32
                                                                                                                                                                                                                  NonConf for 0.62
                                                                                                                                                                                                                        Ho s
9/9/2020    Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              15:25:00 Ce lFront   0   1       08 37:00        1   0         09 01:00                          0.03   0   0   0    0.      0 03    0. 3    0    0. 3
                                                                                                                                                                                                                  NonConf for 0.03             Therapeu icModu              The apeuticModu e
                                                                                                                                                                                                                        Hours                   e Conf for 0. 0             Conf or 0.15 Hours
9/10/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                             07: 0:00 Ce lFront    1   1                       0   0                                           0.08   0   0   0    0.53    0 08    0.62    0    0 62
                                                                                                                                                                                                                 NonConf for 0.08

9/11/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:28 00 Standard    1   1                       0   0     08:29:00 Standard                     0.03   0   0   0    1.62    0 03    1.65    0    1 65
                                                                                                                                                                                                                 Co f fo 1 62 Ho s                                          Co f o 1 75 Ho s
9/12/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:38:00 Ce lFront   1   1                       0   0                                           0.12   0   0   0    0.62    0.12    0.73    0    0 73
                                                                                                                                                                                                                  NonConf for 0.12

9/13/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              08:33:00 Ce lFront   1   1                       0   0                                           0.03   0   0   0    0. 8    0 03    0.52    0    0 52
                                                                                                                                                                                                                  NonConf for 0.03
                                                                                                                                                                                                                        Ho s
9/14/2020   Reg on IV   SP    ML    OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                              09:35 00 Standard    2   1                       0   0                                           0.33   0   0   0    1.5     0 33    1.83    0    1 83
                                                                                                                                                                                                                 Conf for 0 75 Hours
9/15/2020   Reg on IV    SP    ML   OHU   MHCB   8/17/2020 6: 5:00 PM    28. 5   8/17 2020 7:02:39 PM                            28.                                                                                                                                                                                0     0   0   0     0        0      0      0     0
9/12/2020   Reg on IV   RJD    ML   SNY   MHCB   9/12/2020 5:25:00 PM    0.72    9/12 2020 7:59:08 PM                             2.                                                                                                                                                                                0     0   0   0     0        0      0      0     0
9/13/2020   Reg on IV   RJD   ASU   ASU   MHCB   9/12/2020 5:25:00 PM    0.72    9/12 2020 7:59:08 PM                             2.                      9/13/2020 2:58:15 PM    SPI not done                   10:15:00 Ce lFront    0   2                       0   0                                           0.33   0   0   0     0      0 33    0.33    0    0 33
                                                                                                                                                                                                                 NonConf for 0.17
                                                                                                                                                                                                                       Ho s
9/14/2020   Reg on IV   RJD   ML    EOP   MHCB   9/1 /2020 9 18:00 AM    0.85    9/1 2020 1:30:39 PM                             0.67                     9 1 /2020 12 21:20 PM   SPI not done                   08: 9 00 Conf for     3   0                       0   0   11:30:00 Conf for 0.13                   0     0   0   0    2.05     0      2.05    0    2 05
                                                                                                                                                                                                                    0 68 Ho s                                                      Ho s
9/15/2020   Reg on IV   RJD   ML    EOP   MHCB   9/1 /2020 9 18:00 AM    0.85    9/1 2020 1:30:39 PM                             0.67                                                                                                                                                                               0     0   0   0     0       0       0      0     0
8/26/2020   Reg on IV   RJD   ML    SEO   MHCB   8 26/2020 12 06:00 PM    1      8/26 2020 8:22:08 PM    8 27/2020 7:36: 9 PM    0.97     EOP     EOP                                                 0/5                                                                                                           0     0   0   0     0       0       0      0     0
                                                             Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 88 of 107

8/27/2020   Reg on IV   RJD   ML     EOP     MHCB   8 26/2020 12 06:00 PM    1     8/26 2020 8:22:08 PM    8 27/2020 7:36: 9 PM    0.97   EOP   EOP     8/27/2020 1:39:20 PM    Required by         0/5         09:25:00 Ce lFront   0   1                       0   0                                           0. 2   0   0   0    0     0. 2   0. 2   0     0. 2
                                                                                                                                                                                  policy                        NonConf for 0. 2
                                                                                                                                                                                                                      Ho s
9/10/2020   Reg on IV   RJD   ML     SNY     MHCB   9/10/2020 1:13:00 PM    1.81   9/10 2020 5:38:09 PM    9 11/2020 :22 30 PM     0.95   EOP   MHCB    9/10/2020 1:15:29 PM    Required by         3/5         13:00 00 Standard    1   0                       0   0                                            0     0   0   0   0.17    0     0.17   0     0.17
                                                                                                                                                                                    olic                       Co f fo 0 17 Ho s
9/11/2020   Reg on IV   RJD   ML     EOP     MHCB   9/10/2020 1:13:00 PM    1.81   9/10 2020 5:38:09 PM    9 11/2020 :22 30 PM     0.95   EOP   MHCB    9/11/2020 5:21:25 PM    SPI not done       3/5                                                                                                            0     0   0   0    0       0     0     0      0
 9/3/2020   Reg on IV   RJD   ML     EOP     MHCB   9/2 2020 11:56:00 PM    12.2   9/3 2020 7:12:32 AM     9/9/2020 :08: 3 PM      6.37   MCB   MHCB                                             Admit to      09:07:00 Ce lFront    0   1   11:00:00 Ce lFron   0   2                                           1.22   0   1   1    0     1 22   1.22   1     2 22
                                                                                                                                                                                                 Inpat ent     NonConf for 0.38                 NonCof 0 33

9/4/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2 2020 11:56:00 PM    12.2    9/3 2020 7:12:32 AM     9/9/2020 :08: 3 PM     6.37   MCB   MHCB                                             Admit to      08:25:00 Ce lFront    0   1   08:20:00 Ce lFron   0   1    08:25:00 Ce lFront                     0.5    0   0   0    0     0.5    0.5    0     0.5
                                                                                                                                                                                                 Inpat ent     NonConf for 0.17                 NonCof 0 33               NonCof 1.17 Hours

9/5/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2 2020 11:56:00 PM    12.2    9/3 2020 7:12:32 AM     9/9/2020 :08: 3 PM     6.37   MCB   MHCB                                             Admit to      10: 0:00 Ce lFront    0   1                       0   0                                           0.23   0   0   0    0     0 23   0.23   0     0 23
                                                                                                                                                                                                 Inpat ent     NonConf for 0.23
                                                                                                                                                                                                                    Ho s
9/6/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2 2020 11:56:00 PM    12.2    9/3 2020 7:12:32 AM     9/9/2020 :08: 3 PM     6.37   MCB   MHCB                                             Admit to      10:50:00 Ce lFront    0   1                       0   0                                           0.08   0   0   0    0     0 08   0.08   0     0 08
                                                                                                                                                                                                 Inpat ent     NonConf for 0.08
                                                                                                                                                                                                                    Ho s
9/7/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2 2020 11:56:00 PM    12.2    9/3 2020 7:12:32 AM     9/9/2020 :08: 3 PM     6.37   MCB   MHCB                                             Admit to      09: 5:00 Ce lFront    0   1                       0   0                                           0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                                 Inpat ent     NonConf for 0.17
                                                                                                                                                                                                                    Ho s
9/8/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2 2020 11:56:00 PM    12.2    9/3 2020 7:12:32 AM     9/9/2020 :08: 3 PM     6.37   MCB   MHCB                                             Admit to      09:30:00 Ce lFront    0   1   08:00:00 Ce lFron   0   1                                           0. 2   0   0   0    0     0. 2   0. 2   0     0. 2
                                                                                                                                                                                                 Inpat ent     NonConf for 0.25                 NonCof 0.17
                                                                                                                                                                                                                    Ho s                          Ho s
9/9/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2 2020 11:56:00 PM    12.2    9/3 2020 7:12:32 AM     9/9/2020 :08: 3 PM     6.37   MCB   MHCB                                             Admit to                                                                                                         0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                 I at e t
8/15/2020   Reg on IV   RJD   ML     EOP     MHCB   8 12/2020 12 36:00 PM   7.9    8/12 2020 8:38: 6 PM    8 20/2020 7:57 10 PM    7.97   EOP   EOP                                                0/5          08: 7:00 Ce lFront   0   1                       0   0                                           0.2    0   0   0    0     0.2    0.2    0     0.2
                                                                                                                                                                                                                NonConf for 0.20

8/16/2020   Reg on IV   RJD   ML     EOP     MHCB   8 12/2020 12 36:00 PM   7.9    8/12 2020 8:38: 6 PM    8 20/2020 7:57 10 PM    7.97   EOP   EOP                                                 0/5         09:50:00 Ce lFront   0   1                       0   0                                           0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                                                NonConf for 0.17

8/17/2020   Reg on IV   RJD   ML     EOP     MHCB   8 12/2020 12 36:00 PM   7.9    8/12 2020 8:38: 6 PM    8 20/2020 7:57 10 PM    7.97   EOP   EOP                                                 0/5                                                                                                           0     0   0   0    0      0      0     0      0
8/18/2020   Reg on IV   RJD   ML     EOP     MHCB   8 12/2020 12 36:00 PM   7.9    8/12 2020 8:38: 6 PM    8 20/2020 7:57 10 PM    7.97   EOP   EOP                                                 0/5        13:10:00 Ce lFront    0   1   13:15:00 Ce lFron   0   1                            RT at 12:20     1     0   0   0    0      1      1     0      1
                                                                                                                                                                                                               NonConf for 0.50                 NonCof 0 50
                                                                                                                                                                                                                    Ho s                          Ho s
8/19/2020   Reg on IV   RJD   ML     EOP     MHCB   8 12/2020 12 36:00 PM   7.9    8/12 2020 8:38: 6 PM    8 20/2020 7:57 10 PM    7.97   EOP   EOP                                                 0/5        09:30:00 Ce lFront    0   1                       0   0                                           0.25   0   0   0    0     0 25   0.25   0     0 25
                                                                                                                                                                                                               NonConf for 0.25
                                                                                                                                                                                                                    Ho s
8/20/2020   Reg on IV   RJD   ML     EOP     MHCB   8 12/2020 12 36:00 PM   7.9    8/12 2020 8:38: 6 PM    8 20/2020 7:57 10 PM    7.97   EOP   EOP     8/20/2020 11: 3:01 AM   Required by         0/5        10:50:00 Ce lFront    0   1   10:52:00 Ce lFron   0   1    10:50:00 Ce lFront                     0.3    0   0   0    0     0.3    0.3    0     0.3
                                                                                                                                                                                  policy                       NonConf for 0.17                 NonCof 0.13               NonCof 0.17 Hours

9/11/2020   Reg on IV   RJD   ASU   ASUHub   MHCB   9 10/2020 12: 5:00 PM     .7   9/11/2020 12:39:10 PM                           3.71                                                                                              0   0   1 : 5:00 Ce lFron   0   1                            RT at 11:30    0.25   0   1   1    0     0 25   0.25   1     1 25
                                                                                                                                                                                                                                                NonCof 0 25

9/12/2020   Reg on IV   RJD   ASU    ASU     MHCB   9 10/2020 12: 5:00 PM     .7   9/11/2020 12:39:10 PM                           3.71                                                                        11:50:00 Ce lFront    0   1                       0   0                                           0.08   0   0   0    0     0 08   0.08   0     0 08
                                                                                                                                                                                                               NonConf for 0.08

9/13/2020   Reg on IV   RJD   ASU    ASU     MHCB   9 10/2020 12: 5:00 PM     .7   9/11/2020 12:39:10 PM                           3.71                                                                        10:25:00 Ce lFront    0   1                       0   0                                           0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                                               NonConf for 0.17
                                                                                                                                                                                                                    Ho s
9/14/2020   Reg on IV   RJD   ASU    ASU     MHCB   9 10/2020 12: 5:00 PM     .7   9/11/2020 12:39:10 PM                           3.71                                                                                              0   0   11:30:00 Ce lFron   0   1                                           0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                                                                                NonCof 0.17
                                                                                                                                                                                                                                                  Ho s
9/15/2020   Reg on IV   RJD   ASU    ASU     MHCB   9 10/2020 12: 5:00 PM     .7   9/11/2020 12:39:10 PM                           3.71                                                                                                                                                                           0     0   0   0    0       0     0     0      0
 9/5/2020   Reg on IV   RJD    ML    EOP     MHCB    9/5/2020 7:58 00 PM    0.59    9 5/2020 8 52: 3 PM     9/6/2020 7:29:02 PM    0.9    EOP   EOP                                                 5/5                                                                                                           0     0   0   0    0       0     0     0      0
 9/6/2020   Reg on IV   RJD    ML    EOP     MHCB    9/5/2020 7:58 00 PM    0.59    9 5/2020 8 52: 3 PM     9/6/2020 7:29:02 PM    0.9    EOP   EOP     9/6 2020 12: 3:01 PM    Required by         5/5        09:20:00 Ce lFront    0   1                       0   0                                           0.33   0   0   0    0     0 33   0.33   0     0 33
                                                                                                                                                                                  policy                       NonConf for 0.33
                                                                                                                                                                                                                    Ho s
8/19/2020   Reg on IV   RJD   ML     SNY     MHCB   8/19/2020 3 18:00 AM     0.2   8 19/2020 3:5 :15 AM    8 19/2020 2: 7 35 PM    0. 5   SNY   CCCMS   8/19 2020 8 58:00 AM    Required by         5/5        07: 5:00 Ce lFront    0   1                       0   0                                           0.32   0   0   0    0     0 32   0.32   0     0 32
                                                                                                                                                                                  policy                       NonConf for 0.32

8/25/2020   Reg on IV   RJD   ML     EOP     MHCB   8/25/2020 10: 2:00 AM   3.08   8/25 2020 3:13:10 PM    8 28/2020 1:   25 PM    2.9    EOP   EOP     8/25/2020 3:08:5 PM     SPI not done        5/5         09:01 00 Standard    2   0                       0   0                                            0     0   0   0   1.97    0     1.97   0     1 97
                                                                                                                                                                                                               Co f fo 0 98 Ho s
8/26/2020   Reg on IV   RJD   ML     EOP     MHCB   8/25/2020 10: 2:00 AM   3.08   8/25 2020 3:13:10 PM    8 28/2020 1:   25 PM    2.9    EOP   EOP                                                 5/5         08: 0:00 Ce lFront   0   2   10:30:00 Ce lFron   0   1                                           0.83   0   0   0    0     0 83   0.83   0     0 83
                                                                                                                                                                                                                NonConf for 0.25                NonCof 0 33

8/27/2020   Reg on IV   RJD   ML     EOP     MHCB   8/25/2020 10: 2:00 AM   3.08   8/25 2020 3:13:10 PM    8 28/2020 1:   25 PM    2.9    EOP   EOP                                                 5/5         10:35:00 Ce lFront   0   1                       0   0                                           0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                                                NonConf for 0.17

8/28/2020   Reg on IV   RJD   ML     EOP     MHCB   8/25/2020 10: 2:00 AM   3.08   8/25 2020 3:13:10 PM    8 28/2020 1:   25 PM    2.9    EOP   EOP     8/28/2020 2:1 :05 PM    SPI not done        5/5        11:10:00 Ce lFront    0   1   12: 5:00 NonCof     0   0    11:10:00 Ce lFront                     0.08   0   0   0    0     0 08   0.08   0.5   0 58
                                                                                                                                                                                                               NonConf for 0.08                 0 50 Hours                NonCof 0.08 Hours

9/8/2020    Reg on IV   RJD   ML     EOP     MHCB    9/8/2020 1:01 00 AM    7.19    9/8 2020 2:55:25 AM    9 11/2020 :30 06 PM     3.57   MCB   MHCB    9/8/2020 11: 6:12 AM    SPI not done     Admit to       09:59:00 Ce lFront   0   2   1 :00:00 Ce lFron   0   1                                           0.7    0   1   1    0     0.7    0.7    1     1.7
                                                                                                                                                                                                 Inpat ent      NonConf for 0.18                NonCof 0 33
                                                                                                                                                                                                                      Ho s                        Ho s
9/9/2020    Reg on IV   RJD   ASU    ASU     MHCB    9/8/2020 1:01 00 AM    7.19    9/8 2020 2:55:25 AM    9 11/2020 :30 06 PM     3.57   MCB   MHCB                                             Admit to       10:00:00 Ce lFront   0   1                       0   0                                           0.25   0   0   0    0     0 25   0.25   0     0 25
                                                                                                                                                                                                 Inpat ent      NonConf for 0.25
                                                                                                                                                                                                                      Ho s
9/10/2020   Reg on IV   RJD   ASU    ASU     MHCB    9/8/2020 1:01:00 AM    7.19    9/8 2020 2:55:25 AM    9 11/2020 :30 06 PM     3.57   MCB   MHCB                                             Admit to       11:51:00 Ce lFront   0   1   08:00:00 Ce lFron   0   1    11:51:00 Ce lFront                     0.65   0   0   0    0     0 65   0.65   0     0 65
                                                                                                                                                                                                 Inpat ent      NonConf for 0.15                NonCof 0 50               NonCof 0.15 Hours
                                                                                                                                                                                                                      Ho s                        Ho s
9/11/2020   Reg on IV   RJD   ASU    ASU     MHCB    9/8/2020 1:01 00 AM    7.19    9/8 2020 2:55:25 AM    9 11/2020 :30 06 PM     3.57   MCB   MHCB                                             Admit to       10:20:00 Ce lFront   0   1   11:30:00 Ce lFron   0   1                                           0.33   0   0   0    0     0 33   0.33   0     0 33
                                                                                                                                                                                                 Inpat ent      NonConf for 0.17                NonCof 0.17
                                                                                                                                                                                                                      Ho s                        Ho s
8/18/2020   Reg on IV   RJD   ASU    ASU     MHCB   8 17/2020 11 15:00 PM   0.     8/18 2020 12: 8 57 AM   8 18/2020 7:58 50 PM    0.8    ASU   CCCMS   8/18/2020 1:22:03 PM    Required by         5/5        08:5 :00 NonConf      0   1                       0   0                                            0     0   0   0    0     0.9    0.9    0     0.9
                                                                                                                                                                                   olic                          fo 0 90 Ho s
8/20/2020   Reg on IV   RJD   ML     EOP     MHCB   8 19/2020 11 23:00 PM   0. 6   8/20 2020 12:32 21 AM   8 20/2020 3:23 55 PM    0.62   EOP   EOP     8/20/2020 1:02:27 PM    Required by         5/5         09:35 00 Standard    1   0                       0   0                                            0     0   0   0   0.58    0     0.58   0     0 58
                                                                                                                                                                                   olic                        Co f fo 0 58 Ho s
8/30/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS                                               5/5                                                                                                           0     0   0   0    0       0     0     0      0
8/31/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS   8/31/2020 3:13:17 PM    Required by         5/5                              0   0   13:50:00 Ce lFron   0   1                                           0.57   0   0   0    0     0 57   0.57   0     0 57
                                                                                                                                                                                  policy                                                        NonCof 0 57
                                                                                                                                                                                                                                                  Ho s
9/1/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS                                               5/5         10:00:00 Ce lFront   0   1                       0   0                                           0. 2   0   0   0    0     0. 2   0. 2   0     0. 2
                                                                                                                                                                                                                NonConf for 0. 2
                                                                                                                                                                                                                     Ho s
9/2/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS                                               5/5                              0   0   10:20:00 Ce lFron   0   2    13:30:00 Ce lFront                     0.67   0   0   0    0     0 67   0.67   0     0 67
                                                                                                                                                                                                                                                NonCof 0 33               NonCof 0.25 Hours
                                                                                                                                                                                                                                                  Ho s
9/3/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS                                               5/5        1 :15:00 Ce lFront    0   1                       0   0                                           0.25   0   0   0    0     0 25   0.25   0     0 25
                                                                                                                                                                                                               NonConf for 0.25
                                                                                                                                                                                                                    Ho s
9/4/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS                                               5/5        09:05:00 Ce lFront    0   1                       0   0                                           0.25   0   0   0    0     0 25   0.25   0     0 25
                                                                                                                                                                                                               NonConf for 0.25

9/5/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS                                               5/5        13:55:00 Ce lFront    0   1                       0   0                                           0.08   0   0   0    0     0 08   0.08   0     0 08
                                                                                                                                                                                                               NonConf for 0.08

9/6/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS                                               5/5        10:15:00 Ce lFront    0   1                       0   0                                           0.25   0   0   0    0     0 25   0.25   0     0 25
                                                                                                                                                                                                               NonConf for 0.25

9/7/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS                                               5/5                                                                                                           0     0   0   0    0       0     0     0      0
9/8/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/30/2020 6:57:00 PM    8.62   8/30 2020 7:59:15 PM     9/8/2020 3:52:58 PM    8.83   ASU   CCCMS    9/8/2020 :00 19 PM     Required by         5/5                              0   0   09:20:00 Ce lFron   0   1    09:25:00 Ce lFront                     0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                  policy                                                        NonCof 0.17               NonCof 0.17 Hours

9/11/2020   Reg on IV   RJD   ASU    ASU     MHCB   9/11/2020 12:09:00 AM   0.79   9 11/2020 1:01:29 AM    9 12/2020 1:27 08 PM    1.52   ASU    GP     9/11/2020 :08:06 PM       Update            2/5        11:30:00 Ce lFront    0   1                       0   0                            NSG at 07 15   0.25   0   0   0    0     0 25   0.25   0     0 25
                                                                                                                                                                                                               NonConf for 0.25

8/26/2020   Reg on IV   RJD   ML     WC      MHCB   8/26/2020 12:2 :00 AM   8. 3   8/26 2020 12:55 08 AM    9/3/2020 1:08:10 PM    8.51   ASU    GP                                                 5/5         00:05 00 Standard    1   2   11:00:00 Ce lFron   0   1                                           0.5    0   0   0   0.35   0.5    0.85   0     0 85
                                                                                                                                                                                                               Conf for 0 35 Hours              NonCof 0.17

8/27/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/26/2020 12:2 :00 AM   8. 3   8/26 2020 12:55 08 AM    9/3/2020 1:08:10 PM    8.51   ASU    GP                                                 5/5         12:30:00 Ce lFront   0   1                       0   0                                           0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                                                NonConf for 0.17

8/28/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/26/2020 12:2 :00 AM   8. 3   8/26 2020 12:55 08 AM    9/3/2020 1:08:10 PM    8.51   ASU    GP                                                 5/5         20:30:00 Ce lFront   0   1                       0   0   12: 5:00 Conf for 0 08                   0     0   0   0    0      0      0     0      0
                                                                                                                                                                                                                NonConf for 0.00                                                 Hours
                                                                                                                                                                                                                     Ho s
8/29/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/26/2020 12:2 :00 AM   8. 3   8/26 2020 12:55 08 AM    9/3/2020 1:08:10 PM    8.51   ASU    GP                                                 5/5         10:00:00 Ce lFront   0   1                       0   0                                           0.33   0   0   0    0     0 33   0.33   0     0 33
                                                                                                                                                                                                                NonConf for 0.33
                                                                                                                                                                                                                     Ho s
8/30/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/26/2020 12:2 :00 AM   8. 3   8/26 2020 12:55 08 AM    9/3/2020 1:08:10 PM    8.51   ASU    GP                                                 5/5         11:06:00 Ce lFront   0   1                       0   0                                           0.13   0   0   0    0     0.13   0.13   0     0.13
                                                                                                                                                                                                                NonConf for 0.13
                                                                                                                                                                                                                     Ho s
8/31/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/26/2020 12:2 :00 AM   8. 3   8/26 2020 12:55 08 AM    9/3/2020 1:08:10 PM    8.51   ASU    GP                                                 5/5                              0   0   09:00:00 Ce lFron   0   1                                            1     0   0   0    0      1      1     0      1
                                                                                                                                                                                                                                                NonCof 1 00
                                                                                                                                                                                                                                                  Ho s
9/1/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/26/2020 12:2 :00 AM   8. 3   8/26 2020 12:55 08 AM    9/3/2020 1:08:10 PM    8.51   ASU    GP                                                 5/5        09:25:00 NonConf      0   1                       0   0                                            0     0   0   0    0     0 33   0.33   0     0 33
                                                                                                                                                                                                                 fo 0 33 Ho s
9/2/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/26/2020 12:2 :00 AM   8. 3   8/26 2020 12:55 08 AM    9/3/2020 1:08:10 PM    8.51   ASU    GP                                                 5/5        13: 5:00 Ce lFront    0   1   09: 0:00 Ce lFron   0   2                                           0.92   0   0   0    0     0 92   0.92   0     0 92
                                                                                                                                                                                                                NonConf for 0.25                NonCof 0 33
                                                                                                                                                                                                                     Ho s                         Ho s
9/3/2020    Reg on IV   RJD   ASU    ASU     MHCB   8/26/2020 12:2 :00 AM   8. 3   8/26 2020 12:55 08 AM    9/3/2020 1:08:10 PM    8.51   ASU    GP     9/3 2020 12:05:13 PM    Required by         5/5                              0   0   08:30:00 Ce lFron   0   1    10:35:00 Ce lFront                     0.33   0   0   0    0     0 33   0.33   0     0 33
                                                                                                                                                                                  policy                                                        NonCof 0 33               NonCof 0.08 Hours

8/22/2020   Reg on IV   RJD   ASU    ASU     MHCB   8 21/2020 10: 8:00 PM   0. 3   8/22 2020 12:27 25 AM   8 22/2020 11 02:03 AM   0.     ASU   CCCMS   8/22/2020 3:27:35 PM    Required by    Rerefe red to   08:30:00 Ce lFront    0   1                       0   0                                           0.17   0   0   0    0     0.17   0.17   0     0.17
                                                                                                                                                                                  policy          MHCB         NonConf for 0.17

8/27/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/27/2020 1 57:00 AM     7.    8 27/2020 7:21:23 AM    8/30/2020 12:00:03 PM   3.19   ASU   MHCB    8/27 2020 1 36: 6 AM    SPI not done   Rerefe red to   09:30:00 Ce lFront    0   1   12:00:00 Ce lFron   0   1                                           1.25   0   0   0    0     1 25   1.25   0     1 25
                                                                                                                                                                                                  MHCB         NonConf for 0.75                 NonCof 0 50
                                                                   Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 89 of 107

8/28/2020   Reg on IV   RJD     ASU        ASU     MHCB    8/27/2020 1 57:00 AM     7.      8 27/2020 7:21:23 AM    8/30/2020 12:00:03 PM   3.19    ASU   MHCB                                           Rerefe red to   07:50:00 Ce lFront    0   1                       0   0   12:15:00 Ce lFront                 0.33   0   0   0    0     0 33   0.33   0   0 33
                                                                                                                                                                                                            MHCB         NonConf for 0.33                                          NonCof 0.25 Hours
                                                                                                                                                                                                                              Ho s
8/29/2020   Reg on IV   RJD     ASU        ASU     MHCB    8/27/2020 1 57:00 AM     7.      8 27/2020 7:21:23 AM    8/30/2020 12:00:03 PM   3.19    ASU   MHCB                                           Rerefe red to                                                                                                 0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                            MHCB
8/30/2020   Reg on IV   RJD     ASU        ASU     MHCB    8/27/2020 1 57:00 AM     7.      8 27/2020 7:21:23 AM    8/30/2020 12:00:03 PM   3.19    ASU   MHCB                                           Rerefe red to   11:15:00 Ce lFront    0   1                       0   0                                      0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                            MHCB          NonConf for 0.08
                                                                                                                                                                                                                              Ho s
9/1/2020    Reg on IV   RJD     ASU        ASU     MHCB    8/27/2020 1 57:00 AM     7.       9 1/2020 3 56:23 PM    9/ 2020 11: 5 35 PM     3.33    MCB   ACUTE                                            Admit to      12: 5:00 Ce lFront    0   1                       0   0                                      2.37   0   0   0    0     2 37   2.37   0   2 37
                                                                                                                                                                                                           Inpat ent      NonConf for 2.37
                                                                                                                                                                                                                              Ho s
9/2/2020    Reg on IV   RJD     ASU        ASU     MHCB    8/27/2020 1 57:00 AM     7.       9 1/2020 3 56:23 PM    9/ 2020 11: 5 35 PM     3.33    MCB   ACUTE                                            Admit to      07: 5:00 Ce lFront    0   1                       0   0                                      0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                           Inpat ent      NonConf for 0.17
                                                                                                                                                                                                                              Ho s
9/3/2020    Reg on IV   RJD     ASU        ASU     MHCB    8/27/2020 1 57:00 AM     7.       9 1/2020 3 56:23 PM    9/ 2020 11: 5 35 PM     3.33    MCB   ACUTE                                            Admit to          10 10:00          1   0   10:00:00 Ce lFron   0   1   09: 0:00 Ce lFront                 0.25   0   0   0   0.5    0 25   0.75   0   0 75
                                                                                                                                                                                                           Inpat ent     Therapeut cModule                NonCof 0 25              NonCof 0.17 Hours

9/4/2020    Reg on IV   RJD     ASU        ASU     ACUTE   9/3/2020 11 32:00 AM    11.75     9 1/2020 3 56:23 PM    9/ 2020 11: 5 35 PM     3.33    MCB   ACUTE                                            Admit to      09:20:00 Ce lFront    0   1                       0   0                                      0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                           Inpat ent     NonConf for 0.17

9/10/2020   Reg on IV   RJD     ASU       ASUHub   MHCB    9/9/2020 9:53:00 AM      1.09    9/10 2020 12:5 21 AM                             5.2                                                                         09:39:00 Ce lFront    0   1   13:00:00 Ce lFron   0   2                                      1.12   0   0   0    0     1.12   1.12   0   1.12
                                                                                                                                                                                                                         NonConf for 0.12                 NonCof 0 50

9/11/2020   Reg on IV   RJD     ASU        ASU      CF     9 10/2020 12 00:00 PM     .05    9/10 2020 12:5 21 AM                             5.2                                                                         08:59:00 Ce lFront    0   1   13:00:00 Ce lFron   0   1                                      0. 7   0   0   0    0     0. 7   0. 7   0   0. 7
                                                                                                                                                                                                                         NonConf for 0.30                 NonCof 0.17

9/12/2020   Reg on IV   RJD     ASU        ASU      CF     9 10/2020 12 00:00 PM     .05    9/10 2020 12:5 21 AM                             5.2                                                                         11: 0:00 Ce lFront    0   1                       0   0                                      0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                                         NonConf for 0.08
                                                                                                                                                                                                                              Ho s
9/13/2020   Reg on IV   RJD     ASU        ASU      CF     9 10/2020 12 00:00 PM     .05    9/10 2020 12:5 21 AM                             5.2                                                                         10:35:00 Ce lFront    0   1                       0   0                                      0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                         NonConf for 0.17
                                                                                                                                                                                                                              Ho s
9/14/2020   Reg on IV   RJD     ASU        ASU      CF     9 10/2020 12 00:00 PM     .05    9/10 2020 12:5 21 AM                             5.2                                                                                               0   0   09:30:00 Ce lFron   0   1                                      0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                                                          NonCof 0.17
                                                                                                                                                                                                                                                            Ho s
9/15/2020   Reg on IV   RJD     ASU        ASU     ACUTE   9/1 /2020 1:1 :00 PM     0.68    9/10 2020 12:5 21 AM                            5.2                                                                                                                                                                        0     0   0   0    0       0     0     0    0
8/17/2020   Reg on IV   RJD      ML        EOP     MHCB    8/17/2020 1 37:00 AM     0.32    8 17/2020 2:38:08 AM    8 17/2020 :17 00 PM     0.57    EOP   EOP     8/17/2020 11:36:56 AM   Required by         5/5         09:05:00 Ce lFront   0   2                       0   0                                      0.33   0   0   0    0     0 33   0.33   0   0 33
                                                                                                                                                                                            policy                        NonConf for 0.17
                                                                                                                                                                                                                                Ho s
9/11/2020   Reg on IV   RJD     ML         EOP     MHCB    9/11/2020 1:35:00 PM     3.67    9/11 2020 6:50:57 PM                            3. 5                                                                          12: 5 00 Standard    1   0                       0   0                        RT at 11:30    0     0   1   1   0.5     0     0.5    1   1.5
                                                                                                                                                                                                                         Co f fo 0 50 Ho s
9/12/2020   Reg on IV   RJD     ML         EOP     MHCB    9/11/2020 1:35:00 PM     3.67    9/11 2020 6:50:57 PM                            3. 5                                                                          08:5 :00 Ce lFront   0   1                       0   0                                      0.22   0   0   0    0     0 22   0.22   0   0 22
                                                                                                                                                                                                                          NonConf for 0.22
                                                                                                                                                                                                                                Ho s
9/13/2020   Reg on IV   RJD     ML         EOP     MHCB    9/11/2020 1:35:00 PM     3.67    9/11 2020 6:50:57 PM                            3. 5                                                                          10:07:00 Ce lFront   0   1                       0   0                                      0.13   0   0   0    0     0.13   0.13   0   0.13
                                                                                                                                                                                                                          NonConf for 0.13
                                                                                                                                                                                                                                Ho s
9/14/2020   Reg on IV   RJD     ML         EOP     MHCB    9/11/2020 1:35:00 PM     3.67    9/11 2020 6:50:57 PM                            3. 5                                                                          11:50:00 Ce lFront   0   1                       0   0   11:50:00 Ce lFront   RT at 09:19   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                          NonConf for 0.17                                         NonCof 0.17 Hours
                                                                                                                                                                                                                                Ho s
9/15/2020   Reg on IV   RJD     ML         EOP     MHCB    9/11/2020 1:35:00 PM     3.67    9/11 2020 6:50:57 PM                            3. 5                                                                                                                                                                       0     0   0   0    0       0     0     0    0
9/11/2020   Reg on IV   RJD     ML         SNY     MHCB    9/11/2020 8:1 :00 PM     0.55    9/11 2020 9:00:06 PM    9/12/2020 12:32:19 PM   0.65    SNY   CCCMS   9/11/2020 8:38: 3 PM    SPI not done        2/5                                                                                                      0     0   0   0    0       0     0     0    0
9/12/2020   Reg on IV   RJD     ML         EOP     MHCB    9/11/2020 8:1 :00 PM     0.55    9/11 2020 9:00:06 PM    9/12/2020 12:32:19 PM   0.65    SNY   CCCMS   9/12/2020 3:13:00 PM    Required by         2/5        09:00:00 Ce lFront    0   1                       0   0                                      0.33   0   0   0    0     0 33   0.33   0   0 33
                                                                                                                                                                                            policy                       NonConf for 0.33

8/21/2020   Reg on IV   RJD   Acute/ICF    DSH      CF     5/7/2020 11 08:00 AM    106 03   8/21 2020 12: 0 50 AM   9/8/2020 9:59 22 AM     18.39   EOP   EOP     8/21/2020 11: 5:55 AM   Required by         0/5                                                                                                      0     0   0   0    0      0      0     0    0
                                                                                                                                                                                             olic
9/11/2020   Reg on IV   RJD     ML         EOP     MHCB    9/11/2020 :55:00 PM      0.71    9/11 2020 8:17:09 PM    9 12/2020 1:53: 6 PM    0.73    EOP   EOP                                                 1/5         16:20 00 Standard    1   0                       0   0                        RT at 12:30    0     0   1   1   0.5     0     0.5    1   1.5
                                                                                                                                                                                                                         Co f fo 0 50 Ho s
9/12/2020   Reg on IV   RJD     ML         EOP     MHCB    9/11/2020 :55:00 PM      0.71    9/11 2020 8:17:09 PM    9 12/2020 1:53: 6 PM    0.73    EOP   EOP     9/12/2020 11:56:29 AM     Update            1/5         09:08:00 Ce lFront   0   1                       0   0                                      0.23   0   0   0    0     0 23   0.23   0   0 23
                                                                                                                                                                                                                          NonConf for 0.23

9/8/2020    Reg on IV   RJD     ML         PF      MHCB    9/8 2020 12:30:00 PM     6.71     9 8/2020   13: 1 PM                            6.56                  9/8/2020 11 27:    AM     Update                        11:02 00 Standard    1   0       09 58:00        2   0                                       0     0   0   0   1.68    0     1.68   0   1 68
                                                                                                                                                                                                                         Conf for 0 97 Hours           Standa d Conf for

9/9/2020    Reg on IV   RJD     ML         EOP     MHCB    9/8 2020 12:30:00 PM     6.71     9 8/2020   13: 1 PM                            6.56                                                                         08:25:00 Ce lFront    0   1                       0   0                                      0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                                         NonConf for 0.08
                                                                                                                                                                                                                              Ho s
9/10/2020   Reg on IV   RJD     ML         EOP     MHCB    9/8 2020 12:30:00 PM     6.71     9 8/2020   13: 1 PM                            6.56                                                                         1 :00:00 Ce lFront    0   1                       0   0                                      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                         NonConf for 0.25
                                                                                                                                                                                                                              Ho s
9/11/2020   Reg on IV   RJD     ML         EOP     MHCB    9/8 2020 12:30:00 PM     6.71     9 8/2020   13: 1 PM                            6.56                                                                                               0   0   12:00:00 Ce lFron   0   1   09: 0:00 Ce lFront                 0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                                                          NonCof 0.17              NonCof 0.17 Hours
                                                                                                                                                                                                                                                            Ho s
9/12/2020   Reg on IV   RJD     ML         EOP     MHCB    9/8 2020 12:30:00 PM     6.71     9 8/2020   13: 1 PM                            6.56                                                                         10:35:00 Ce lFront    0   1                       0   0                                      0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                                         NonConf for 0.08
                                                                                                                                                                                                                              Ho s
9/13/2020   Reg on IV   RJD     ML         EOP     MHCB    9/8 2020 12:30:00 PM     6.71     9 8/2020   13: 1 PM                            6.56                                                                         10:25:00 Ce lFront    0   1                       0   0                                      0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                         NonConf for 0.17

9/14/2020   Reg on IV   RJD     ML         EOP     MHCB    9/8 2020 12:30:00 PM     6.71     9 8/2020   13: 1 PM                            6.56                                                                                               0   0   09:00:00 Ce lFron   0   1                        RT at 09:19   0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                                                          NonCof 0.17

9/15/2020   Reg on IV   RJD     ML         EOP     MHCB    9/8 2020 12:30:00 PM     6.71     9 8/2020 13: 1 PM                              6.56                                                                                                                                                                       0     0   0   0    0      0      0     0    0
 9/4/2020   Reg on IV   RJD     ML         EOP     MHCB    9/ /2020 1:10 00 PM      0.87     9/ /2020 3 57:33 PM     9/5/2020 7:2 :37 PM    1.1     EOP   EOP                                                 5/5        12:30 00 Conf for     1   0                       0   0                                       0     0   0   0   0.33    0     0.33   0   0 33
                                                                                                                                                                                                                            0 33 Ho s
9/5/2020    Reg on IV   RJD     ML         EOP     MHCB     9/ /2020 1:10 00 PM     0.87     9/ /2020 3 57:33 PM     9/5/2020 7:2 :37 PM    1.1     EOP   EOP     9/5 2020 12:12:35 PM    SPI not done        5/5        09:35:00 Ce lFront    0   1                       0   0                                      0.22   0   0   0    0     0 22   0.22   0   0 22
                                                                                                                                                                                                                          NonConf for 0.22
                                                                                                                                                                                                                               Ho s
8/26/2020   Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to          21:15:00          0   1                       0   0                        RT at 13:08    0     0   0   0    0     0 58   0.58   0   0 58
                                                                                                                                                                                                           Inpat ent     Therapeut cModule
                                                                                                                                                                                                                          NonConf for 0.58
8/27/2020   Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB    8/27/2020 12:16:21 AM   SPI not done     Admit to      07: 5:00 Ce lFront    0   2   10:30:00 Ce lFron   0   1                                      1.83   0   1   1    0     1 83   1.83   1   2 83
                                                                                                                                                                                                           Inpat ent     NonConf for 0.67                 NonCof 0 50

8/28/2020   Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to      11:25:00 Ce lFront    0   1                       0   0   11:25:00 Ce lFront                 0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                           Inpat ent     NonConf for 0.17                                          NonCof 0.17 Hours

8/29/2020   Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to                                                                                                    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                           I at e t
8/30/2020   Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to      09:15:00 Ce lFront    0   1                       0   0                                      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                           Inpat ent     NonConf for 0.25
                                                                                                                                                                                                                              Ho s
8/31/2020   Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to                                                                                     RT at 08:39    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                           Inpat ent
9/1/2020    Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to      11: 0:00 Ce lFront    0   1                       0   0                                      0.33   0   0   0    0     0 33   0.33   0   0 33
                                                                                                                                                                                                           Inpat ent     NonConf for 0.33
                                                                                                                                                                                                                              Ho s
9/2/2020    Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to      10:30:00 Ce lFront    0   2                       0   0                                      0.58   0   0   0    0     0 58   0.58   0   0 58
                                                                                                                                                                                                           Inpat ent     NonConf for 0.50
                                                                                                                                                                                                                              Ho s
9/3/2020    Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to                            0   0   09:00:00 Ce lFron   0   1   11:20:00 Ce lFront                  1     0   0   0    0      1      1     0    1
                                                                                                                                                                                                           Inpat ent                                      NonCof 1 00              NonCof 0.17 Hours
                                                                                                                                                                                                                                                            Ho s
9/4/2020    Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to      11:55:00 Ce lFront    0   1                       0   0                                      0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                           Inpat ent     NonConf for 0.08
                                                                                                                                                                                                                              Ho s
9/5/2020    Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to      10:35:00 Ce lFront    0   1                       0   0                                      0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                           Inpat ent     NonConf for 0.08

9/6/2020    Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to      10:25:00 Ce lFront    0   1                       0   0                                      0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                           Inpat ent     NonConf for 0.25

9/7/2020    Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to      09:25:00 Ce lFront    0   1                       0   0                                      0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                           Inpat ent     NonConf for 0.08

9/8/2020    Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to      10:30:00 Ce lFront    0   1   08:30:00 Ce lFron   0   1                                      0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                           Inpat ent     NonConf for 0.33                 NonCof 0.17

9/9/2020    Reg on IV   RJD     ML         EOP     MHCB    8 26/2020 10 03:00 PM   19.31    8/26/2020 11:3 : 1 PM    9/9/2020 :08: 3 PM     13.69   MCB   MHCB                                             Admit to                                                                                                    0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                           I at e t
8/23/2020   Reg on IV   RJD     ML         EOP     MHCB    8 22/2020 10 55:00 PM    0. 7    8/23 2020 12:27 07 AM   8 23/2020 :15 0 PM      0.66    EOP   EOP     8/23/2020 1: 2: 2 PM    Required by        5/5                                                                                                       0     0   0   0    0      0      0     0    0
                                                                                                                                                                                              olic
9/1/2020    Reg on IV   RJD     ML         EOP     MHCB     9/1/2020 9:06 00 PM     0.61    9/1/2020 10:52:25 PM    9 2 2020 12:3 29 PM     0.57    EOP   EOP      9/1/2020 5:03 08 PM    Required by         5/5         15:00 00 Standard    2   0                       0   0                                       0     1   0   1   1.25    1     2.25   0   2 25
                                                                                                                                                                                              olic                       Co f fo 0 75 Ho s
9/2/2020    Reg on IV   RJD     ML         EOP     MHCB     9/1/2020 9:06 00 PM     0.61    9/1/2020 10:52:25 PM    9 2 2020 12:3 29 PM     0.57    EOP   EOP     9/2 2020 12:17:26 PM    SPI not done        5/5         09:00:00 Ce lFront   0   1                       0   0                                      0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                                                          NonConf for 0.50
                                                                                                                                                                                                                                Ho s
9/13/2020   Reg on IV   RJD     ML         EOP     MHCB    9/13/2020 3:00:00 PM     0.73    9/13 2020 6:03: 6 PM    9 1 /2020 1:29 11 PM    0.81    EOP   EOP                                                 0/5                                                                                                      0     0   0   0    0       0     0     0    0
9/14/2020   Reg on IV   RJD     ML         EOP     MHCB    9/13/2020 3:00:00 PM     0.73    9/13 2020 6:03: 6 PM    9 1 /2020 1:29 11 PM    0.81    EOP   EOP     9/1 2020 9 53:52 AM     Required by         0/5        08:05:00 Ce lFront    0   3                       0   0                                      0.78   0   0   0    0     0 78   0.78   0   0 78
                                                                                                                                                                                            policy                       NonConf for 0.35

8/29/2020   Reg on IV   RJD     ML         EOP     MHCB    8/29/2020 9:09:00 PM     0.5     8/29/2020 11:10:26 PM   8/30/2020 12:01:28 PM   0.5     EOP   EOP                                                 5/5                                                                                                      0     0   0   0    0      0      0     0    0
8/30/2020   Reg on IV   RJD     ML         EOP     MHCB    8/29/2020 9:09:00 PM     0.5     8/29/2020 11:10:26 PM   8/30/2020 12 01:28 PM   0.5     EOP   EOP     8/30/2020 10:56:   AM   Required by         5/5        08:50:00 Ce lFront    0   1                       0   0                                      0.     0   0   0    0     0.     0.     0   0.
                                                                                                                                                                                            policy                       NonConf for 0. 0
                                                                                                                                                                                                                              Ho s
8/15/2020   Reg on IV   RJD     ML         EOP     MHCB    8/15/2020 7:58:00 PM     0.58    8/15 2020 8: 3:53 PM    8 19/2020 :2 56 PM      3.82    EOP   EOP                                                 2/5                                                                                                      0     0   0   0    0       0     0     0    0
8/16/2020   Reg on IV   RJD     ML         EOP     MHCB    8/15/2020 7:58:00 PM     0.58    8/15 2020 8: 3:53 PM    8 19/2020 :2 56 PM      3.82    EOP   EOP     8/16/2020 1:33:17 PM      Update            2/5        09:10:00 Ce lFront    0   1                       0   0                                      0.63   0   0   0    0     0 63   0.63   0   0 63
                                                                                                                                                                                                                         NonConf for 0.63
                                                                                                                                                                                                                              Ho s
8/26/2020   Reg on IV   RJD   Acute/ICF    DSH     MHCB    8/26/2020 7:36:00 PM     8.55    8/26/2020 11:00: 7 PM                           19.27                 8/26/2020 6:57:35 PM    SPI not done                                                                                                                 0     0   0   0    0      0      0     0    0
                                                            Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 90 of 107

8/27/2020   Reg on IV   RJD   ML     EOP     MHCB   8/26/2020 7:36:00 PM   8.55    8/26/2020 11:00: 7 PM                          19.27                                                                           08: 5:00 Ce lFront    0   2   09:00:00 Ce lFron   0   1                                       1.33   0   0   0    0     1 33   1.33   0   1 33
                                                                                                                                                                                                                  NonConf for 0. 2                 NonCof 0 50
                                                                                                                                                                                                                        Ho s                         Ho s
8/28/2020   Reg on IV   RJD   ML     EOP     MHCB   8/26/2020 7:36:00 PM   8.55    8/26/2020 11:00: 7 PM                          19.27                                                                           10:05 00 Standard     0   1                       0   0   11:15:00 Ce lFront                   0     0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                  NonConf for 0.25                                          NonCof 0.17 Hours
                                                                                                                                                                                                                        Ho s
8/29/2020   Reg on IV   RJD   ML     EOP     MHCB   8/26/2020 7:36:00 PM   8.55    8/26/2020 11:00: 7 PM                          19.27                                                                                                                                                                          0     0   0   0    0       0     0     0    0
8/30/2020   Reg on IV   RJD   ML     EOP     MHCB   8/26/2020 7:36:00 PM   8.55    8/26/2020 11:00: 7 PM                          19.27                                                                           09:30:00 Ce lFront    0   1                       0   0                                       0.23   0   0   0    0     0 23   0.23   0   0 23
                                                                                                                                                                                                                  NonConf for 0.23

8/31/2020   Reg on IV   RJD   ML     EOP     MHCB   8/26/2020 7:36:00 PM   8.55    8/26/2020 11:00: 7 PM                          19.27                                                                                                 0   0   10:00:00 Ce lFron   0   1                        RT at 08:39     1     0   0   0    0      1      1     0    1
                                                                                                                                                                                                                                                   NonCof 1 00
                                                                                                                                                                                                                                                     Ho s
9/1/2020    Reg on IV   RJD   ML     EOP     MHCB   8/26/2020 7:36:00 PM   8.55    8/26/2020 11:00: 7 PM                          19.27                                                                            11:25:00 Ce lFront   0   1                       0   0                                       0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                   NonConf for 0.25
                                                                                                                                                                                                                         Ho s
9/2/2020    Reg on IV   RJD   ML     EOP     MHCB   8/26/2020 7:36:00 PM   8.55    8/26/2020 11:00: 7 PM                          19.27                                                                            10:00:00 Ce lFront   0   2                       0   0                                        1     0   0   0    0      1      1     0    1
                                                                                                                                                                                                                   NonConf for 0.50
                                                                                                                                                                                                                         Ho s
9/3/2020    Reg on IV   RJD   ML     EOP     MHCB   8/26/2020 7:36:00 PM   8.55    8/26/2020 11:00: 7 PM                          19.27                                                                            13:00 00 Standard    1   0   10:00:00 Ce lFron   0   2                                        1     0   0   0   0.5     1     1.5    0   1.5
                                                                                                                                                                                                                  Conf for 0 50 Hours              NonCof 0 50
                                                                                                                                                                                                                                                     Ho s
9/4/2020    Reg on IV   RJD   ML     EOP     MHCB   8/26/2020 7:36:00 PM   8.55    8/26/2020 11:00: 7 PM                          19.27                    9/ /2020 10 0 :21 AM    Required by                    08:35:00 Ce lFront    0   1   08: 0:00 Ce lFron   0   1   08:35:00 Ce lFront                  0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                     policy                       NonConf for 0.17                 NonCof 0 33              NonCof 0.17 Hours

9/2/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2/2020 :50 00 PM     0.76     9 2/2020 7 50:22 PM    9/3/2020 3:38:30 PM    0.83     EOP     EOP     9/2 2020 10:25:25 PM    Required by         5/5            16:30:00          0   1                       0   0                                        0     1   0   1    0     1.17   1.17   0   1.17
                                                                                                                                                                                     policy                       Therapeut cModule
                                                                                                                                                                                                                   NonConf for 0.17
9/3/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2/2020 :50 00 PM     0.76     9 2/2020 7 50:22 PM    9/3/2020 3:38:30 PM    0.83     EOP     EOP     9/3/2020 11 25:11 AM    Required by         5/5        10:10:00 Ce lFront    0   1                       0   0                                       0.33   0   0   0    0     0 33   0.33   0   0 33
                                                                                                                                                                                     policy                       NonConf for 0.33

8/23/2020   Reg on IV   RJD   ML     SNY     MHCB   8/23/2020 8: 6:00 PM   0. 8    8/23/2020 10:31: 5 PM   8 25/2020 1:51 12 PM   1.6      SNY     CCCMS                                               5/5                                                                                                       0     0   0   0    0       0     0     0    0
8/24/2020   Reg on IV   RJD   ML     EOP     MHCB   8/23/2020 8: 6:00 PM   0. 8    8/23/2020 10:31: 5 PM   8 25/2020 1:51 12 PM   1.6      SNY     CCCMS   8/2 /2020 11: 3:18 AM   Required by         5/5        07:50:00 Ce lFront    1   1                       0   0                        RT at 10:1     0.25   0   0   0   1.25   0 25   1.5    0   1.5
                                                                                                                                                                                     policy                       NonConf for 0.25

8/25/2020   Reg on IV   RJD   ML     EOP     MHCB   8/2 /2020 9:33:00 PM   0. 5    8/23/2020 10:31: 5 PM   8 25/2020 1:51 12 PM   1.6      SNY     CCCMS   8/25 2020 9 53:58 AM    Required by         5/5        08:05:00 Ce lFront    0   1                       0   0                        NSG at 08: 5   0.18   0   0   0    0     0.18   0.18   0   0.18
                                                                                                                                                                                     policy                       NonConf for 0.18

9/12/2020   Reg on IV   RJD   ML     PF      MHCB   9/12/2020 7:08:00 PM   0.6     9/12 2020 8:26:   PM    9 13/2020 3:27 29 PM   0.79     PF      CCCMS                                               1/5        1 :25 00 Standard     0   1                       0   0                                        0     0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                  NonConf for 0.17

9/13/2020   Reg on IV   RJD   ML     EOP     MHCB   9/12/2020 7:08:00 PM   0.6     9/12 2020 8:26:   PM    9 13/2020 3:27 29 PM   0.79     PF      CCCMS   9/13/2020 10:28:28 AM   Required by         1/5         09:50:00 Ce lFront   0   1                       0   0                                       0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                     policy                        NonConf for 0.25
                                                                                                                                                                                                                         Ho s
8/24/2020   Reg on IV   RJD   ML     EOP     MHCB   8/2 /2020 3:3 :00 PM   0.73    8/2 2020 5:20:08 PM     8 25/2020 1:   39 PM   0.85     EOP     EOP     8/2 /2020 6:31:06 PM    SPI not done         /5        15:03 00 Ho dingCel   0   2                       0   0                        RT at 10:26     0     0   0   0    0     1 55   1.55   0   1 55
                                                                                                                                                                                                                   NonConf for 0.78
                                                                                                                                                                                                                         Hours
8/25/2020   Reg on IV   RJD   ML     EOP     MHCB   8/2 /2020 3:3 :00 PM   0.73    8/2 2020 5:20:08 PM     8 25/2020 1:   39 PM   0.85     EOP     EOP     8/25/2020 10: 7:09 AM   Required by          /5        08:27:00 Ce lFront    0   1                       0   0                                       0.75   0   0   0    0     0 75   0.75   0   0 75
                                                                                                                                                                                     policy                        NonConf for 0.75
                                                                                                                                                                                                                       Ho s
9/2/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2/2020 10: 1:00 AM   1.02    9/2/2020 12:38: 5 PM    9/3/2020 :32:5 PM      1.16     EOP     EOP     9/2 2020 12:13:   PM       Other            5/5            08: 5:00          0   1                       0   0                                        0     0   0   0    0     0 75   0.75   0   0 75
                                                                                                                                                                                                                  Therapeut cModule
                                                                                                                                                                                                                   NonConf for 0.75
9/3/2020    Reg on IV   RJD   ML     EOP     MHCB   9/2/2020 10: 1:00 AM   1.02    9/2/2020 12:38: 5 PM    9/3/2020 :32:5 PM      1.16     EOP     EOP      9/3/2020 2:18 31 PM    Required by         5/5        10: 5:00 Ce lFront    0   1                       0   0                                       0.08   1   0   1    0     1 08   1.08   0   1 08
                                                                                                                                                                                     policy                       NonConf for 0.08

9/2/2020    Reg on IV   RJD   ASU   ASUHub   MHCB   9/1/2020 11 32:00 AM   9.02     9 2/2020 3: 3:06 PM    9 10/2020 8:   00 PM   8.21    ASUHub   EOP                                                 0/5        09:30:00 Ce lFront    0   1   09:20:00 Ce lFron   0   1                                       0.83   0   0   0    0     0 83   0.83   0   0 83
                                                                                                                                                                                                                  NonConf for 0.50                 NonCof 0 33

9/3/2020    Reg on IV   RJD   ASU    ASU     MHCB   9/1/2020 11 32:00 AM   9.02     9 2/2020 3: 3:06 PM    9 10/2020 8:   00 PM   8.21    ASUHub   EOP                                                 0/5        10: 0:00 Ce lFront    0   1   12:00:00 Ce lFron   0   1   10: 0:00 Ce lFront                  0. 2   0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                                                  NonConf for 0.08                 NonCof 0 33              NonCof 0.08 Hours

9/4/2020    Reg on IV   RJD   ASU    ASU     MHCB   9/1/2020 11 32:00 AM   9.02     9 2/2020 3: 3:06 PM    9 10/2020 8:   00 PM   8.21    ASUHub   EOP                                                 0/5        08: 5:00 Ce lFront    0   1                       0   0                                       0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                  NonConf for 0.25
                                                                                                                                                                                                                       Ho s
9/5/2020    Reg on IV   RJD   ASU    ASU     MHCB   9/1/2020 11 32:00 AM   9.02     9 2/2020 3: 3:06 PM    9 10/2020 8:   00 PM   8.21    ASUHub   EOP                                                 0/5        13: 5:00 Ce lFront    0   1                       0   0                                       0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                                  NonConf for 0.08
                                                                                                                                                                                                                       Ho s
9/6/2020    Reg on IV   RJD   ASU    ASU     MHCB   9/1/2020 11 32:00 AM   9.02     9 2/2020 3: 3:06 PM    9 10/2020 8:   00 PM   8.21    ASUHub   EOP                                                 0/5        09:50:00 Ce lFront    0   1                       0   0                                       0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                  NonConf for 0.17
                                                                                                                                                                                                                       Ho s
9/7/2020    Reg on IV   RJD   ASU    ASU     MHCB   9/1/2020 11 32:00 AM   9.02     9 2/2020 3: 3:06 PM    9 10/2020 8:   00 PM   8.21    ASUHub   EOP                                                 0/5                                                                                                       0     0   0   0    0       0     0     0    0
9/8/2020    Reg on IV   RJD   ASU    ASU     MHCB   9/1/2020 11 32:00 AM   9.02     9 2/2020 3: 3:06 PM    9 10/2020 8:   00 PM   8.21    ASUHub   EOP                                                 0/5                                                                                                       0     0   0   0    0       0     0     0    0
9/9/2020    Reg on IV   RJD   ASU    ASU     MHCB   9/1/2020 11 32:00 AM   9.02     9 2/2020 3: 3:06 PM    9 10/2020 8:   00 PM   8.21    ASUHub   EOP                                                 0/5        09: 5:00 Ce lFront    0   1                       0   0                                       0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                  NonConf for 0.25

9/10/2020   Reg on IV   RJD   ASU    ASU     MHCB   9/1/2020 11 32:00 AM   9.02     9 2/2020 3: 3:06 PM    9 10/2020 8:   00 PM   8.21    ASUHub   EOP     9/10/2020 1:29:39 PM    Required by         0/5        11: 5:00 Ce lFront    0   1   12:30:00 Ce lFron   0   1   11: 5:00 Ce lFront                  0.6    0   0   0    0     0.6    0.6    0   0.6
                                                                                                                                                                                     policy                       NonConf for 0.10                 NonCof 0 50              NonCof 0.10 Hours

9/10/2020   Reg on IV   RJD   ML     EOP     MHCB   9/10/2020 1:15:00 PM    .68    9/10 2020 5:25:13 PM                            .51                                                                                12:50:00          0   1                       0   0                                        0     0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                                                  Therapeut cModule
                                                                                                                                                                                                                   NonConf for 0. 2
                                                                                                                                                                                                                       H
9/11/2020   Reg on IV   RJD   ML     EOP     MHCB   9/10/2020 1:15:00 PM    .68    9/10 2020 5:25:13 PM                            .51                                                                            09:50:00 Ce lFront    0   1   15:00:00 Ce lFron   0   1   13:28:00 Ce lFront                  0.83   0   0   0    0     0 83   0.83   0   0 83
                                                                                                                                                                                                                   NonConf for 0.58                NonCof 0 25              NonCof 0.13 Hours
                                                                                                                                                                                                                       Ho s                          Ho s
9/12/2020   Reg on IV   RJD   ML     EOP     MHCB   9/10/2020 1:15:00 PM    .68    9/10 2020 5:25:13 PM                            .51                                                                            10: 8:00 Ce lFront    0   1                       0   0                                       0.12   0   0   0    0     0.12   0.12   0   0.12
                                                                                                                                                                                                                   NonConf for 0.12
                                                                                                                                                                                                                       Ho s
9/13/2020   Reg on IV   RJD   ML     EOP     MHCB   9/10/2020 1:15:00 PM    .68    9/10 2020 5:25:13 PM                            .51                                                                            10:35:00 Ce lFront    0   1                       0   0                                       0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                   NonConf for 0.25
                                                                                                                                                                                                                       Ho s
9/14/2020   Reg on IV   RJD   ML     EOP     MHCB   9/10/2020 1:15:00 PM    .68    9/10 2020 5:25:13 PM                            .51                                                                            08: 5:00 Ce lFront    0   1   10:00:00 Ce lFron   0   1                        RT at 11:30    0.33   0   1   1    0     0 33   0.33   1   1 33
                                                                                                                                                                                                                   NonConf for 0.17                NonCof 0.17
                                                                                                                                                                                                                       Ho s                          Ho s
9/15/2020   Reg on IV   RJD    ML    EOP     MHCB   9/10/2020 1:15:00 PM    .68    9/10 2020 5:25:13 PM                            .51                                                                                                                                                                           0     0   0   0    0       0     0     0    0
 9/3/2020   Reg on IV   RJD   ASU   ASUHub   MHCB   9/3/2020 12: 6:00 AM   0.35    9/3 2020 2: 6:03 AM     9/3/2020 1:12: 7 PM    0. 3    ASUHub   EOP     9/3/2020 12 08:19 AM    SPI not done         /5        08:55:00 Ce lFront    0   1                       0   0                                       0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                  NonConf for 0.25
                                                                                                                                                                                                                       Ho s
9/1/2020    Reg on IV   RJD   ASU   ASUHub   MHCB   8/31/2020 9: 5:00 PM   0.      9 1/2020 12: 3:15 AM    9/1/2020 2:35: 5 PM    0.58    ASUHub   CCCMS   9/1 2020 12:5 : 5 PM    Required by         5/5        07:55:00 Ce lFront    0   1                       0   0                                       0. 2   0   0   0    0     0. 2   0. 2   0   0. 2
                                                                                                                                                                                     policy                       NonConf for 0. 2
                                                                                                                                                                                                                       Ho s
8/15/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/6/2020 12: 9:00 AM   18. 2   8/6 2020 3:2 :00 AM     8 17/2020 :32 38 PM    11.55    MCB     MHCB                                             Admit to      11:07:00 Ce lFront    0   1                       0   0                                       0.15   0   0   0    0     0.15   0.15   0   0.15
                                                                                                                                                                                                    Inpat ent     NonConf for 0.15
                                                                                                                                                                                                                       Ho s
8/16/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/6/2020 12: 9:00 AM   18. 2   8/6 2020 3:2 :00 AM     8 17/2020 :32 38 PM    11.55    MCB     MHCB                                             Admit to      09: 5:00 Ce lFront    0   1                       0   0                                       0.08   0   0   0    0     0 08   0.08   0   0 08
                                                                                                                                                                                                    Inpat ent     NonConf for 0.08

8/17/2020   Reg on IV   RJD   ASU    ASU     MHCB   8/6/2020 12: 9:00 AM   18. 2   8/6 2020 3:2 :00 AM     8 17/2020 :32 38 PM    11.55    MCB     MHCB                                             Admit to                            0   0   1 :22:00 Ce lFron   0   1                                       0.1    0   0   0    0     0.1    0.1    0   0.1
                                                                                                                                                                                                    Inpat ent                                      NonCof 0.10

8/30/2020   Reg on IV   RJD   ML     EOP     MHCB   8/30/2020 3: 3:00 PM   0.73    8/30 2020 7: 5:12 PM    8 31/2020 1:39 29 PM   0.75     EOP     EOP                                            Rerefe red to                                                                                                  0     0   0   0    0      0      0     0    0
                                                                                                                                                                                                     MHCB
8/31/2020   Reg on IV   RJD   ML     EOP     MHCB   8/30/2020 3: 3:00 PM   0.73    8/30 2020 7: 5:12 PM    8 31/2020 1:39 29 PM   0.75     EOP     EOP     8/31/2020 11:10: 0 AM   SPI not done   Rerefe red to   08:58:00 Ce lFront    0   1                       0   0                        RT at 08:39    0.33   0   0   0    0     0 33   0.33   0   0 33
                                                                                                                                                                                                     MHCB         NonConf for 0.33

9/1/2020    Reg on IV   RJD   ML     EOP     MHCB   9/1/2020 8:1 00 PM     0.61    9/1/2020 10:52:25 PM    9 2 2020 12:3 33 PM    0.57     EOP     EOP      9/1/2020 7:3 39 PM     SPI not done        5/5         1 : 3 00 Standard    1   0                       0   0                                        0     0   0   0   0.37    0     0.37   0   0 37
                                                                                                                                                                                                                  Co f fo 0 37 Ho s
9/2/2020    Reg on IV   RJD   ML     EOP     MHCB   9/1/2020 8:1 00 PM     0.61    9/1/2020 10:52:25 PM    9 2 2020 12:3 33 PM    0.57     EOP     EOP      9/2/2020 8:55:52 AM    Required by         5/5         08:30:00 Ce lFront   0   1                       0   0                                       0.5    0   0   0    0     0.5    0.5    0   0.5
                                                                                                                                                                                     policy                        NonConf for 0.50

9/3/2020    Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                     9/3/2020 2:38 02 PM    SPI not done                    13:19 00 Standard    1   0   10:15:00 Ce lFron   0   1                                       0.12   0   1   1   0.98   0.12   1.1    1   2.1
                                                                                                                                                                                                                  Conf for 0 98 Hours              NonCof 0.12
                                                                                                                                                                                                                                                     Ho s
9/4/2020    Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                                                                            09:00 00 Standard    1   0   13:00:00 Ce lFron   0   3   11:30:00 Ce lFront                  1.5    0   1   1   0.5    1.5     2     1    3
                                                                                                                                                                                                                  Conf for 0 50 Hours              NonCof 0 50              NonCof 0.25 Hours
                                                                                                                                                                                                                                                     Ho s
9/5/2020    Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                                                                           10:55:00 Ce lFront    0   1                       0   0                                       0.12   0   0   0    0     0.12   0.12   0   0.12
                                                                                                                                                                                                                  NonConf for 0.12
                                                                                                                                                                                                                       Ho s
9/6/2020    Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                                                                           10: 0:00 Ce lFront    0   1                       0   0                                       0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                  NonConf for 0.17
                                                                                                                                                                                                                       Ho s
9/7/2020    Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                                                                           09:35:00 Ce lFront    0   1                       0   0                                       0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                  NonConf for 0.17
                                                                                                                                                                                                                       Ho s
9/8/2020    Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                                                                           08:30:00 Ce lFront    0   1   08:10:00 Ce lFron   0   1                                       0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                  NonConf for 0.08                 NonCof 0.17

 9/9/2020   Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                                                                                                                                                                          0     0   0   0    0       0     0     0    0
9/10/2020   Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                                                                           13: 5:00 Ce lFront    0   1                       0   0                                       0.25   0   0   0    0     0 25   0.25   0   0 25
                                                                                                                                                                                                                  NonConf for 0.25
                                                                                                                                                                                                                       Ho s
9/11/2020   Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                                                                                                 0   0   11:00:00 Ce lFron   0   1   09:30:00 Ce lFront                  0.17   0   0   0    0     0.17   0.17   0   0.17
                                                                                                                                                                                                                                                   NonCof 0.17              NonCof 0.17 Hours
                                                                                                                                                                                                                                                     Ho s
9/12/2020   Reg on IV   RJD   ML     EOP     MHCB   9/3/2020 2:11 00 PM    11.6     9 3/2020 7 39:10 PM                           11. 1                                                                           10:13:00 Ce lFront    0   1                       0   0                                       0.37   0   0   0    0     0 37   0.37   0   0 37
                                                                                                                                                                                                                  NonConf for 0.37
                                                        Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 91 of 107

9/13/2020   Reg on IV   RJD   ML   EOP   MHCB   9/3/2020 2:11 00 PM    11.6   9 3/2020 7 39:10 PM                          11. 1                                                            10:15:00 Ce lFront   0   1                       0   0   0.17   0   0   0   0   0.17   0.17   0   0.17
                                                                                                                                                                                            NonConf for 0.17
                                                                                                                                                                                                 Ho s
9/14/2020   Reg on IV   RJD   ML   EOP   MHCB   9/3/2020 2:11 00 PM    11.6   9 3/2020 7 39:10 PM                          11. 1                                                                                 0   0   1 :00:00 Ce lFron   0   1   0.17   0   0   0   0   0.17   0.17   0   0.17
                                                                                                                                                                                                                            NonCof 0.17
                                                                                                                                                                                                                              Ho s
9/15/2020   Reg on IV   RJD   ML   EOP   MHCB    9/3/2020 2:11 00 PM   11.6   9 3/2020 7 39:10 PM                          11. 1                                                                                                                      0     0   0   0   0     0     0     0    0
8/25/2020   Reg on IV   RJD   ML   EOP   MHCB   8/25/2020 8 30:00 AM     1    8/25 2020 3:13:10 PM   8 26/2020 :01 12 PM   1.03    EOP   EOP                                          1/5   08:30:00 Ce lFront   0   1                       0   0   0.08   0   0   0   0   0 08   0.08   0   0 08
                                                                                                                                                                                            NonConf for 0.08

8/26/2020   Reg on IV   RJD   ML   EOP   MHCB   8/25/2020 8 30:00 AM    1     8/25 2020 3:13:10 PM   8 26/2020 :01 12 PM   1.03    EOP   EOP   8 26/2020 12:   :21 PM   Required by   1/5   08:00:00 Ce lFront   0   1                       0   0   0.33   0   0   0   0   0 33   0.33   0   0 33
                                                                                                                                                                          policy            NonConf for 0.33
                                                                                                                                                                                                 Ho s
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 92 of 107




                    EXHIBIT 6
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 93 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 94 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 95 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 96 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 97 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 98 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 99 of 107
Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 100 of 107




                    EXHIBIT 7
     Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 101 of 107

CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
     CALIFORNIA CORRECTIONAL HEALTH CARE SERVICES




  COVID-19 Surge Mitigation and Management Plan
           Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 102 of 107
                        Surge Mitigation and Management Plan Overview
The California Department of Corrections and Rehabilitation (CDCR) and California Correctional
Health Care Services (CCHCS) have experienced unprecedented staff and inmate/patient challenges in addressing
the impact of the COVID-19 pandemic on the California correctional system.

The following recommendations from the California Department of Public Heath (CDPH) augment
CDCR/CCHCS efforts to mitigate and manage COVID-19 outbreaks. These guidelines are provided in the
broadest form and, at any time, can be increased or relaxed depending upon the current infection rate, ability to
isolate, and mitigate the illness. Employing these recommendations will help prevent or limit the spread of
COVID-19. This is a rapidly evolving situation and the CDPH will provide updated guidance as new information
becomes available.

A. General Guidelines

   This is inclusive of global strategies implemented statewide to support and mitigate further spread; including,
   but not limited to:

   1. Department Operations Center (DOC) guidance.
   2. Institution-specific Mitigations Plans.
   3. Strategies for mass testing of staff and inmate/patients.
   4. Statewide and institutional restricted and/or modified movement.
   5. Screening of all persons at every entry point within an institution; including, completing temperature
      checks and the signs and symptoms questionnaire of COVID-19.
   6. COVID-19 Screening and Testing Matrix for Patient Movement dated May 22, 2020.
      Link:http://lifeline/HealthCareOperations/MedicalServices/PublicHealth/Coronavirus/Movement%20Matrix%20
        5-22-20.pdf
   7. COVID-19: Interim Guidance for Health Care and Public Health.
       Link: https://cchcs.ca.gov/covid-19-interim-guidance/
   8. Implement Clinical Operations Plan.
       Link: \\accounts\hcs\HQ\Main\Public\Nursing Services\Nursing\COVID-19 Clinical Operations\Clinical
       Operations Plan\Clinical Operations Plan - 4.15.20.pdf
   9. Promote Health and Safety Culture.
   10. Conduct Hazard Risk Assessment utilizing predictive tools and Quality Management (QM) monitoring
       tools.
   11. Daily Program Status Report (PSR).
   12. Follow Respiratory Protection Program (RPP) guidelines.
   13. Follow Aerosol Transmissible Disease (ATD) guidelines.
   14. Continuous COVID-19 Education and Awareness.
   15. Regular communication with local health departments regarding potential hospital surge and
       inmate/patient release procedures.
   16. Operational Incident Command Posts at each institution.

B. Personal Protective Equipment

   Personal Protective Equipment (PPE) will be utilized by both staff and incarcerated individuals according to
   Centers for Disease Control and Prevention (CDC) guidelines and the Division for Occupational Safety and
   Health (Cal/OSHA) regulations. This specifically includes the ATD standard and current PPE guidelines. All
   buildings should have donning and doffing stations with education and training on procedures. Utilization of


  CDCR/CCHCS COVID-19 Surge Mitigation and Management Plan August 2020                              2|Page
          Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 103 of 107
   the Recommended Personal Protective Equipment (PPE) For Staff and Inmates in the Institutions, provides
   guidance to all CCHCS/CDCR regarding the use of:

      •   Isolation Gowns
      •   National Institute and Occupational Safety and Health-Approved N95 Respirator Mask
      •   Powered Air Purifying Respirator (PAPR)
      •   Facemask
      •   Face Shield
      •   Goggles
      •   Gloves

   1. Inmate/patient
       a. Provide/encourage/mandate, when necessary, universal cloth facial covering or higher level of
           respiratory protection as directed by CCHCS in consultation with CDPH.
       b. In the event an inmate/patient is issued an N95 mask, fit testing should be done if possible, particularly
           if a patient is high risk.
            i.   Teach back policy with regards to the N95 mask. Educate the inmate/patient as to when, where,
                 and how long the N95 mask should be worn.
           ii. Periodic monitoring checks for appropriate facial covering.
          iii. Higher level respiratory protection will be applied on a case-by-case basis and under guidance
                 of CCHCS.
   2. Inmate workers
       a. Continue to screen all critical workers for signs and symptoms of COVID-19 prior to leaving the
           dorm/cell for work.
       b. Provide surgical masks to all inmate workers and/or higher level PPE as indicated by the PPE guide.
       c. Provide/encourage/mandate higher level respiratory protection when required pursuant to the PPE
           guide and/or Cal/OSHA guidelines. If guidance dictates the issuance of an N95 to an inmate worker,
           provide N95 mask fit testing pursuant to Cal/OSHA guidelines.
    3. Staff
       a. Following current guidelines, provide/mandate the use of appropriate PPE, to include:
            i.   Use eye goggle/face shield; N95 masks when necessary.
           ii. Utilize the issued PAPR as directed under established RPP.
          iii. Teach back policy regarding N95 mask use to demonstrate understanding.
          iv. Periodic monitoring checks for proper mask use.
           v.    Mandatory Fit Testing for Staff per Cal/OSHA guidelines.
          vi.    In the event, an employee becomes ill while working in a prison, they should immediately be
                 provided a surgical mask, referred to Office of Employee Health (OEH) and sent home until
                 cleared to return to work by OEH.

C. Physical Distance

   1. Inmate/patient
      a. Limit time in groups (i.e. yard time, dining hall, clinical areas).
      b. Monitor areas in which inmates/patients interact and ensure six feet separation.
      c. Mark six-feet spacing in congregate areas. (i.e. Culinary, Canteen, laundry lines, medication
         administration areas, clinical waiting rooms, etc.)
      d. In celled housing environments, non-positive inmates/patients with medical co-morbidity or deemed
         high risk should be placed in either a single cell or housed with a person whose recovered from

 CDCR/CCHCS COVID-19 Surge Mitigation and Management Plan August 2020                                 3|Page
         Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 104 of 107
          COVID-19 when possible.
      e. Employ medical isolation/quarantine of individuals with confirmed or suspected COVID-19,
          including, considerations for cohorting when individual spaces are limited.
      f. Use designated COVID-19 housing for quarantine and isolation
   2. Staff
      a. Mark six-foot spacing at officer and staff workstations and podiums.
      b. Install Plexiglas barriers at podiums and workstations if possible (Note: CDCR/CCHCS discretion due
          to possible safety concerns).
      c. Monitor six-foot distance among staff.
      d. Stagger break room shifts when applicable; signs and floor markings in break rooms.
      e. When physically escorting inmate/patients follow current PPE guidelines for staff and
          inmates/patients.
      f. When possible, schedule staff to work in same location and in cohorts.
      g. When possible, assign staff only to specific areas/buildings (i.e. previously positive staff with positive
          inmates/patients, if possible) and continue to follow PPE guidelines.
      h. Continue staff testing per Department/CDPH guidelines and recommendations.

D. Movement

   1. Inmate/patient
      a. Limit duration of yard time and only allow activities that maintain six-foot physical distance.
      b. Limit yard activities that encourage close contact (i.e. basketball, etc.)
      c. Shower with small numbers of inmates/patients per group or cell partners.
      d. Discontinue general workers and implement Critical Workers program (i.e. Healthcare Facilities
          Maintenance Program, American with Disabilities Act assistants and feeding/kitchen workers).
      e. Screen all inmate workers for COVID-19 symptoms daily prior to release.
      f. In celled housing environments: provide medication distribution, communication, and food service at
          cell side to limit movement following institution’s PSR.
      g. Triage clinical operations and ensure patients are seen as needed while taking necessary exposure
          mitigations steps such as frequent cleaning of clinics, cohorted groups, and on-site evaluations.
   2. Staff
      a. Maintain distance when escorting unless security dictates otherwise.
      b. Follow current CCHCS/CDPH guidelines regarding PPE use during transport and escort.
      c. When physically escorting inmates/patients follow PPE guidelines for staff and inmate/patients.

E. Housing/Cohorting: Inmate/patients

   1. Positive inmates/patients moved to COVID-19 positive designated housing units or alternative care
      sites/housing locations (I.e., gymnasiums, tents, if space available)
      a. Conduct twice-daily rounds including full assessment and vital signs.
      b. Cell/Dorm/Podium pass for medication administration.
      c. Release from positive inmate/patient housing is dependent upon being cleared by healthcare following
          CDC and CCHCS guidelines.
   2. Quarantine and isolation inmate/patients are cohorted in designated areas until released by healthcare
      following CDC and CCHCS guidelines.
      a. Conduct minimum daily rounds with pulse oximeter, temperature checks and visual signs and
          symptoms of illness.
      b. Dorm/Podium med pass or escorted in cohorts to medication administration areas.




 CDCR/CCHCS COVID-19 Surge Mitigation and Management Plan August 2020                                4|Page
         Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 105 of 107
   3. COVID-19 negative buildings
      a. In the event a symptomatic inmate/patient is identified, isolate and house appropriately as directed by
         CCHCS public health guidelines (Link: COVID-19: Interim Guidance for Health Care and Public Health
         Providers).
      b. Conduct contact tracing investigations as needed by public health nurses, identify exposed
         inmate/patients and staff.
      c. Refer staff who may have been exposed or have been identified via contact investigation to the
         Employee Health and Wellness contact tracing team for follow-up. Staff who may have been exposed
         will have follow-up contact tracing.
      d. In dorms, cohort sleeping groups. Arrange dorm bedding to eight person cohorts. Each eight-person
         cohort is to be separated by a minimum of a six-foot separation. Sleeping should be head to toe.
      e. Consider moving CPAP and nebulizer inmates/patients to a celled environment if discontinuation of
         these devices is not possible.

F. Alternate Care Site (ACS)

   1. Consideration to stand up an ACS will be coordinated with the, State Fire Marshall, and the local county
      public health agency. Factors to consider include, but are not limited to:
      a. In preparation for a potential outbreak, conduct an assessment utilizing the hospital predictive tool to
         determine the estimated number of patients that will require hospitalization.
      b. Utilizing all available information coordinate with local county public health office, the Emergency
         Medical Services Authority, and the local hospital community to determine the availability of beds.
         This coordination shall be an ongoing assessment to include changing infection and hospitalization
         rates from the community.
      c. Conduct an internal assessment regarding the ability to expand housing and direct patient care space
         into existing structures. These spaces may need to be re-purposed for example but not limited to;
         chapels, education, and gyms
      d. During the on-going assessments, in the event that the number of patients begins to approach or
         becomes apparent the bed need may exceed predicted levels, activations of ACS should begin, first
         within existing structures.
      e. Immediately after a determination is made regarding the need to activate ACS, a Resource
         Request Message (ICS 213 RR) shall be submitted to the DOC. The ICS 213 RR shall include all
         supporting documentation and needed supporting supplies. The DOC shall elevate to CDCR and
         CCHCS for final approval.
      f. Considering the activation of ACS, an immediate and on-going assessment of additional staffing,
         equipment, medical supplies, and availability of neighboring institutions for support, shall be included
         in the coordination with local community agencies.

G. Healthcare

   Provide via ongoing triage and while mitigating further COVID-19 spread following public health guidelines.

   1.   Implement Clinical Operations Plan.
   2.   Respond to emergency situations.
   3.   CDCR 7362 Health Care Services Request form.
   4.   On-going scheduled clinical appointments.
   5.   Specialty services via eConsult.
   6.   Ongoing randomized and patient specific COVID-19 testing.
   7.   Conduct contact tracing investigations as needed and report as appropriate to local county health



 CDCR/CCHCS COVID-19 Surge Mitigation and Management Plan August 2020                               5|Page
         Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 106 of 107
      departments.
   8. Anticipate the need for staff utilizing nursing predictive staffing tool.
   9. Ensure all injectable medications are continued as prescribed.

H. Hygiene

   1. Inmate/patients
      a. Provide hand sanitizer to all inmates/patients by staging hand sanitizer in several locations and
          encourage frequent use.
      b. Provide Cell Block 64 and Sani-Guard for liberal cleaning and disinfecting.
      c. Hand hygiene education should be frequent (every two hours) and before/after meals.
      d. Cleaning education and supplies for high-touch surfaces (i.e. phones, dayroom tables, handrails,
          restrooms, etc.).
      e. Continuous education of hygiene and the spread of COVID-19.
   2. Staff
      a. Provide hand sanitizer to all staff by staging hand sanitizer is several locations and encourage frequent
          use.
      b. Provide Cell Block 64 and Sani-Guard for liberal cleaning and disinfecting.
      c. Hand hygiene education should be frequent (every 2 hours) and before/after meals.
      d. Cleaning education and supplies for high-touch surfaces such as podium.
      e. Food and drink only in designated areas with distancing Plexiglas barriers.
      f. Continuous education of hygiene and the spread of COVID-19.

I. Environmental Considerations

   1. Conduct terminal cleaning of the institution.
   2. Instruct, educate, and train inmates on terminal cleaning procedures.
   3. Frequent regular cleanings with FDA approved product such as Cell Block 64, Sani-Guard, and bleach
      solution.
   4. Clean showers and common areas between cohorts, and as needed using approved cleaning products.
   5. Develop an Institution Cleaning Plan.
      a. How to disinfect areas
      b. Coordinate with Health Care Facilities (HFM) to ensure appropriate cleaning of clinical areas continue
          per contractual agreements. If there is a potential inability for HFM to properly sanitize direct patient
          care areas, due to the expansion of direct patient care areas (I.e. ACS), or the reduction of available
          HFM-trained workers resulting from infection or exposure to COVID-19, the Warden and Chief
          Executive Officer, in consultation with the local CALPIA administrator, should review the ability of
          CALPIA to bring in a contract workforce to supplant the offender population or submit a ICS 213 RR
          to the DOC requesting permission to utilize a contingency contractor to provide sanitization services
          for all or some of the direct patient care areas.
      c. Coordinate to ensure inmate porters continuously clean non licensed/non-clinical areas with
          appropriate disinfectants as recommended by Cal/OSHA. If there is a potential inability for inmate
          porters to properly disinfect (as defined in Director Gipson’s April 8, 2020, memorandum) non-HFM
          areas due to the reduction of inmate workers resulting from infection or exposure to COVID-19, the
          Warden should submit an ICD 213RR to the DOC requesting permission to utilize a contingency
          contractor to provide disinfection services.




 CDCR/CCHCS COVID-19 Surge Mitigation and Management Plan August 2020                                6|Page
         Case 2:90-cv-00520-KJM-DB Document 6866 Filed 09/15/20 Page 107 of 107
J. Transfer Considerations and Testing

   1. COVID-19 Screening and Testing Matrix for Patient Movement dated May 22, 2020 Link:
      http://lifeline/HealthCareOperations/MedicalServices/PublicHealth/Coronavirus/Movement%20Matrix%205-22-
      20.pdf
   2. Cancel all non-essential movement.
      a. Out to medical
           i.  Emergent and specialty services higher level of care transfers.
          ii. Escorting and transporting staff following current PPE guidelines.
      b. Health Care Placement Oversight Program
           i.  Admissions to and discharges from Correctional Treatment Center, Out-Patient Housing Unit,
               and hospice.
          ii. All MED/RTN inmates/patients not requiring immediate return to the sending institution should
               be retained at the current location in a non-restricted housing bed.
         iii. All returns shall be evaluated by healthcare and housed appropriately in designated locations for
               quarantine or isolation.
      c. Restricted Housing Movement
           i.  Shall be managed within the institution via PSR when possible.
      d. Developmental Disability Program and Disability Placement Program inmates/patients from a
          non-designated institution to a designated institution to prevent morbidity/mortality.
      e. Limit all layovers.
      f. Screen all patient arriving to an institution for COVID-19 signs and symptoms and for continuity of
          medical needs.

K. Tools and Resources

   1. Various QM tools have been developed to support ongoing mitigation efforts.
      a. Institution Hospital Volume plan (Note: Forecast Tool in process).
           i.  Nursing Staffing Tool
          ii. QM Monitoring Registry
         iii. COVID-19: Interim Guidance for Health Care and Public Health Providers (Lifeline)
         iv.   Guidance for first responders

      This is a rapidly evolving pandemic and new information is learned daily. We ask that facilities stay
      up-to-date and monitor public health updates from:
       •   Local Public Health Department
       •   California Department of Public Health
           https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/nCOV2019.aspx
       •   California Department of Corrections and Rehabilitation
           http://intranet/ADM/DSS/hr/oew/Pages/Coronavirus-COVID-19.aspx
       •   US Centers for Disease Control and Prevention
           https://www.cdc.gov/coronavirus/2019-ncov/index.html




 CDCR/CCHCS COVID-19 Surge Mitigation and Management Plan August 2020                             7|Page
